

Exhibit 10.2
EXECUTION COPY
FOURTH AMENDED AND RESTATED
LONG-TERM CREDIT AGREEMENT


dated as of August 6, 2019




among




WHIRLPOOL CORPORATION
WHIRLPOOL CANADA HOLDING CO.
WHIRLPOOL EUROPE B.V.
WHIRLPOOL GLOBAL B.V.
WHIRLPOOL UK APPLIANCES LIMITED


CERTAIN FINANCIAL INSTITUTIONS


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


CITIBANK, N.A.,
as Syndication Agent


and


BNP PARIBAS
MIZUHO BANK, LTD.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents


JPMORGAN CHASE BANK, N.A.
CITIBANK, N.A.
BNP PARIBAS SECURITIES CORP.
MIZUHO BANK, LTD.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------





TABLE OF CONTENTS
PAGE
ARTICLE 1 DEFINITIONS
1
Section 1.01.
Definitions
1
Section 1.02.
Accounting Terms and Determinations
23
Section 1.03.
Interest Rates; LIBOR Notification
23
Section 1.04.
Other Interpretive Provisions
24
ARTICLE 2 THE FACILITY
24
Section 2.01.
Description of Facility
24
Section 2.02.
Availability of Facility; Required Payments
24
Section 2.03.
Advances
25
Section 2.04.
Letter of Credit Subfacility
30
Section 2.05.
Reserved
37
Section 2.06.
Reserved
37
Section 2.07.
Fees
37
Section 2.08.
General Facility Terms
38
Section 2.09.
Borrowing Subsidiaries; Additional Borrowing Subsidiaries
48
Section 2.10.
Regulation D Compensation
50
Section 2.11.
Cash Collateral
50
Section 2.12.
Defaulting Lenders
51
Section 2.13.
Extension of Termination Date
54
ARTICLE 3 CHANGE IN CIRCUMSTANCES
55
Section 3.01.
Taxes
55
Section 3.02.
Increased Costs
58
Section 3.03.
Changes in Capital Adequacy Regulations
59
Section 3.04.
Availability of Types and Currencies
60
Section 3.05.
Funding Indemnification
62
Section 3.06.
Mitigation of Additional Costs or Adverse Circumstances; Replacement of Lenders
62
Section 3.07.
Lender Statements; Survival of Indemnity
63
ARTICLE 4 GUARANTY
63
Section 4.01.
Guaranty
63
Section 4.02.
Waivers
64
Section 4.03.
Guaranty Absolute
64
Section 4.04.
Continuing Guaranty
65
Section 4.05.
Delay of Subrogation
65
Section 4.06.
Acceleration
65
Section 4.07.
Reinstatement
66
ARTICLE 5 CONDITIONS PRECEDENT
66
Section 5.01.
Effectiveness
66







i



--------------------------------------------------------------------------------




Section 5.02.
Initial Advance to Each Additional Borrowing Subsidiary
68
Section 5.03.
Each Extension of Credit
69
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
70
Section 6.01.
Existence and Standing
70
Section 6.02.
Authorization and Validity
70
Section 6.03.
No Conflict; Government Consent
71
Section 6.04.
Financial Statements
71
Section 6.05.
Material Adverse Change
71
Section 6.06.
Taxes
71
Section 6.07.
Litigation
72
Section 6.08.
ERISA
72
Section 6.09.
Accuracy of Information
72
Section 6.10.
Reserved
72
Section 6.11.
Compliance with Laws
72
Section 6.12.
AML Laws, Anti-Corruption Laws and Sanctions
73
Section 6.13.
Investment Company Act
73
Section 6.14.
Environmental Matters
73
Section 6.15
[Reserved]
73
Section 6.16
Representations of Dutch Borrowers
74
Section 6.17.
EEA Financial Institution
74
ARTICLE 7 COVENANTS
74
Section 7.01.
Financial Reporting
74
Section 7.02.
Use of Proceeds
75
Section 7.03.
Notice of Default
76
Section 7.04.
Existence
76
Section 7.05.
Taxes
76
Section 7.06.
Insurance
76
Section 7.07.
Compliance with Laws
76
Section 7.08.
Inspection
77
Section 7.09.
Consolidations, Mergers, Dissolution and Sale of Assets
77
Section 7.10.
Liens
77
Section 7.11.
Subsidiary Indebtedness
80
Section 7.12.
Debt to Capitalization Ratio
80
Section 7.13.
Interest Coverage Ratio
80
Section 7.14.
Ownership of Borrowing Subsidiaries
81
ARTICLE 8 DEFAULTS
81
Section 8.01.
Representations and Warranties
81
Section 8.02.
Payment
81
Section 8.03.
Covenants
81
Section 8.04.
Other Indebtedness
82







ii



--------------------------------------------------------------------------------




Section 8.05.
Bankruptcy
82
Section 8.06.
Receivership, Etc
82
Section 8.07.
Judgments
83
Section 8.08.
ERISA
83
Section 8.09.
Guaranty
83
Section 8.10.
Change of Control
83
ARTICLE 9 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
83
Section 9.01.
Acceleration; Allocation of Payments after Acceleration
84
Section 9.02.
Judgment Currency
85
Section 9.03.
Amendments
85
Section 9.04.
Preservation of Rights
86
ARTICLE 10 GENERAL PROVISIONS
87
Section 10.01.
Survival of Representations
87
Section 10.02.
Governmental Regulation
87
Section 10.03.
Headings
87
Section 10.04.
Entire Agreement
87
Section 10.05.
Several Obligations
87
Section 10.06.
Expenses; Indemnification
87
Section 10.07.
Severability of Provisions
88
Section 10.08.
Nonliability of Lenders
88
Section 10.09.
Choice of Law
89
Section 10.10.
Consent to Jurisdiction
89
Section 10.11.
Waiver of Jury Trial; Waiver of Consequential Damages
90
Section 10.12.
Binding Effect; Termination
91
Section 10.13.
Confidentiality
91
Section 10.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
92
ARTICLE 11 THE ADMINISTRATIVE AGENT
93
Section 11.01.
Appointment and Authority
93
Section 11.02.
Rights as a Lender
94
Section 11.03.
Exculpatory Provisions
94
Section 11.04.
Reliance by Administrative Agent.
95
Section 11.05.
Delegation of Duties
95
Section 11.06.
Resignation of Administrative Agent
96
Section 11.07.
Non-Reliance on Administrative Agent and Other Lenders
97
Section 11.08.
Reimbursement and Indemnification
97
Section 11.09.
No Other Duties, etc
97
Section 11.10.
Certain ERISA Matters.
98
ARTICLE 12 SETOFF; RATABLE PAYMENTS
99
Section 12.01.
Setoff
99
Section 12.02.
Ratable Payments
100







iii



--------------------------------------------------------------------------------




ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS
100
Section 13.01.
Successors and Assigns
100
Section 13.02.
Participations
101
Section 13.03.
Assignments
102
Section 13.04.
Dissemination of Information
104
Section 13.05.
Tax Treatment
104
Section 13.06.
SPCs
104
Section 13.07.
Pledges
105
ARTICLE 14 NOTICES
105
Section 14.01.
Giving Notice
106
Section 14.02.
Change of Address
107
ARTICLE 15 COUNTERPARTS
107
ARTICLE 16 PATRIOT ACT NOTICE
107



EXHIBITS
Exhibit A    –    Note
Exhibit B    –    Assumption Agreement
Exhibit C    –    Assignment Agreement
Exhibit D    –    Compliance Certificate
Exhibit E    –    Borrowing Notice
Exhibit F    –    Dollar Continuation/Conversion Notice
Exhibit G    –    Non-Dollar Continuation/Conversion Notice


SCHEDULES
Schedule I    –    Commitments
Schedule II    –    Eurocurrency Payment Offices of the Administrative Agent
Schedule III    –    Pricing Schedule
Schedule IV    –    Notices










iv



--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED
LONG-TERM CREDIT AGREEMENT


This Credit Agreement, dated as of August 6, 2019, is among Whirlpool
Corporation, a Delaware corporation, Whirlpool Europe B.V., a Netherlands
corporation having its corporate seat in Breda, The Netherlands, Whirlpool
Canada Holding Co., a Nova Scotia unlimited company, Whirlpool Global B.V., a
Netherlands corporation having its corporate seat in Breda, The Netherlands,
Whirlpool UK Appliances Limited, a private limited company registered in England
under company number 00106725, the other Borrowers from time to time party
hereto, the Lenders from time to time party hereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for such Lenders, Citibank, N.A., as Syndication Agent
and BNP Paribas, Mizuho Bank, Ltd. and Wells Fargo Bank, National Association,
as Documentation Agents.


W I T N E S S E T H


WHEREAS, Whirlpool, certain other borrowers, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, and certain lenders named therein
entered into that certain Third Amended and Restated Long-Term Credit Agreement,
dated as of May 17, 2016 (the “Existing Long-Term Credit Agreement”) and


WHEREAS, pursuant to the terms of this Credit Agreement, on the Amendment
Effective Date, the Existing Long-Term Credit Agreement shall be amended and
restated as hereafter set forth.


NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1

DEFINITIONS


Section 1.01.    Definitions.


As used in this Credit Agreement:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Credit Agreement, by which any Borrower
or any Subsidiary of a Borrower (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or in a series of transactions) at least
25% (in number of votes) of the equity securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency).




    



--------------------------------------------------------------------------------




“Additional Borrowing Subsidiary” means any Subsidiary of Whirlpool duly
designated by Whirlpool pursuant to Section 2.09 to request Advances hereunder,
which Subsidiary shall have satisfied the conditions precedent set forth in
Section 5.02.


“Additional Commitment Lender” is defined in Section 2.13(d).
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent
for the Lenders pursuant to Article 11, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article 11.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the applicable Borrower at the same time,
of the same Type and, in the case of Eurocurrency Rate Advances, for the same
Interest Period.


“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. As used herein, the term “Control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and the terms “Controlled” and
“Controlling” have meanings correlative to the foregoing.


“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder (which, as of the date of this Credit Agreement, is $3,500,000,000),
as amended from time to time pursuant to the terms hereof.


“Agreed Currency” means, subject to Section 3.04, (i) Dollars, (ii) euros, (iii)
Sterling and (iv) any other currency (A) which is freely transferable and
convertible into Dollars, (B) which a Borrower requests the Administrative Agent
to include as an Agreed Currency hereunder and (C) which is acceptable to each
Lender; provided that, for purposes of clause (iv) above, the Administrative
Agent shall promptly notify each Lender of each such request and each Lender
shall promptly reply to each such request.


“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the sum of (a) the
highest of (i) the Federal Funds Effective Rate most recently determined by the
Administrative Agent plus 0.50% per annum, (ii) the Prime Rate and (iii) the
Eurocurrency Base Rate for Dollars for a one month Interest Period starting on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Base Rate for any day shall be based on the rate appearing on the
Reuters LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Eurocurrency Base Rate shall be






2
    



--------------------------------------------------------------------------------




effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Eurocurrency Base Rate,
respectively plus (b) the Alternate Base Rate Margin for such day.


“Alternate Base Rate Margin” means a rate per annum determined in accordance
with the Pricing Schedule.


“Amendment Effective Date” is defined in Section 5.01.


“AML Laws” means, with respect to Whirlpool or any of its Subsidiaries, all
laws, rules, and regulations of any jurisdiction applicable to Whirlpool or such
Subsidiary from time to time concerning or relating to anti-money laundering.


“Anti-Corruption Laws” means, with respect to Whirlpool or any of its
Subsidiaries, all laws, rules, and regulations of any jurisdiction applicable to
Whirlpool or such Subsidiary from time to time concerning or relating to bribery
or corruption.


“Arrangers” means JPMorgan Chase Bank, N.A., Citibank, N.A., BNP Paribas
Securities Corp., Mizuho Bank, Ltd. and Wells Fargo Securities, LLC.
 
“Article” means an article of this Credit Agreement unless another document is
specifically referenced.


“Assumption Agreement” means an agreement of a Subsidiary of Whirlpool addressed
to the Lenders in substantially the form of Exhibit B hereto pursuant to which
such Subsidiary agrees to become a “Borrower” and be bound by the terms and
conditions of this Credit Agreement.


“Authorized Officer” means (i) the Chairman of the Board of Whirlpool, (ii) the
Executive Vice President and Chief Financial Officer of Whirlpool, (iii) the
Vice President and Treasurer of Whirlpool and (iv) any other officer of
Whirlpool authorized by resolution of the Board of Directors of Whirlpool to
execute and deliver on behalf of Whirlpool this Credit Agreement or any other
Loan Document.


“Authorized Representative” means any Authorized Officer and any other officer,
employee or agent of a Borrower designated from time to time as an Authorized
Representative in a written notice from any Authorized Officer to the
Administrative Agent.


“Bail-In Action” has the meaning specified in Section 10.14.
“Bankruptcy Code” means Title 11, United States Code, Sections 1 et seq., as the
same may have been and may hereafter be amended from time to time, and any
successor thereto or replacement therefor which may be hereafter enacted.








3
    



--------------------------------------------------------------------------------




“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” means, individually, Whirlpool or any Borrowing Subsidiary, and
“Borrowers” means collectively, Whirlpool and each Borrowing Subsidiary.


“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant UK Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by a relevant Lender to the relevant UK Borrower and the Administrative Agent.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.03(e).


“Borrowing Subsidiary” means, individually, Whirlpool Europe, Whirlpool Canada,
Whirlpool Global, Whirlpool UK or any Additional Borrowing Subsidiary, and
“Borrowing Subsidiaries” means, collectively, Whirlpool Europe, Whirlpool
Canada, Whirlpool Global, Whirlpool UK and each Additional Borrowing Subsidiary.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Rate Advances and to any conversion of another Type of
Advance into a Eurocurrency Rate Advance, a day other than Saturday or Sunday on
which banks are open for business in New York City, on which dealings in Dollars
are carried on in the London interbank market and, where funds are to be paid or
made available in a currency other than Dollars, on which commercial banks are
open for domestic and international business (including dealings in deposits in
such currency) in both London and the place where such funds are to be paid or
made available, or, where funds are to be paid or made available in euros, a day
on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer system is open for business and (ii) for all other purposes, a day
other than Saturday or Sunday on which banks are open for business in New York
City.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for LOC Obligations or obligations of Lenders to fund
participations in respect of LOC Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.






4
    



--------------------------------------------------------------------------------






“Commitment” means, (i) for each Lender, the obligation of such Lender (a) to
make Loans to the Borrowers under this Credit Agreement or (b) to purchase
Participation Interests in Letters of Credit in accordance with Section 2.04(c),
in each case not exceeding in the aggregate the amount set forth on Schedule I
hereto or as set forth in an applicable Assignment Agreement in the form of
Exhibit C hereto received by the Administrative Agent under the terms of
Section 13.03, as such amount may be modified from time to time pursuant to the
terms of this Credit Agreement and (ii) with respect to each Issuing Lender, the
LOC Commitment. On the Amendment Effective Date, the maximum Commitment of each
Lender shall be the amount set forth under “Commitment” on Schedule I hereto.


“Consolidated Covenant Indebtedness” means, as of the last day of any period,
Indebtedness of Whirlpool and its Subsidiaries as at the end of such period,
other than (i) Whirlpool’s Brazilian vendor financing, but only to the extent
insured by a third party, (ii) Whirlpool’s guarantee of the Harbor Shores
development, (iii) the undrawn amount under any letters of credit issued for the
account of Whirlpool or any of its Subsidiaries and (iv) Indebtedness of a type
described in clauses (ii), (iii) or (vi) of the definition of “Indebtedness” to
the extent not otherwise constituting Indebtedness under any other clause of
such definition.


“Consolidated EBITDA” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (without
duplication) (i) an amount, which in the determination of such net income has
been deducted for (a) Consolidated Interest Expense for such period, (b) taxes
in respect of, or measured by, income or excess profits of Whirlpool and its
Consolidated Subsidiaries for such period, (c) identifiable and verifiable
non-recurring cash restructuring charges in an amount not to exceed $100,000,000
in any twelve month period, (d) depreciation and amortization expense for such
period, (e) non-cash charges, losses and expenses and fees for such period and
(f) non-recurring, extraordinary or unusual charges, losses and expenses for
such period, plus (or minus) (ii) to the extent included in the determination of
such net income (x) losses (or income) from discontinued operations for such
period and (y) losses (or gains) from the effects of accounting changes during
such period, and minus (iii) to the extent not deducted in the determination of
such net income, cash charges and expenses and fees related to class action or
other lawsuits, arbitrations or disputes, product recalls, regulatory
proceedings and governmental investigations (provided, for the avoidance of
doubt, that in the case of this clause (iii), to the extent that any amounts in
respect of any such charges, expenses and fees have been reserved for and have
reduced Consolidated EBITDA during any prior period, such amounts shall not be
subtracted in calculating Consolidated EBITDA for any subsequent period even if
such previously reserved amounts are paid in cash during such subsequent
period). For the purpose of calculating Consolidated EBITDA for any period, if
during such period Whirlpool or one of its Consolidated Subsidiaries shall have
made a Material Acquisition or Material Disposition, Consolidated EBITDA for
such period shall, to the extent reasonably practicable, be calculated after
giving pro forma effect to such Material Acquisition or Material Disposition as
if such Material Acquisition or Material






5
    



--------------------------------------------------------------------------------




Disposition occurred on the first day of such period, as determined in good
faith by Whirlpool and detailed, to the extent reasonably practicable, in the
applicable Compliance Certificate.
    
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of Whirlpool and its Consolidated Subsidiaries for such period (as
determined in accordance with generally accepted accounting principles). For the
purpose of calculating Consolidated Interest Expense for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated Interest Expense for
such period shall, to the extent reasonably practicable, be calculated after
giving pro forma effect to such Material Acquisition or Material Disposition as
if such Material Acquisition or Material Disposition occurred on the first day
of such period, as determined in good faith by Whirlpool and detailed, to the
extent reasonably practicable, in the applicable Compliance Certificate;
provided that Whirlpool shall not make such adjustments with respect to any
Material Acquisition or Material Disposition unless adjustments are made to
Consolidated EBITDA with respect to such Material Acquisition or Material
Disposition.


“Consolidated Shareholders’ Equity” means, as of the last day of any period, the
amount set forth as “total stockholders’ equity” (or comparable term) on the
Consolidated balance sheet of Whirlpool and its Subsidiaries as at the end of
such period, excluding effects of (i) accumulated other comprehensive
income/losses and (ii) the non-cash write down of up to $50,000,000 of
intangibles.
 
“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary the accounts of which would be consolidated with
those of Whirlpool in its consolidated financial statements if such statements
were prepared as of such date in accordance with generally accepted accounting
principles.


“Control” is defined in the definition of Affiliate.


“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Whirlpool or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.


“Convention” is defined in Section 10.10(c).


“Cost of Funds Rate” means, for any day, the sum of (a) a rate per annum
determined by the Administrative Agent in consultation with the Required Lenders
to be reflective of the cost to the Lenders of obtaining funds; provided that if
the rate determined under this clause (a) shall be less than zero, such rate
shall be deemed to be zero for purposes of this Credit Agreement, plus (b) the
Eurocurrency Margin.


“Credit Agreement” means this Fourth Amended and Restated Long-Term Credit
Agreement, as it may be amended, supplemented or otherwise modified from time to
time.






6
    



--------------------------------------------------------------------------------






“CTA” means the Corporation Tax Act 2009 of the United Kingdom.


“Debt to Capitalization Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated Covenant Indebtedness to (ii) the sum of Consolidated
Covenant Indebtedness plus Consolidated Shareholders’ Equity.


“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means an event described in Article 8.


“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Whirlpool in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified Whirlpool, the Administrative Agent or any
Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or Whirlpool, to
confirm in writing to the Administrative Agent and Whirlpool that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and Whirlpool), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors (other than by way of an Undisclosed
Administration (as defined below)) or similar Person charged with reorganization
or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or






7
    



--------------------------------------------------------------------------------




permit such Lender (or such governmental authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) upon delivery of written notice of such
determination to Whirlpool, each Issuing Lender and each Lender. “Undisclosed
Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.


“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount of Dollars if
such currency is any currency other than Dollars, calculated at approximately
11:00 a.m. (London Time) as set forth on the applicable Reuters Screen on the
date of determination; provided that if more than one rate is listed then the
applicable conversion rate shall be the arithmetic average of such rates. If for
any reason such conversion rates are not available, the Dollar Amount shall be
calculated using the arithmetic average of the spot buying rates for such
currency in Dollars as quoted to the Administrative Agent by three foreign
exchange dealers of recognized standing in the United States selected by the
Administrative Agent at approximately 11:00 a.m. (London time) on any date of
determination. The Dollar Amount of each Advance shall be established two
Business Days prior to the first day of each Interest Period with respect
thereto.


“Dollar Continuation/Conversion Notice” is defined in Section 2.03(f).


“Dollars” and “$” each mean lawful money of the United States of America.


“Dutch Borrower” means each Borrower that is incorporated, established or
organized under the laws of The Netherlands.


“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) and the rules and regulations promulgated
thereunder.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.








8
    



--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.


“euro” means the common currency of participating members of the European Union.


“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Advance
denominated in a particular Agreed Currency (pursuant to Section 2.01) for the
relevant Interest Period, the greater of zero and the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for such Agreed Currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period or, in the case of a Eurocurrency
Rate Advance denominated in Sterling, determined as of approximately 11:00 A.M.
(London time) on the first day of such Interest Period; provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Credit Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to such Agreed Currency then the
Eurocurrency Base Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement.


“Eurocurrency Margin” means a rate per annum determined in accordance with the
Pricing Schedule.


“Eurocurrency Payment Office” means with respect to the Administrative Agent for
each of the Agreed Currencies (a) the office, branch or affiliate of the
Administrative Agent specified as its “Eurocurrency Payment Office” for such
currency in Schedule II hereto or (b) such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to each Borrower and each Lender as its Eurocurrency Payment Office for
such currency.


“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Advance or a
Eurocurrency Rate Loan for each day during the relevant Interest Period, the sum
of (a) the Eurocurrency Base Rate applicable to such Interest Period plus
(b) the Eurocurrency Margin for such day.


“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.








9
    



--------------------------------------------------------------------------------




“Eurocurrency Rate Loan” means a Loan which bears interest at the Eurocurrency
Rate.


“European Union” means the European countries that are signatories to the Treaty
on European Union.


“Existing Long-Term Credit Agreement” is defined in the preamble to this Credit
Agreement.


“Existing Termination Date” is defined in Section 2.13(a).


“Extending Lender” is defined in Section 2.13(b).


“Extension Date” is defined in Section 2.13(a).
 
“Facility Office” means the Lending Installation notified by a party to the
Credit Agreement to the Administrative Agent in writing on or before the date it
becomes a party the Credit Agreement (or, following that date, by not less than
five Business Days’ written notice) as the Lending Installation through which it
perform its obligations under this Credit Agreement.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with the implementation of the foregoing,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement, or any treaty or convention entered into in
connection with the implementation of the foregoing.


“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to (i) the rate published
for such day (or, if such day is not a Business Day, for the next preceding
Business Day) by the Federal Reserve Bank of New York for overnight Federal
funds transactions with members of the Federal Reserve System; or (ii) if such
rate is not so published for any day which is a Business Day, the quotation for
such day on such transactions received by the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Credit Agreement.


“Finance Lease” means any lease in which the obligation for rentals with respect
thereto is required to be capitalized on a balance sheet of the lessee in
accordance with generally accepted accounting principles. For the avoidance of
doubt, in no event shall any operating lease (or any lease that constituted an
operating lease as of December 31, 2018) constitute a “Finance Lease”.






10
    



--------------------------------------------------------------------------------






“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.


“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“Foreign Borrower” is defined in Section 10.10(b).


“Foreign Subsidiary” means a Subsidiary of Whirlpool that is organized and
domiciled (and the majority of whose assets are located) outside of the United
States of America.


“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding LOC Obligations with respect to Letters of Credit issued by such
Issuing Lender other than LOC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Government Acts” is defined in Section 2.04(i)(i).


“Guaranteed Obligations” is defined in Section 4.01.


“Guaranty” of any Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon the obligation of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person or otherwise assures any creditor of such other
Person against loss, and shall include, without limitation, the contingent
liability of such Person under or in relation to any letter of credit (or
similar instrument), but shall exclude endorsements for collection or deposit in
the ordinary course of business.


“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”


“Indebtedness” means, without duplication, with respect to each Borrower and
each Subsidiary of a Borrower, such Person’s (i) obligations for borrowed money,
(ii) obligations representing the deferred purchase price of any of its Property
or services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens (other than Liens of such Borrower or
Subsidiary of the type described in Sections 7.10(ii) and 7.10(iv) through
(xviii) inclusive that are not otherwise included within this definition of
“Indebtedness”) or payable out of the proceeds or production from any Property
now or hereafter owned or






11
    



--------------------------------------------------------------------------------




acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations under Finance Leases which
would be shown as a liability on a balance sheet of such Person, (vi) net
liabilities under any agreement, device or arrangement designed to protect at
least one of the parties thereto from the fluctuation of interest rates,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions (including any cancellation, buy back, reversal,
termination or assignment thereof), (vii) Indebtedness of another Person for
which such Person is obligated pursuant to a Guaranty, and (viii) obligations in
respect of Recourse Securitizations. For the avoidance of doubt, in no event
shall obligations of any such Person in respect of any operating lease (or any
lease that constituted an operating lease as of December 31, 2018) constitute
“Indebtedness.”


“Interest Coverage Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated EBITDA for the twelve month period ending on such date
to (ii) Consolidated Interest Expense for the twelve month period ending on such
date.


“Interest Period” means, with respect to a Eurocurrency Rate Advance, the period
commencing on the date of such Advance and ending on the day that is one week or
one, two, three or six months (or, with the consent of each Lender, such other
period of up to twelve months) thereafter, as the applicable Borrower may elect
and; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Rate Advance having an
Interest Period of one or more months, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Rate Advance having an Interest Period of one or more months that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of an Advance initially
shall be the date on which such Advance is made and, in the case of a
Eurocurrency Rate Advance, thereafter shall be the effective date of the most
recent conversion or continuation of such Advance.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent in accordance with customary banking
practices (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
to a period equal to the duration of such Interest Period between: (a) the LIBO
Screen Rate for the longest period for which the LIBO Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period;
and (b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.








12
    



--------------------------------------------------------------------------------




“Issuing Lender” means any of JPMorgan, Citibank, N.A., BNP Paribas, Mizuho
Bank, Ltd., Wells Fargo Bank, National Association and any other Lender approved
by Whirlpool (and consented to by such Lender).


“ITA” means the Income Tax Act 2007 of the United Kingdom.


“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors.


“Lenders” means the financial institutions listed on the signature pages of this
Credit Agreement, each commercial bank that shall become a party hereto pursuant
to Section 2.03(c)(iii) and their respective permitted successors and assigns.
“Lending Installation” means any office, branch, subsidiary or affiliate of any
Lender or the Administrative Agent.


“Letter of Credit” means any letter of credit issued by an Issuing Lender for
the account of a Borrower in accordance with Section 2.04.


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Finance Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s portion, if any, of any
Advance.


“Loan Documents” means this Credit Agreement, each Note, the LOC Documents and
the Assumption Agreements.


“LOC Commitment” means, for each Issuing Lender, the commitment of such Lender
to issue Letters of Credit not exceeding the amount set forth on Schedule I
hereto, provided that the aggregate face amount of all such issuances at any
time outstanding (together with the amounts of any unreimbursed drawings
thereon) shall not exceed the LOC Committed Amount.


“LOC Committed Amount” means $150,000,000, as it may be reduced from time to
time pursuant to the terms hereof.


“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general






13
    



--------------------------------------------------------------------------------




in application or applicable only to such Letter of Credit) governing or
providing for (i) the rights and obligations of the parties concerned or at risk
or (ii) any collateral security for such obligations. The term “LOC Documents”
shall not include any underlying agreements between the account party and the
beneficiary of a Letter of Credit.


“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the applicable Issuing Lender but
not theretofore reimbursed by the applicable Borrower.


“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including assumption of debt) with a fair market
value, as of the date of the closing thereof, in excess of US$500,000,000;
provided that Whirlpool may, in its sole discretion, treat an acquisition or
series of related acquisitions that involve consideration of less than
US$500,000,000 as a Material Acquisition.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Whirlpool and its Subsidiaries taken as a whole, (ii) the ability of any
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.


“Material Disposition” means any disposition of property or series of related
dispositions of property that involves consideration (including assumption of
debt) with a fair market value, as of the date of the closing thereof, in excess
of US$500,000,000; provided that Whirlpool may, in its sole discretion, treat a
disposition or series of related dispositions that involves consideration of
less than US$500,000,000 as a Material Disposition.
 
“Material Subsidiary” means a Subsidiary of Whirlpool that would constitute a
“Significant Subsidiary” under and as defined in Regulation S-X promulgated by
the Securities and Exchange Commission.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.


“Netherlands” or “The Netherlands” means the European part of the Kingdom of the
Netherlands.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in






14
    



--------------------------------------------------------------------------------




accordance with the terms of Section 9.03 and (ii) has been approved by the
Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Dollar Continuation/Conversion Notice” is defined in Section 2.03(g).


“Non-Extending Lender” is defined in Section 2.13(b).
 
“Non-Recourse Obligations” of a Person means Indebtedness of such Person
(i) incurred to finance the acquisition of property which property is subject to
a Lien securing such Indebtedness and generates rentals or other payments
sufficient to pay the entire principal of and interest on such Indebtedness on
or before the date or dates for payment thereof, (ii) which does not constitute
a general obligation of such Person but is repayable solely out of the rentals
or other sums payable with respect to the property subject to the Lien securing
such Indebtedness and the proceeds from the sale of such property because the
holder of such Indebtedness (hereinafter called the “Holder”) shall have agreed
in writing at or prior to the time such Indebtedness is incurred that (A) such
Person shall not have any personal liability whatsoever (other than for
(I) rentals or other sums received by such Person which are subject to the Lien
securing such Indebtedness, (II) any other rights assigned to the Holder,
(III) the proceeds from any sale or other disposition of the property subject to
the Lien securing such Indebtedness and (IV) breach by such Person of any
customary representation or warranty (such as a warranty as to ownership of
property or a warranty of quiet enjoyment)), either in its capacity as the owner
of the property or in any other capacity, to the Holder for any amounts payable
with respect to such Indebtedness and that such Indebtedness does not constitute
a general obligation of such Person, (B) the Holder shall look for repayment of
such Indebtedness and the payment of interest thereon and all other payments
with respect to such Indebtedness solely to the rentals or other sums payable
with respect to the property subject to the Lien securing such Indebtedness and
the proceeds from the sale of such property, and (iii) to the extent the Holder
may legally do so, the Holder waives any and all rights it may have to make the
election provided under 11 U.S.C. 1111(b)(l)(A) or any other similar or
successor provisions against such Person.


“Note” means a promissory note in substantially the form of Exhibit A hereto,
with appropriate insertions, duly executed and delivered to the Administrative
Agent by the applicable Borrower for the account of a Lender and payable to such
Lender, including any amendment, modification, renewal or replacement of such
promissory note.


“Notice Date” is defined in Section 2.13(b).
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and the Notes, all LOC Obligations, all accrued and unpaid fees, all
obligations of Whirlpool under Article 4 and all other reimbursements,
indemnities or other obligations of the Borrowers to any Lender (including any
Issuing Lender) or the Administrative Agent






15
    



--------------------------------------------------------------------------------




arising under the Loan Documents (including all interest and expenses accruing
after the commencement of a proceeding under any bankruptcy law, whether or not
constituting an allowed claim in such proceeding).


“Off-Balance Sheet Obligations” means, with respect to each Borrower and each
Subsidiary of a Borrower, (i) the principal portion of such Person’s obligations
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product and (ii) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) provided such transaction is effected
pursuant to limited recourse or non-recourse sales by, or is otherwise
non-recourse to, such Borrower or such Subsidiary; provided that (a) any such
agreement is of a type and on terms customary for comparable transactions in the
good faith judgment of such Borrower or such Subsidiary and (b) such agreement
does not create any interest in any asset other than accounts receivable (and
property securing or otherwise supporting accounts receivable), proceeds of the
foregoing, accounts into which such proceeds are paid or held and assets related
thereto or otherwise customary for transactions of such type.


“Original Borrowers” is defined in Section 5.01.


“Participant” is defined in Section 13.02(a).


“Participant Register” is defined in Section 13.02(e).


“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.04(c).


“Patriot Act” is defined in Article 16.


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which a Borrower or any other member of the Controlled Group may have any
liability.


“Plan of Reorganization” is defined in Section 13.08(c).








16
    



--------------------------------------------------------------------------------




“Platform” is defined in Section 14.01(b).
 
“Pricing Schedule” means Schedule III attached hereto.


“Prime Rate” means the per annum rate of interest established from time to time
by JPMorgan as its “Base Rate.” Such rate is a rate set by JPMorgan based upon
various factors including JPMorgan’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by JPMorgan shall take effect at the opening of business
on the day specified in the public announcement of such change.


“Property” of a Person means any and all property and assets, whether real,
personal, tangible, intangible, or mixed, of such Person.


“Protesting Lender” is defined in Section 2.09.


“Purchaser” is defined in Section 13.03(a).


“Qualifying Lender” means:


(i)    a Lender which is beneficially entitled to interest payable to such
Lender in respect of an extension of credit hereunder and is:
(A)    a Lender:
(1)    which is a bank (as defined for the purpose of s879 ITA) making an
extension of credit hereunder and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of such
extension of credit or would be within such charge as respects such payments
apart from s18A CTA; or
(2)    in respect of an extension of credit hereunder by a Person that was a
bank (as defined for the purpose of s879 ITA) at the time that such extension of
credit was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of such extension of credit;
or
(B)    a Lender which is:
(1)    a company resident in the United Kingdom for United Kingdom tax purposes;
(2)    a partnership each member of which is:
(a)    a company so resident in the United Kingdom; or






17
    



--------------------------------------------------------------------------------




(b)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of s19 CTA) the
whole of any share of interest payable in respect of that extension of credit
that falls to it by reason of Part 17 CTA;
(3)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that extension of credit in computing the
chargeable profits (within the meaning of s19 CTA) of that company; or
(C)    a Treaty Lender; or
(ii)    a Lender which is a building society (as defined for the purpose of s880
ITA) making an extension of credit hereunder.
“Ratable Share” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment; provided that in the case
of Section 2.11 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Ratable Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.


“Recourse Securitization” means any transfer by Whirlpool or any Subsidiary of
accounts receivable or interests therein (a) to a trust, partnership,
corporation, limited liability company or other entity, which transfer is funded
in whole or in part, directly or indirectly, by the incurrence or issuance by
the transferee or successor transferee of indebtedness or other securities that
are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers, in each case other than (i) any such
transaction described in clause (ii) of the definition of Off-Balance Sheet
Obligations and (ii) any such obligations to the extent that such obligations
are subject to or otherwise supported by insurance. The “amount” or “principal
amount” of any Recourse Securitization shall be deemed at any time to be the
aggregate principal or stated amount of the indebtedness or other securities
referred to in the first sentence of this definition or, if there shall be no
such principal or stated amount, the uncollected amount of the accounts
receivable or interests therein transferred pursuant to such Recourse
Securitization, net of any such accounts receivable or interests therein that
have been written off as uncollectible.


“Register” is defined in Section 13.03(c).








18
    



--------------------------------------------------------------------------------




“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock applicable to member banks of the Federal Reserve System.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the obtaining of credit for the purpose of purchasing or carrying
margin stock from (among others) member banks of the Federal Reserve System.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event.


“Request Date” is defined Section 2.03(a).


“Required Lenders” means, at any time, Lenders in the aggregate holding more
than 50% of the sum of the aggregate unpaid principal amount of the outstanding
Advances and Participation Interests in LOC Obligations plus the aggregate
unused Commitments each as in effect at such time, provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Advances, Participation
Interests and Commitment of such Lender at such time.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal,
special, emergency and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of the Administrative Agent
to United States residents). The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in the applicable
reserve requirement for all Interest Periods beginning on or after such date.








19
    



--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, Switzerland or
the Government of Canada or any of its agencies or departments, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person 50%
or more owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or Switzerland, (c) the Government
of Canada or any of its agencies or departments or (d) any other sanctions
authority in the jurisdiction of organization of any Borrowing Subsidiary.


“Section” means a numbered Section of this Credit Agreement, unless another
document is specifically referenced.


“Single Employer Plan” means a Plan maintained by Whirlpool or any member of the
Controlled Group for employees of Whirlpool or any member of the Controlled
Group.


“Sterling” means the lawful money of the United Kingdom.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be, directly or indirectly, so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Whirlpool.


“Substantial Portion” means, with respect to the Property of Whirlpool and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Whirlpool and its Subsidiaries as would be shown in the consolidated
financial statements of Whirlpool and its Subsidiaries as at the last day of the
most recent quarter for which financial statements have been delivered pursuant
to Section 7.01 or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of Whirlpool and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.








20
    



--------------------------------------------------------------------------------




“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an extension of credit
hereunder is either:


(i)    a company resident in the United Kingdom for United Kingdom tax purposes;
(ii)    a partnership each member of which is:
(A)    a company so resident in the United Kingdom; or
(B)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of s19 CTA) the
whole of any share of interest payable in respect of that extension of credit
that falls to it by reason of Part 17 CTA; or
(iii)    a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that extension of credit in
computing the chargeable profits (within the meaning of s19 CTA) of that
company.
“Taxes” is defined in Section 3.01(a).


“Termination Date” means the earlier of (a) the fifth anniversary of the
Amendment Effective Date, subject to the extension thereof pursuant to Section
2.13 and (b) the date on which the Commitments terminate pursuant to the terms
of this Credit Agreement; provided, however, that the Termination Date of any
Lender that is a Non-Extending Lender to any requested extension pursuant to
Section 2.13 shall be the Termination Date in effect immediately prior to the
applicable Extension Date for all purposes of this Credit Agreement.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.


“Treaty Lender” means a Lender which:


(i)    is treated as a resident of a Treaty State for the purposes of the
relevant Treaty;
(ii)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in an extension of credit
hereunder is effectively connected; and






21
    



--------------------------------------------------------------------------------




(iii)    meets all other conditions in the relevant Treaty for full exemption
from United Kingdom taxation on interest which relate to such Lender subject to
the completion of all procedural formalities necessary to obtain clearance under
the relevant Treaty to enable each relevant UK Borrower to obtain authorization
to make all payments to which the Lender is entitled without deduction or
withholding for on account of United Kingdom Taxes.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type” means, with respect to any Loan or Advance, its nature as a Floating Rate
Advance or Loan or a Eurocurrency Rate Advance or Loan.


“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of England and Wales or (ii) payments from which under this Credit Agreement or
any other Loan Document are subject to withholding Taxes imposed by the laws of
the United Kingdom.


“Unfunded Vested Liabilities” means the amount (if any) by which the present
value of all currently accrued, vested and nonforfeitable benefits under all
Single Employer Plans exceeds the fair market value of all assets of such Plan
allocable to such benefits, all determined on an ongoing Plan basis as set forth
in the then most recent actuarial valuation for each such Plan.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Unused Commitment Fee Rate” means a rate per annum determined in accordance
with the Pricing Schedule.


“Whirlpool” means Whirlpool Corporation, a Delaware corporation, and its
successors and assigns.


“Whirlpool Canada” means Whirlpool Canada Holding Co., an unlimited company
amalgated under the laws of the Province of Nova Scotia, Canada, and its
successors and assigns.


“Whirlpool Europe” means Whirlpool Europe B.V., a Netherlands corporation having
its corporate seat in Breda, The Netherlands, and its successors and assigns.


“Whirlpool Global” means Whirlpool Global B.V., a Netherlands corporation having
its corporate seat in Breda, The Netherlands, and its successors and assigns.








22
    



--------------------------------------------------------------------------------




“Whirlpool UK” means Whirlpool UK Appliances Limited, a private limited company
registered in England under company number 00106725, and its successors and
assigns.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


Section 1.02.    Accounting Terms and Determinations.


Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles in the United States of
America. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.01; provided, however, if (a) Whirlpool shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in generally accepted accounting
principles or the rules promulgated with respect thereto or (b) either the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the change in generally accepted accounting principles
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by Whirlpool to the Lenders as to which no such objection shall have been made.


SECTION 1.03.    Interest Rates; LIBOR Notification.


The interest rate on Eurocurrency Rate Loans is determined by reference to the
Eurocurrency Base Rate, which is derived from the London interbank offered rate.
The London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Rate Loans. In light
of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 3.04(b) or (c) of this Credit Agreement, such Section
3.04 provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrowers, pursuant to Section 3.04, in
advance of any change to the reference rate upon which the interest rate on
Eurocurrency Rate Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission






23
    



--------------------------------------------------------------------------------




or any other matter related to the London interbank offered rate or other rates
in the definition of “Eurocurrency Base Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 3.04(b) or (c), will be similar to, or produce the same
value or economic equivalence of, the Eurocurrency Base Rate or have the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.


SECTION 1.04.    Other Interpretive Provisions.


Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).


ARTICLE 2

THE FACILITY


Section 2.01.    Description of Facility.


Upon the terms and subject to the conditions set forth in this Credit Agreement,
the Lenders hereby grant to the Borrowers a revolving credit facility pursuant
to which:


(i)    each Lender severally agrees to make Loans in Agreed Currencies to each
of the Borrowers in accordance with Section 2.03; and


(ii)    each Issuing Lender agrees to issue Letters of Credit in Agreed
Currencies for the account of each of the Borrowers in accordance with
Section 2.04;


provided that (A) Floating Rate Loans may only be denominated in Dollars,
(B) after giving effect to each Advance or Letter of Credit, the outstanding
Advances or Letters of Credit shall be denominated in no more than five Agreed
Currencies (including Dollars), (C) in no event may the Dollar Amount of the
aggregate principal amount of all outstanding Advances plus the outstanding LOC
Obligations exceed the Aggregate Commitment and (D) in no event may the Dollar
Amount of the aggregate principal amount of all outstanding Loans made by a
Lender plus such Lender’s ratable share of the outstanding LOC Obligations
exceed such Lender’s Commitment.


Section 2.02.    Availability of Facility; Required Payments.






24
    



--------------------------------------------------------------------------------






Subject to all of the terms and conditions of this Credit Agreement, each
Borrower may borrow, repay and reborrow Advances and, subject to
Section 2.04(a), request Letters of Credit at any time prior to the latest
scheduled Termination Date. The Commitment of each Lender shall expire on the
Termination Date applicable to such Lender. Each applicable Borrower promises to
pay its outstanding Loans and its other unpaid Obligations in respect of each
Lender in full on the Termination Date applicable to such Lender.


Section 2.03.    Advances.


(a)    Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Credit Agreement to make Loans to the Borrowers from time to time,
from and including the Amendment Effective Date and prior to the Termination
Date applicable to such Lender, in amounts the Dollar Amount of which shall not
exceed in the aggregate at any one time outstanding the amount equal to the
excess of (i) its Commitment over (ii) its Participation Interests. Each Advance
hereunder shall consist of borrowings made from the several Lenders ratably in
proportion to the ratio that their respective Commitments bear to the Aggregate
Commitment. The Advances shall be repaid as provided by the terms of
Sections 2.02 and 2.03(g).


(b)    Types of Advances. The Advances may be Floating Rate Advances or
Eurocurrency Rate Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.03(e), 2.03(f) and 2.03(g).


(c)    Reductions or Increases in Aggregate Commitment. (i) Ratable Reductions.
Whirlpool may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in an amount of $25,000,000 or an integral multiple of
$5,000,000 in excess thereof, upon at least three Business Days’ written notice
to the Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Dollar Amount of the aggregate principal amount of the
outstanding Advances plus the outstanding LOC Obligations; provided further that
any such notice may state by its terms that it is conditioned upon the
effectiveness of other credit facilities, incurrences of Indebtedness,
dispositions or other expected sources of funds, in which case such notice may
be revoked by the applicable Borrower by notice to the Administrative Agent in
the event that such condition is not satisfied.


(ii)    Non-Ratable Reduction. As long as no Default or Unmatured Default exists
at the time of such request and at the time of reduction, Whirlpool shall have
the right, at any time, upon at least ten Business Days’ notice to a Defaulting
Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitment. Such termination shall be effective, (x) with respect to such
Lender’s unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Loan outstanding to such Lender, in
the case of a Base Rate Loan, on the date






25
    



--------------------------------------------------------------------------------




set forth in such notice and, in the case of a Eurocurrency Rate Loan, on the
last day of the then current Interest Period relating to such Loan. Upon
termination of a Lender’s Commitment under this Section 2.03(c), the Borrowers
will pay or cause to be paid all principal of, and interest accrued to the date
of such payment on, Loans owing to such Lender and pay any accrued Unused
Commitment Fees or Letter of Credit issuance fees payable to such Lender
pursuant to the provisions of Section 2.07, and all other amounts payable to
such Lender hereunder (including, but not limited to, any indemnification for
Taxes under Section 3.01 and any increased costs or other amounts owing under
Section 3.02 or 3.03); and upon such payments, the obligations of such Lender
hereunder shall, by the provisions hereof, be released and discharged; provided,
however, that such Lender’s rights under Sections 3.01, 3.02, 3.03, and 10.06,
and its obligations under Section 11.08 shall survive such release and discharge
as to matters occurring prior to such date. The aggregate amount of the
Commitment of the Lenders once reduced pursuant to this Section 2.03(c)(ii) may
not be reinstated.
(iii)    Increase. Whirlpool may request at any time and from time to time that
the Aggregate Commitment be increased to a maximum amount of not more than
$4,000,000,000; provided that (i) no increase in the Aggregate Commitment shall
be made at a time when a Default or Unmatured Default shall have occurred and be
continuing or would result from the requested increase, (ii) no increase in the
Aggregate Commitment shall be made at any time after the Aggregate Commitment
has been terminated in accordance with Section 2.03(c)(i), (iii) each partial
increase shall be made in an aggregate amount at least equal to $10,000,000 and
in integral multiples of $5,000,000 above such amount, (iv) to the extent that
resolutions of Whirlpool previously delivered hereunder shall not have
authorized such increase and borrowings, Whirlpool shall have delivered to the
Administrative Agent certified resolutions of the Board of Directors of
Whirlpool authorizing such increase and borrowings in connection therewith and
(v) all of the representations and warranties set forth in Article 6 (except for
(x) those contained in Sections 6.04, 6.05 and 6.07 and (y) those contained in
Sections 6.06 and 6.12 solely as such representations and warranties relate to
any Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) consummated within 30
days prior to the effective date of such increase) shall be true and correct in
all material respects as of the date of such request and as of the effective
date of such increase. Any Lender may refuse to participate in any proposed
increase in the Aggregate Commitment, and failure to respond to any request to
participate in an increase in the Aggregate Commitments shall be deemed to
constitute a refusal to so participate. In the event of such a requested
increase in the Commitment, Whirlpool shall consult with the Administrative
Agent as to the number, identity and requested Commitments of increasing Lenders
and additional financial institutions that the Administrative Agent may invite
to participate in the aggregate Commitment, and the identity of such Lenders and
allocations among such Lenders shall be as determined by Whirlpool in
consultation with the Administrative Agent and the Issuing Lenders. The
Administrative Agent will not






26
    



--------------------------------------------------------------------------------




unreasonably refuse to so invite a commercial bank organized, identified and
requested by Whirlpool and approved by the Administrative Agent and each Issuing
Lender (which approvals shall not be unreasonably withheld, conditioned or
delayed); provided that each such assuming commercial bank shall, upon becoming
a party to this Credit Agreement, become an increasing Lender. The
Administrative Agent shall promptly notify Whirlpool and the Lenders of any
increase in the amount of the Aggregate Commitment pursuant to this Section and
of the respective adjusted Commitment and Ratable Share of each Lender after
giving effect thereto. Each Borrower acknowledges that, in order to maintain
Advances in accordance with the Ratable Share of each Lender, a non-pro-rata
increase in the aggregate Commitment may require prepayment or funding of all or
portions of certain Loans on the date of such increase (and any such prepayment
or funding shall be subject to the other provisions of this Credit Agreement).
(d)    Minimum Amount of Each Advance. Each Advance made or continued hereunder
shall be in the minimum Dollar Amount of $5,000,000 or a higher integral
multiple of $1,000,000; provided, however, that any Floating Rate Advance may be
in the aggregate amount of the unused Aggregate Commitment.


(e)    Method of Selecting Types and Interest Periods for New Advances. Subject
to all of the terms and conditions of this Credit Agreement, each Borrower shall
select the Type of Advance and, in the case of each Eurocurrency Rate Advance,
the Interest Period applicable thereto, for each Advance from time to time made
to it. A Borrower shall give the Administrative Agent an irrevocable notice
substantially in the form of Exhibit E hereto (a “Borrowing Notice”) not later
than 1:00 P.M. (New York City time) on the Borrowing Date of each Floating Rate
Advance, three Business Days before the Borrowing Date for each Eurocurrency
Rate Advance denominated in Dollars, and four Business Days before the Borrowing
Date for each Eurocurrency Rate Advance denominated in an Agreed Currency other
than Dollars. A Borrowing Notice shall in accordance with all the terms and
conditions of this Credit Agreement specify:


(i)    the Borrower to which such Advance is to be made;


(ii)    the Borrowing Date, which shall be a Business Day, of such Advance;


(iii)    the Type of Advance selected;


(iv)    in the case of each Eurocurrency Rate Advance, the Agreed Currency of
such Advance;


(v)    the aggregate amount of such Advance;


(vi)    in the case of each Eurocurrency Rate Advance, the Interest Period
applicable thereto; and








27
    



--------------------------------------------------------------------------------




(vii)    the account information for the account of the Borrower that shall be
credited with the proceeds of such Advance.


(f)    Continuation and Conversion of Dollar-Denominated Advances. Subject to
all of the terms and conditions of this Credit Agreement, each Floating Rate
Advance shall continue as a Floating Rate Advance unless and until such Floating
Rate Advance is paid or converted into one or more Dollar-denominated
Eurocurrency Rate Advances. Subject to all of the terms and conditions of this
Credit Agreement, each Eurocurrency Rate Advance denominated in Dollars shall
continue as a Dollar-denominated Eurocurrency Rate Advance until the end of the
then applicable Interest Period therefor, at which time such Eurocurrency Rate
Advance shall be automatically converted into a Floating Rate Advance unless (x)
such Eurocurrency Rate Advance is paid by the applicable Borrower or the
applicable Borrower shall have given the Administrative Agent an irrevocable
notice substantially in the form of Exhibit F hereto (a “Dollar
Continuation/Conversion Notice”) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Advance continue as a Dollar-denominated
Eurocurrency Rate Advance for the same or another specified Interest Period, be
converted into one or more new Dollar-denominated Eurocurrency Rate Advances
each having a specified new Interest Period or be converted into a Floating Rate
Advance or (y) any Default shall have occurred and be continuing. Accordingly,
but subject to all of the terms and conditions of this Credit Agreement, each
Borrower may elect from time to time to convert all or any part (subject to
Section 2.03(d)) of a Dollar-denominated Advance of any Type made to it into the
other Type of Dollar-denominated Advance; provided that any conversion of a
Eurocurrency Rate Advance shall be made on, and only on, the last day of the
Interest Period applicable thereto. The applicable Borrower shall give the
Administrative Agent a Dollar Continuation/Conversion Notice with respect to
each continuation or conversion of a Dollar-denominated Advance not later than
12:00 Noon (New York City time) at least three Business Days prior to the date
of the requested continuation or conversion, specifying in accordance with all
of the terms and conditions of this Credit Agreement:


(i)    the requested date, which shall be a Business Day, of such continuation
or conversion;


(ii)    the aggregate amount and Type of the Advance which is to be continued or
converted;


(iii)    the amount and Type(s) of the Dollar-denominated Advance(s) into which
such Advance is to be continued or converted; and


(iv)    in the case of each continuation of or conversion into a
Dollar-denominated Eurocurrency Rate Advance, the Interest Period applicable
thereto (provided that if no Interest Period is specified, the applicable
Borrower shall be deemed to have requested an Interest Period of one month).


(g)    Payment or Continuation and Conversion of Non-Dollar Denominated
Advances. Subject to all of the terms and conditions of this Credit Agreement,
each






28
    



--------------------------------------------------------------------------------




Eurocurrency Rate Advance denominated in an Agreed Currency other than Dollars
shall continue as a Eurocurrency Rate Advance denominated in the same currency
until the end of the then applicable Interest Period therefor, at which time
such Eurocurrency Rate Advance shall mature and be payable by the applicable
Borrower on the last day of the applicable Interest Period unless the applicable
Borrower shall have given the Administrative Agent an irrevocable notice
substantially in the form of Exhibit G hereto (a “Non-Dollar
Continuation/Conversion Notice”) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Advance either continue as a Eurocurrency Rate
Advance denominated in the same currency for the same or another specified
Interest Period or be converted into one or more new Eurocurrency Rate Advances
each denominated in the same currency as that of the converted Eurocurrency Rate
Advance and having a specified new Interest Period; provided that if after
giving effect to any such conversion or continuation, the aggregate Dollar
Amount of the principal amount of all Advances plus the outstanding LOC
Obligations would exceed the Aggregate Commitment, such Borrower shall prepay an
aggregate principal amount of such Eurocurrency Rate Advance on the last day of
the Interest Period then ending such that the Dollar Amount of the aggregate
principal amount of all outstanding Advances plus the outstanding LOC
Obligations does not exceed the Aggregate Commitment. Accordingly, but subject
to all of the terms and conditions of this Credit Agreement, each Borrower may
elect from time to time to convert all or any part (subject to Section 2.03(d))
of a Eurocurrency Rate Advance denominated in an Agreed Currency other than
Dollars made to it into any other Eurocurrency Rate Advance(s) denominated in
the same currency as the converted Eurocurrency Rate Advance; provided that any
such conversion shall be made on, and only on, the last day of the Interest
Period applicable to the converted Eurocurrency Rate Advance. The applicable
Borrower shall give the Administrative Agent a Non-Dollar
Continuation/Conversion Notice with respect to each continuation or conversion
of a Eurocurrency Rate Advance denominated in an Agreed Currency other than
Dollars not later than 12:00 Noon (New York City time) at least four Business
Days prior to the date of the requested continuation or conversion specifying in
accordance with all of the terms and conditions of this Credit Agreement:


(i)    the requested date, which shall be a Business Day, of such continuation
or conversion;


(ii)    the aggregate amount and Agreed Currency of the Eurocurrency Rate
Advance which is to be continued or converted;


(iii)    the amount(s) of the Eurocurrency Rate Advance(s) into which such
Eurocurrency Rate Advance is to be continued or converted; and


(iv)    the Interest Period applicable to each new Eurocurrency Rate Advance
(provided that if no Interest Period is specified or if a Default has occurred
and is continuing, the applicable Borrower shall be deemed to have requested an
Interest Period of one month).








29
    



--------------------------------------------------------------------------------




(h)    Notice to Lenders. The Administrative Agent shall give prompt notice to
each Lender of each Dollar Continuation/Conversion Notice and each Non-Dollar
Continuation/Conversion Notice received by it.


Section 2.04.    Letter of Credit Subfacility.


(a)    Issuance. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein and upon the agreements of
the other Lenders set forth in this Section 2.04, each Issuing Lender agrees to
issue, and each Lender severally agrees to participate in the issuance by such
Issuing Lender of, standby Letters of Credit in Agreed Currencies from time to
time from the Amendment Effective Date until the date thirty days prior to
latest scheduled Termination Date as any Borrower may request, in a form
acceptable to such Issuing Lender; provided, however, that (i) the Dollar Amount
of the LOC Obligations outstanding shall not at any time exceed the LOC
Committed Amount, (ii) the Dollar Amount of the principal amount of all Advances
plus the outstanding LOC Obligations shall not at any time exceed the Aggregate
Commitment and (iii) the Dollar Amount of the LOC Obligations in respect of
Letters of Credit issued by any Issuing Lender shall not at any time exceed the
LOC Commitment of such Issuing Lender. No Issuing Lender shall issue any Letter
of Credit if (x) the original expiry date of such Letter of Credit is more than
one year from the date of issuance (provided that such Letter of Credit may
contain customary “evergreen” provisions pursuant to which the expiry date is
automatically extended by a specific time period unless such Issuing Lender
gives notice to the beneficiary of such Letter of Credit at least a specified
time period prior to the expiry date then in effect) or (y) such Letter of
Credit has an expiry date extending beyond the date that is five Business Days
before the Termination Date; provided that (i) no Letter of Credit may expire
after the Termination Date of any Non-Extending Lender if, after giving effect
to such issuance, the aggregate Commitments of the Lenders other than Non-
Extending Lenders (including any replacement Lenders) for the period following
such Termination Date would be less than the LOC Obligations and (ii) at the
discretion of the applicable Issuing Lender, any Letter of Credit may have an
expiry date beyond the date referred to in clause (y) above provided that the
participation of each Lender in each such Letter of Credit shall terminate in
full on the Termination Date applicable to such Lender. No Issuing Lender shall
be under any obligation to issue any Letter of Credit if the issuance of such
Letter of Credit would violate any applicable laws, rules, regulations or orders
or any generally applicable policy of such Issuing Lender, including, without
limitation, any order, judgment or decree of any government authority or
arbitrator that by its terms purports to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any request or directive (whether or not
having the force of law) from any governmental authority with jurisdiction over
such Issuing Lender that prohibits, or requests that such Issuing Lender refrain
from the issuance of letters of credit generally or such Letter of Credit in
particular or that imposes upon such Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Amendment Effective Date, or that imposes upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Amendment
Effective Date and which such Issuing Lender in good faith deems material to it.
Each Letter of Credit shall be a






30
    



--------------------------------------------------------------------------------




standby letter of credit and shall comply with the related LOC Documents. If
requested by the Issuing Lender, the applicable Borrower also shall submit a
letter of credit application on the Issuing Lender's standard form in connection
with any request for a Letter of Credit. The issuance and expiry dates of each
Letter of Credit shall be a Business Day. Notwithstanding anything herein to the
contrary, the Issuing Lender shall have no obligation hereunder to issue any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Credit Agreement.


(b)    Notice and Reports. Any Borrower may request the issuance of a Letter of
Credit by submitting a request therefor to the applicable Issuing Lender (by
completion of the appropriate application forms of such Issuing Lender) at least
three Business Days prior to the requested date of issuance. At least quarterly
(and more frequently upon request) such Issuing Lender shall provide to the
Administrative Agent a detailed report specifying the Letters of Credit issued
by such Issuing Lender which are then issued and outstanding. The Administrative
Agent shall disseminate promptly to each of the Lenders the information provided
by such Issuing Lender pursuant to this subsection (b).


(c)    Participation. Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a Participation Interest from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its pro rata share of the obligations under such Letter of Credit (ratably in
proportion to the ratio that its respective Commitment bears to the Aggregate
Commitment) and shall absolutely, unconditionally and irrevocably assume and be
obligated to pay to such Issuing Lender and discharge when due, its pro rata
share of the obligations arising under such Letter of Credit. Without limiting
the scope and nature of each Lender’s Participation Interest in any Letter of
Credit, to the extent that the applicable Issuing Lender has not been reimbursed
as required hereunder or under any such Letter of Credit, each such Lender shall
pay to the Administrative Agent for the account of such Issuing Lender its pro
rata share of such unreimbursed drawing in same day funds on the day of
notification by the Administrative Agent of an unreimbursed drawing pursuant to
the provisions of subsection (d) below. The obligation of each Lender to so
reimburse each Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of an Unmatured Default, a Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the applicable Borrower to reimburse the applicable
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided. Each Lender acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s ratable
share of the obligations under such Letter of Credit at each time such Lender’s
Commitment is amended pursuant to an assignment in accordance with Section 13.01
or otherwise pursuant to this Credit Agreement.


(d)    Reimbursement.






31
    



--------------------------------------------------------------------------------






(i)In the event of any drawing under any Letter of Credit, the applicable
Issuing Lender will promptly notify the applicable Borrower and the
Administrative Agent. The applicable Borrower promises to reimburse the
applicable Issuing Lender (such reimbursement to be made to the Administrative
Agent for the account of such Issuing Lender) on the day of drawing under any
Letter of Credit either in same day funds in the same Agreed Currency as the
related drawing or with an Advance in Dollars in the Dollar Amount of such
drawing. Unless such Borrower shall promptly notify the Administrative Agent and
the applicable Issuing Lender that such Borrower intends to otherwise reimburse
such Issuing Lender for such drawing, such Borrower shall be deemed to have
requested that the Lenders make an Advance in Dollars in the Dollar Amount of
the drawing as provided in subsection (e) below on the related Letter of Credit,
the proceeds of which will be used to satisfy the related reimbursement
obligations. Each Issuing Lender will promptly notify the Administrative Agent,
who shall, in turn, promptly notify the other Lenders of the amount of any
unreimbursed drawing and each Lender shall promptly pay to the Administrative
Agent for the account of such Issuing Lender in Dollars and in immediately
available funds, the Dollar Amount of such Lender’s pro rata share of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Lender from the Administrative Agent if such notice is received
at or before 11:00 A.M. (New York City time), and otherwise such payment shall
be made at or before 1:00 P.M. (New York City time) on the Business Day next
succeeding the day such notice is received. If such Lender does not pay such
amount to the Administrative Agent for the account of the applicable Issuing
Lender in full upon such request, such Lender shall, on demand, pay to the
Administrative Agent for the account of such Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Administrative Agent for the account of such Issuing
Lender in full at a rate per annum equal to, if paid within two Business Days of
the date that such Lender is required to make payments of such amount pursuant
to the preceding sentence, the Federal Funds Effective Rate and thereafter at a
rate equal to the Alternate Base Rate. Each Lender’s obligation to make such
payment to the applicable Issuing Lender, and the right of such Issuing Lender
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and without regard to the termination of this
Credit Agreement or the Commitments hereunder, the existence of an Unmatured
Default or a Default or the acceleration of the obligations of the Borrowers
hereunder and shall be made without any offset, abatement, withholding or
reduction whatsoever. Simultaneously with the making of each such payment by a
Lender to the Administrative Agent for the account of the applicable Issuing
Lender, such Lender shall, automatically and without any further action on the
part of the Administrative Agent, such Issuing Lender or such Lender, acquire a
Participation Interest in an amount equal to such payment (excluding the portion
of such payment constituting interest owing to such Issuing Lender) in the
related unreimbursed drawing portion of the LOC Obligation and in






32
    



--------------------------------------------------------------------------------




the interest thereon and in the related LOC Documents, and shall have a claim
against the applicable Borrower with respect thereto.


(ii)Each Borrower’s reimbursement obligations as provided in this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Credit Agreement under any and all
circumstances whatsoever and irrespective of (A) any lack of validity or
enforceability of any Letter of Credit or this Credit Agreement, or any term or
provision therein, (B) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (C) payment by the
Issuing Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (D)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
applicable Borrower's obligations hereunder.


(e)    Repayment with Advances. On any day on which a Borrower shall have
requested, or been deemed to have requested an Advance to reimburse a drawing
under a Letter of Credit, the Administrative Agent shall give notice to the
Lenders that an Advance has been requested or deemed requested by such Borrower
to be made in connection with a drawing under a Letter of Credit, in which case
an Advance comprised of Floating Rate Loans in the Dollar Amount of the
unreimbursed drawing shall be immediately made to such Borrower by all Lenders
(notwithstanding any termination of the Commitments pursuant to Section 9.01)
ratably in proportion to the ratio that their respective Commitments bear to the
Aggregate Commitment (determined before giving effect to any termination of the
Commitments pursuant to Section 9.01) and the proceeds thereof shall be paid
directly to the Administrative Agent for the account of the applicable Issuing
Lender for application to the respective LOC Obligations. Each such Lender
hereby irrevocably agrees to make its pro rata share of each such Advance
immediately upon any such request or deemed request in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (i) the
amount of such borrowing may not comply with the minimum amount for Advances
otherwise required hereunder, (ii) whether any conditions specified in
Section 5.03 are then satisfied, (iii) whether an Unmatured Default or a Default
then exists, (iv) failure for any such request or deemed request for such
Advance to be made by the time otherwise required hereunder, (v) whether the
date of such borrowing is a date on which Advances are otherwise permitted to be
made hereunder or (vi) any termination of the Commitments relating thereto
immediately prior to or contemporaneously with such borrowing. In the event that
any Advance cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to any Borrower), then each such Lender
hereby agrees that it shall forthwith purchase (as of the date such borrowing
would otherwise have occurred, but adjusted for any payments received from the
applicable Borrower on or after such date and prior to such purchase) from the
applicable Issuing Lender such Participation Interests in the outstanding LOC
Obligations as shall be necessary






33
    



--------------------------------------------------------------------------------




to cause each such Lender to share in such LOC Obligations ratably in proportion
to the ratio that their respective Commitments bear to the Aggregate Commitment
(determined before giving effect to any termination of the Commitments pursuant
to Section 9.01)), provided that at the time any purchase of Participation
Interests pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay to the Administrative Agent for the account of such
Issuing Lender, to the extent not paid to such Issuing Lender by the applicable
Borrower in accordance with the terms of subsection (d) above, interest on the
principal amount of Participation Interests purchased for each day from and
including the day upon which such borrowing would otherwise have occurred to but
excluding the date of payment for such Participation Interests, at the rate
equal to, if paid within two Business Days of the date of the Advance, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.


(f)    Designation of Subsidiaries as Account Parties. Notwithstanding anything
to the contrary set forth in this Credit Agreement, including without limitation
Section 2.04(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of any
Subsidiary of a Borrower, provided that notwithstanding such statement, such
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect such
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.


(g)    Renewal, Extension. The amendment, renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.


(h)    Uniform Customs and Practices. The Issuing Lenders may have the Letters
of Credit be subject to The Uniform Customs and Practice for Documentary Credits
(the “UCP”) or the International Standby Practices 1998 (the “ISP98”), in either
case as published as of the date of issue by the International Chamber of
Commerce, in which case the UCP or the ISP98, as applicable, may be incorporated
therein and deemed in all respects to be a part thereof.


(i)    Indemnification; Nature of Issuing Lenders’ Duties.


(i)    In addition to its other obligations under this Section 2.04, each
Borrower hereby agrees to pay, and protect, indemnify and save each Lender
harmless from and against, any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees),
other than Taxes, which shall be governed by Sections 3.01 and 3.02, that such
Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or (B) the failure of the applicable
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority (all such acts or omissions,
herein called “Government Acts”).






34
    



--------------------------------------------------------------------------------






(ii)    As between the Borrowers and the Lenders (including the Issuing
Lenders), the applicable Borrower shall assume all risks of the acts, omissions
or misuse of any Letter of Credit by the beneficiary thereof. Neither the
Administrative Agent nor any Lender (including the Issuing Lenders), nor any of
their Related Parties shall be responsible: (A) for reason of or in connection
with the issuance or transfer of any Letter of Credit; (B) for any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in Section 2.04(d)(ii) hereof); (C) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (D) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (E) for errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (F) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; (G) for any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; and (H) for any consequences arising from
causes beyond the control of such Lender, including, without limitation, any
Government Acts provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the applicable Borrower
to the extent permitted by applicable law) suffered by the applicable Borrower
that are caused by the Issuing Lender's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith and willful misconduct on the part
of the Issuing Lender (as determined by a court of competent jurisdiction by
final and nonappealable judgment), the Issuing Lender shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. None of the above shall affect, impair, or prevent the vesting
of any Issuing Lender’s rights or powers hereunder.


(iii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Lender






35
    



--------------------------------------------------------------------------------




(including a Issuing Lenders), under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Lender under any resulting liability to any Borrower. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify each Lender (including the Issuing Lenders) against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Borrowers, including, without limitation, any
and all Government Acts. No Lender (including the Issuing Lenders) shall, in any
way, be liable for any failure by any Issuing Lender to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of such Issuing Lender.


(iv)    Nothing in this Section 2.04(i) is intended to limit the reimbursement
obligations of any Borrower contained in subsection (d) above. The obligations
of each Borrower under this Section 2.04(i) shall survive the termination of
this Credit Agreement. No act or omission of any current or prior beneficiary of
a Letter of Credit shall in any way affect or impair the rights of the Lenders
(including the Issuing Lenders) to enforce any right, power or benefit under
this Credit Agreement.


(v)    Notwithstanding anything to the contrary contained in this
Section 2.04(i), no Borrower shall have any obligation to indemnify any Issuing
Lender in respect of any liability incurred by such Issuing Lender (A) arising
solely out of the gross negligence, bad faith or willful misconduct of such
Issuing Lender, as determined by a court of competent jurisdiction by final and
nonappealable judgment, or (B) caused by such Issuing Lender’s failure to pay
under any Letter of Credit after presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit, as determined
by a court of competent jurisdiction, unless such payment is prohibited by any
law, regulation, court order or decree.


(j)    Responsibility of Issuing Lenders. It is expressly understood and agreed
that the obligations of the Issuing Lenders hereunder to the Lenders are only
those expressly set forth in this Credit Agreement and that the Issuing Lenders
shall be entitled to assume that the conditions precedent set forth in
Section 5.03 have been satisfied unless it shall have acquired actual knowledge
or received written notice from the applicable Borrower, the Administrative
Agent or any Lender that any such condition precedent has not been satisfied;
provided, however, that nothing set forth in this Section 2.04 shall be deemed
to prejudice the right of any Lender to recover from any Issuing Lender any
amounts made available by such Lender to such Issuing Lender pursuant to this
Section 2.04 in the event that it is determined by a court of competent
jurisdiction by final and nonappealable judgment that the payment with respect
to a Letter of Credit constituted gross negligence or willful misconduct on the
part of such Issuing Lender.


(k)    Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.






36
    



--------------------------------------------------------------------------------






(l)    Appointment of Issuing Lender. Each of the Lenders listed on Schedule I
hereto as having “LOC Commitments” is hereby appointed as Issuing Lender
hereunder and under each other Loan Document and each of the Lenders authorizes
each Issuing Lender to act on behalf of the Lenders with respect to any Letters
of Credit and related LOC Documents.


Section 2.05.    Reserved.


Section 2.06.    Reserved.


Section 2.07.    Fees.


(a)    Unused Commitment Fee. Whirlpool hereby agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender), ratably in proportion to their Commitments, a commitment fee at the
Unused Commitment Fee Rate on the excess of (i) the daily actual amount of the
Aggregate Commitment of the Lenders over (ii) all Loans plus LOC Obligations of
the Lenders, for the period from and including the Amendment Effective Date to
but excluding the Termination Date applicable to such Lender, which fee shall be
payable quarterly in arrears on each Payment Date and on the Termination Date
applicable to such Lender.


(b)    Administration Fees. Whirlpool hereby agrees to pay to the Administrative
Agent for its own account such arrangement and administration fees as are
heretofore and hereafter agreed upon in writing by Whirlpool and the
Administrative Agent.


(c)    Letter of Credit Fees.


(i)    In consideration of the issuance of Letters of Credit hereunder, each
Borrower hereby agrees to pay to the Administrative Agent, for the account of
each Lender (other than a Defaulting Lender), an issuance fee on the actual
daily maximum amount available to be drawn under each such Letter of Credit
issued for the account of such Borrower computed at a per annum rate for each
day from the date of issuance to the date of expiration equal to the
Eurocurrency Margin in effect from time to time; such issuance fee shall be
allocated among the Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment and shall be payable
quarterly in arrears on each Payment Date and on the Termination Date applicable
to such Lender.


(ii)    In addition to the issuance fee payable pursuant to clause (i) above,
each Borrower hereby agrees to pay to each Issuing Lender, without sharing by
the other Lenders (A) a letter of credit fronting fee on the actual daily
maximum amount available to be drawn under each Letter of Credit issued for the
account of such Borrower computed at a per annum rate as agreed between
Whirlpool and such Issuing Lender, for each day from the date of issuance to the
date of expiration (which






37
    



--------------------------------------------------------------------------------




fronting fee shall be shall be payable quarterly in arrears on each Payment
Date, and on the Termination Date applicable to such Issuing Lender) and (B) the
customary charges from time to time of such Issuing Lender with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.




Section 2.08.    General Facility Terms.


(a)    Method of Borrowing. On each Borrowing Date, each applicable Lender shall
make available its Loan or Loans, if any, in the requested Agreed Currency,
(i) if such Loan is denominated in Dollars, not later than 2:00 P.M. (New York
City time) in funds immediately available to the Administrative Agent, at its
address specified in or pursuant to Article 14 and (ii) if such Loan is
denominated in another currency, not later than 12:00 Noon, local time in the
city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in funds immediately available to the Administrative Agent, at the
Administrative Agent’s Eurocurrency Payment Office for such currency. The
Administrative Agent will make the funds so received from the applicable Lenders
available to the applicable Borrower at the Administrative Agent’s aforesaid
address. Notwithstanding the foregoing provisions of this Section 2.08(a), to
the extent that a Loan made by a Lender matures on the Borrowing Date of a
requested Loan denominated in the same Agreed Currency as that of the maturing
Loan, such Lender shall apply the proceeds of the Loan it is then making to the
repayment of principal of the maturing Loan.


(b)    Prepayments.


(i)    Optional Prepayments. Each Borrower may from time to time prepay all of
its outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000 (and in integral multiples of $1,000,000 if in excess thereof), any
portion of the outstanding Floating Rate Advances. The applicable Borrower shall
give the Administrative Agent notice with respect to each such prepayment not
later than 3:00 p.m. (New York City time) one Business Day prior to the date of
the requested prepayment. Each Borrower may from time to time prepay all of its
outstanding Eurocurrency Rate Advances, or, in a minimum aggregate Dollar Amount
of $5,000,000 and in integral multiples of $1,000,000 if in excess thereof, any
portion of the outstanding Eurocurrency Rate Advances. The applicable Borrower
shall give the Administrative Agent notice with respect to each such prepayment
not later than 3:00 p.m. (New York City time) three Business Days prior to the
date of the requested prepayment; provided that any such notice may state by its
terms that it is conditioned upon the effectiveness of other credit facilities,
incurrences of Indebtedness, dispositions or other expected sources of funds, in
which case such notice may be revoked by the applicable Borrower by notice to
the Administrative Agent in the event that such condition is not satisfied. Any
such prepayment pursuant to the foregoing provisions of this Section 2.08 of a






38
    



--------------------------------------------------------------------------------




Eurocurrency Rate Advance prior to the end of its applicable Interest Period
shall be subject to the provisions of Section 3.05.


(ii)    Mandatory Prepayments.


(A)    Aggregate Commitment. If at any time, the sum of the Dollar Amount of the
aggregate outstanding principal amount of Advances plus LOC Obligations shall
exceed 103% of the Aggregate Commitment, the Borrowers immediately shall prepay
outstanding Advances and (after all Advances have been repaid) cash
collateralize LOC Obligations, in an amount sufficient to eliminate such excess.


(B)    LOC Committed Amount. If at any time, the sum of the Dollar Amount of the
aggregate principal amount of LOC Obligations shall exceed 103% of the LOC
Committed Amount, the Borrowers immediately shall cash collateralize LOC
Obligations in an amount sufficient to eliminate such excess.


(c)    Interest Rates; Interest Periods. Subject to Section 2.08(d), (i) each
Floating Rate Advance (and each Floating Rate Loan making up such Floating Rate
Advance) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurocurrency Rate Advance pursuant to Section 2.03(f) to but excluding the date
it is paid or is converted into a Eurocurrency Rate Advance pursuant to
Section 2.03(f), at a rate per annum equal to the Alternate Base Rate for such
day and (ii) each Eurocurrency Rate Advance (and each Eurocurrency Rate Loan
making up such Eurocurrency Rate Advance) shall bear interest on the outstanding
principal amount thereof from and including the first day of each Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at a rate per annum equal to the Eurocurrency Rate determined pursuant
hereto as applicable to such Eurocurrency Rate Advance for each day during such
Interest Period. Changes in the rate of interest on each Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. No
Interest Period shall end after the latest scheduled Termination Date.


(d)    Rate after Certain Defaults.


(i)    During the existence of any Default under Section 8.02(i), each Advance
(and each Loan making up such Advance) not paid when due, whether by
acceleration or otherwise, and any reimbursement obligation arising from any
Letter of Credit not paid when due shall, in each case, bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance matures (or the date such reimbursement obligation arises), whether
by acceleration or otherwise, to but excluding the date it is paid, at the rate
otherwise applicable to such Advance plus 2% per annum or, if no rate is
applicable, the Alternate Base Rate plus 2% per annum, payable on demand.








39
    



--------------------------------------------------------------------------------




(ii)    During the existence of any Default under Section 8.02(ii), to the
fullest extent permitted by law and provided that Whirlpool shall have received
notice at least one Business Day prior to the imposition thereof, the amount of
any interest, fee or other amount payable hereunder that is not paid when due
shall bear interest for each day from and including the date such payment is
due, to but excluding the date it is paid, at the Alternate Base Rate plus 2%
per annum, payable on demand.


(iii)    During the existence of any Default, the Required Lenders may, at their
option, by notice to the Borrowers, declare that no Advance may be converted
into or continued as a Dollar-denominated Eurocurrency Rate Advance.


(e)    Interest Payment Dates; Interest Basis. (i) Generally. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
on the first such date to occur after the date hereof, on any date on which such
Floating Rate Advance is prepaid or converted, whether due to acceleration or
otherwise, at maturity and thereafter on demand. Subject to the next sentence,
interest accrued on each Eurocurrency Rate Advance shall be payable on the last
day of its applicable Interest Period, on any date on which such Eurocurrency
Rate Advance is prepaid, whether due to acceleration or otherwise, at maturity
and thereafter on demand. Interest accrued on each Eurocurrency Rate Advance
having an Interest Period longer than three months shall also be payable on the
last day of each three-month interval (in the case of Eurocurrency Rate
Advances) during such Interest Period. Interest on all Eurocurrency Rate
Advances (other than Eurocurrency Rate Advances denominated in Sterling), all
Floating Rate Advances which bear interest based on the Federal Funds Effective
Rate and all fees due hereunder shall be calculated for the actual number of
days elapsed on the basis of a 360-day year. Interest on all Eurocurrency Rate
Advances denominated in Sterling shall be calculated for the actual number of
days elapsed on the basis of a 365 day year. Interest on all Floating Rate
Advances which bear interest based on the Prime Rate shall be calculated for the
actual number of days elapsed on the basis of a 365, or when appropriate 366,
day year. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to 12:00
Noon (local time) at the place of payment. If any payment of principal of, or
interest on, an Advance or of fees due hereunder shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment such extension of time
shall be included in computing interest in connection with such payment. Each
Borrower promises to pay interest on its respective Advances as provided in this
Section 2.08(e).


(ii)    Interest Act (Canada). With respect to Advances made to Whirlpool
Canada, whenever any interest under this Credit Agreement is calculated using a
rate based on a year of 360 or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
the applicable rate based on a year of 360 or 365, as the case may be,
multiplied by a fraction, the numerator of which is the actual number of days in
the calendar year in which the period for which such interest is payable (or
compounded) ends and the denominator of which is 360 or 365, as the case may be.






40
    



--------------------------------------------------------------------------------




(iii)    Nominal Rates; No Deemed Reinvestment. With respect to Advances made to
Whirlpool Canada, the principle of deemed reinvestment of interest shall not
apply to any interest calculation under this Credit Agreement; all interest
payments to be made hereunder shall be paid without allowance or deduction for
reinvestment or otherwise, before and after maturity, default and judgment. The
rates of interest specified in this Credit Agreement are intended to be nominal
rates and not effective rates. Interest calculated hereunder shall be calculated
using the nominal rate method and not the effective rate method of calculation.
(iv)    Interest Paid by Whirlpool Canada. Notwithstanding any provision of this
Credit Agreement, in no event shall the aggregate “interest” (as defined in
Section 347 of the Criminal Code (Canada)) payable by Whirlpool Canada under
this Credit Agreement exceed the effective annual rate of interest on the
“credit advanced” (as defined in that Section) under this Credit Agreement
lawfully permitted by that Section and, if any payment, collection or demand
pursuant to this Credit Agreement in respect of “interest” (as defined in that
Section) is determined to be contrary to the provisions of that Section, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of Whirlpool Canada and the Lenders and the amount of such payment or
collection shall be refunded to Whirlpool Canada. For the purposes of this
Credit Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Lenders will be prima facie
evidence of such rate.
(f)    Method of Payment.


(i)    General. Each Advance and each reimbursement obligation with respect to a
drawing under a Letter of Credit shall be paid, repaid or prepaid in the
currency in which such Advance or the related drawing was made in the amount
borrowed or paid and interest payable thereon shall be paid in such currency.
Subject to the last sentence of Section 2.08(a), (A) all amounts of principal,
interest, fees and other Obligations payable by the Borrowers in Dollars under
the Loan Documents shall be made in Dollars by 1:00 P.M. (New York City time) on
the date when due in funds immediately available, without condition or deduction
for any counterclaim, defense, recoupment or setoff, to the Administrative Agent
at the Administrative Agent’s address specified pursuant to Article 14, or at
such other Lending Installation of the Administrative Agent as may be specified
in writing by the Administrative Agent to the Borrowers and (B) all other
amounts of principal, interest and other Obligations payable by the Borrowers in
any currency other than Dollars under the Loan Documents shall be made in such
currency by 12:00 Noon (local time) on the date when due, in funds immediately
available, without condition or deduction for any counterclaim, defense,
recoupment or setoff, for the account of the Administrative Agent, as
applicable, at its Eurocurrency Payment Office for such currency. Prior to the
existence of a Default, all amounts due hereunder and all






41
    



--------------------------------------------------------------------------------




payments of reimbursement obligations arising from drawings under Letters of
Credit shall be made ratably among all of the Lenders in the case of all
payments (other than reimbursement obligations under Letters of Credit paid to
and fronting fees retained by the applicable Issuing Lender for its own account
and the administrative fees retained by the Administrative Agent for its own
account. Except as provided in Section 9.01(b), during the existence of any
Default, all payments of principal due hereunder and all payments of
reimbursement obligations arising from drawings under Letters of Credit shall be
applied ratably among all outstanding Advances and Participation Interests. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly, but in any event not later than the close of
business on the date received by the Administrative Agent if received by the
Administrative Agent by 12:00 Noon (local time), by the Administrative Agent to
such Lender in the same type and currency of funds which the Administrative
Agent received at such Lender’s address specified pursuant to Article 14 or at
any Lending Installation specified by such Lender in a written notice received
by the Administrative Agent. If the Administrative Agent shall fail to pay any
Lender the amount due such Lender pursuant to this Section when due, the
Administrative Agent shall be obligated to pay to such Lender interest on the
amount that should have been paid hereunder for each day from the date such
amount shall have become due until the date such amount is paid at the Federal
Funds Effective Rate for such day. Notwithstanding the foregoing provisions of
this Section 2.08(f), if, after the making of any Advance or issuance of any
Letter of Credit in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that different types of such currency (the “New Currency”) are
introduced and the type of currency in which the Advance was made or such Letter
of Credit was issued (the “Original Currency”) no longer exists or the
applicable Borrower is not able to make payment to the Administrative Agent for
the account of the applicable Lenders in such Original Currency, then all
payments to be made by such Borrower hereunder or under any other Loan Document
in such currency shall be made in such amount and such type of the New Currency
as shall be equivalent (based upon market value) to the amount of such payment
otherwise due hereunder or under such Loan Document in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations. In
addition, notwithstanding the foregoing provisions of this Section 2.08(f), if,
after the making of any Advance or issuance of any Letter of Credit in any
currency other than Dollars, the applicable Borrower is not able to make payment
to the Administrative Agent for the account of the applicable Lenders in the
type of currency in which such Advance was made or such Letter of Credit was
issued (or in any New Currency as set forth above) because of the imposition of
any such currency control or exchange regulation, then such Advance or
reimbursement obligations shall instead be repaid when due in Dollars in a
principal amount equal to the Dollar Amount (as of the date of repayment) of
such Advance or such reimbursement obligations. In the event any amount paid to
any Lender hereunder is rescinded or must otherwise be returned by the
Administrative Agent each Lender shall, upon the






42
    



--------------------------------------------------------------------------------




request of the Administrative Agent repay to the Administrative Agent the amount
so paid to such Lender, with interest for the period commencing on the date such
payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Effective Rate, and thereafter, the Alternate Base
Rate plus two percent (2%) per annum.


(g)    Evidence of Debt; Telephonic Notices. Each Lender is hereby authorized to
record, in accordance with its usual practice, the date, the currency, the
amount and the maturity of each of its Loans made hereunder; provided, however,
that any failure to so record shall not affect any Borrower’s obligations under
this Credit Agreement. Upon the request of any Lender made through the
Administrative Agent such Lender’s Loans shall be evidenced by a Note. Except as
otherwise set forth herein, each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend or continue Advances and effect selections of
Types of Advances based on telephonic notices made by any Person or Persons the
Administrative Agent or any Lender reasonably believes to be an Authorized
Representative. If requested by the Administrative Agent or any Lender, each
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice given by it signed by an Authorized
Representative. If the written confirmation differs in any material respect from
the action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.
Notwithstanding the foregoing, no telephonic notice may be given to the
Administrative Agent if such notice is to be given to the Eurocurrency Payment
Office of the Administrative Agent.


(h)    Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Borrowing Notice, Dollar
Continuation/Conversion Notice, Non-Dollar Continuation Conversion Notice, and
repayment notice received by it hereunder. In addition, with respect to each
Borrowing Notice, the Administrative Agent shall notify each Lender of its pro
rata share of the Advance to be made pursuant to such Borrowing Notice. The
Administrative Agent will notify the applicable Borrower and each Lender of the
interest rate applicable to each Eurocurrency Rate Advance promptly upon
determination of such interest rate and will give each Borrower and each Lender
prompt notice of each change in the Alternate Base Rate; provided, however, that
the Administrative Agent’s failure to give any such notice will not affect any
Borrower’s obligation to pay interest to the Lenders at the applicable interest
rate.


(i)    Non-Receipt of Funds by the Administrative Agent. Unless the applicable
Borrower or Lender, as the case may be, notifies the Administrative Agent prior
to the date on which it is scheduled to make payment to the Administrative Agent
of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the applicable Lenders, that it does not intend to make such
scheduled payment, the Administrative Agent may assume






43
    



--------------------------------------------------------------------------------




that such scheduled payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such scheduled payment available
to the intended recipient in reliance upon such assumption. If such Lender or
Borrower, as the case may be, has not in fact made such scheduled payment to the
Administrative Agent, the recipient of such scheduled payment shall, on demand
by the Administrative Agent, repay to the Administrative Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of such a repayment due from
a Lender, the Federal Funds Effective Rate for such day, or (y) in the case of
such a repayment due from a Borrower, the interest rate applicable to the
relevant Loan.


(j)    [Reserved].


(k)    Lending Installations. Subject to Section 3.06, each Lender may (i) from
time to time book its Loans at any Lending Installation(s) selected by such
Lender, and (ii) by written or telecopy notice to the Administrative Agent and
the Borrowers, designate (or change any such prior designation) a Lending
Installation through which Loans of a particular Type will be made by it and for
whose account payments on such Loans are to be made. All terms of this Credit
Agreement shall apply to any such Lending Installation and any Notes of a Lender
shall be deemed held by such Lender for the benefit of its appropriate Lending
Installation. Each Lender will notify the Administrative Agent and Whirlpool on
or prior to the date of this Credit Agreement of the Lending Installation which
it intends to utilize for each Type and currency of Loan hereunder.


(l)    Withholding Tax Exemption.


(i)    Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax on interest paid by a Borrower incorporated in
the United States;


(ii)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof shall:


(A)    (1)    on or before the date of any payment by a Borrower incorporated in
the United States under this Credit Agreement to such Lender, deliver to the
Borrowers incorporated in the United States and the Administrative Agent two
duly completed copies of: (i) United States Internal Revenue Service Form
W-8BEN, or W-8BEN-E, as applicable, (ii) United States Internal Revenue Service
Form W-8ECI, or (iii) United States Internal Revenue Service Form W-8IMY,
accompanied by United States Internal Revenue Service Form W-8ECI, W-8BEN, or
W-8BEN-E, as applicable, or






44
    



--------------------------------------------------------------------------------




successor applicable form, as the case may be; provided that if the form
provided by a Lender at the time such Lender first becomes a party to this
Credit Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
the obligation to gross up pursuant to under Section 3.01(c);


(2)    deliver to the Borrowers and the Administrative Agent two further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrowers; and


(3)    obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrowers or the
Administrative Agent; or


(B)    in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (1) represent to the Borrowers (for the
benefit of the Borrowers and the Administrative Agent) that it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) agree to furnish to
the Borrowers, on or before the date of any payment by the Borrowers, with a
copy to the Administrative Agent, two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or W-8BEN-E, as applicable, or
successor applicable form certifying to such Lender’s legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Code with respect to payments to be made
under this Credit Agreement (and to deliver to the Borrowers and the
Administrative Agent two further copies of such form on or before the date it
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by the Borrowers or the Administrative
Agent for filing and completing such forms), and (3) agree, to the extent
legally entitled to do so, upon reasonable request by the Borrowers, to provide
to the Borrowers (for the benefit of the Borrowers and the Administrative Agent)
such other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Credit Agreement; provided, that any Lender that delivers
the forms and representation provided in this clause (B) must also deliver to
the Borrowers or the Administrative Agent two accurate, complete and signed
copies of either Internal Revenue Service Form W-8BEN, or W-8BEN-E, as
applicable, or W-8ECI, or, in each case, an applicable successor form,
establishing a complete exemption from withholding of United States federal
income tax imposed on the payment of any fees, if applicable, to such Lender.


Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or






45
    



--------------------------------------------------------------------------------




which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrowers and the
Administrative Agent then such Lender shall be exempt from such requirements.
Each Person that shall become a Lender or a participant of a Lender pursuant to
Section 13.02 or 13.03 shall, upon the effectiveness of the related transfer, be
required to provide all of the forms, certifications and statements required
pursuant to this subsection (i); provided that in the case of a participant of a
Lender, the obligations of such participant of a Lender pursuant to this
subsection (i) shall be determined as if the participant of a Lender were a
Lender except that such participant of a Lender shall furnish all such required
forms, certifications and statements to the Lender from which the related
participation shall have been purchased.


(iii)    If any withholding, deduction or other taxes (whether United States,
Netherlands, Canada or otherwise) shall be or become applicable after the date
of this Credit Agreement to any payments by any of the Borrowers to a Lender
hereunder or under any other Loan Document, such Lender shall use reasonable
efforts to make, fund or maintain the Loan or Loans or issuance of or
participations in Letters of Credit, as the case may be, through another Lending
Installation located in another jurisdiction so as to reduce, to the fullest
extent possible, the liability of the relevant Borrowers hereunder, if the
making, funding or maintenance of such Loan or Loans and the issuance of and
participations in Letters of Credit through such other Lending Installation does
not, in the reasonable judgment of the Lender, materially affect the Lender of
such Loan or Letter of Credit.


(iv)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrowers, at the time or times prescribed by law and at such time or times
reasonably requested in writing by the Borrowers, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested in writing by the
Borrowers as may be necessary for the Borrowers to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 2.08(l)(iii) “FATCA” shall include
any amendments made to FATCA after the date of this Credit Agreement.


(v)  Additional United Kingdom Withholding Tax Matters. (A)  Subject to (B)
below, each Lender and each UK Borrower which makes a payment to such Lender
shall cooperate in completing any procedural formalities necessary for such UK
Borrower to obtain authorization to make such payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.


(B)    (1) In the case of a Lender on the Amendment Effective Date that (x)
holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes such
scheme to apply to this Credit Agreement, its scheme reference number and its






46
    



--------------------------------------------------------------------------------




jurisdiction of tax residence are as set forth on its signature page to this
Credit Agreement; and


(2)  a Lender which becomes a Lender hereunder after the Amendment Effective
Date that (x) holds a passport under the HMRC DT Treaty Passport scheme and (y)
wishes such scheme to apply to this Credit Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to each UK Borrower and
the Administrative Agent, and


(3) Upon satisfying either clause (1) or (2) above, such Lender shall have
satisfied its obligation under paragraph (v)(A) above.


(C)  If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (v)(B) above, the UK Borrower(s)
shall make a Borrower DTTP Filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:


(1) a UK Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or


(2) a UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:


(aa) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(bb) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;
and in each case, such UK Borrower has notified that Lender in writing of either
(aa) or (bb) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.
(D)  If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (v)(B) above, no UK Borrower shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.








47
    



--------------------------------------------------------------------------------




(E)  Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.


(F) Each Lender shall notify each UK Borrower and the Administrative Agent if it
determines in its sole discretion that it ceases to be a Qualifying Lender
(including if it ceases to be entitled to claim the benefits of an income tax
treaty to which the United Kingdom is a party with respect to payments made by
any U.K. Borrower hereunder).


(m)    Allocation of the Aggregate Commitment Among the Borrowers. The Borrowers
understand and agree that (i) subject to the terms and conditions of this Credit
Agreement, the Lenders will honor Borrowing Notices and requests for the
issuance of Letters of Credit in the order received by the Administrative Agent
and (ii) as a result, one or more of the Borrowers may be unable to borrow or
increase borrowings hereunder if other Borrowers have already borrowed hereunder
in amounts which have caused the Dollar Amount of the aggregate outstanding
principal amount of the Loans plus the outstanding LOC Obligations to equal the
Aggregate Commitment.


Section 2.09.    Borrowing Subsidiaries; Additional Borrowing Subsidiaries.


Whirlpool may at any time or from time to time designate any of its Subsidiaries
to become an “Additional Borrowing Subsidiary” (and thereby a “Borrowing
Subsidiary” and a “Borrower”) hereunder by satisfying the conditions precedent
set forth in Section 5.02.


If Whirlpool shall designate as a Borrowing Subsidiary hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Agent and Whirlpool, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Borrowing Subsidiary.


As soon as practicable after receiving notice from Whirlpool or the
Administrative Agent of Whirlpool’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, if such Borrowing Subsidiary is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally or as a result of its
internal policies lend to, establish credit for the account of and/or do any
business whatsoever with such Borrowing Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify Whirlpool and the Administrative Agent in
writing. If each Protesting Lender is unable to assign its Commitment in full in
accordance with Section 3.06 and/or 13.03 to a Person that is not a Protesting
Lender prior to such the date that such Borrowing Subsidiary shall have the
right to borrow hereunder, Whirlpool shall, effective on or before such date,
cancel its request to designate such Subsidiary as a “Borrowing Subsidiary”
hereunder.


Upon satisfaction of such conditions precedent such Subsidiary shall for all
purposes be a party hereto as a Borrower as fully as if it had executed and
delivered this Credit Agreement. So






48
    



--------------------------------------------------------------------------------




long as the principal of and interest on any Advances made to any Borrowing
Subsidiary under this Credit Agreement and any LOC Obligations of such Borrowing
Subsidiary shall have been repaid or paid in full and all other obligations of
such Borrowing Subsidiary under this Credit Agreement shall have been fully
performed (and all Letters of Credit issued for the account of such Borrowing
Subsidiary have been fully cash-collateralized to the satisfaction of the
Administrative Agent and the applicable Issuing Lender), Whirlpool may, by not
less than five Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), terminate such Borrowing
Subsidiary’s status as a Borrower hereunder whereupon such Subsidiary shall
cease to be a Borrower or a Borrowing Subsidiary.


The following additional provisions shall apply to each Borrowing Subsidiary
organized under the law of the respective jurisdictions set forth below:


(a)    Italian Republic. With respect to any Borrowing Subsidiary organized
under the law of the Italian Republic:


(i)if any interest rate as calculated above results in a higher interest rate
than is permitted by the Italian Usury Law, the highest interest rate provided
by such applicable law shall be the applicable rate; and


(ii)unpaid interest (including default interest arising on overdue amount) will
not be compounded.


As used in this clause (a), “Italian Usury Law” means law no. 108 of 7 March
1996, as amended and supplemented from time to time.


(b)    Slovak Republic. With respect to any Borrowing Subsidiary organized under
the law of the Slovak Republic, the period of time in which such Borrowing
Subsidiary shall have to deliver the documents and other evidence described in
Section 3.01(b)(D) shall be extended from 30 days to 60 days.


(c)    All Non-U.S. Jurisdictions. With respect to any Borrowing Subsidiary
organized under the law of a jurisdiction other than the United States of
America or any State thereof:


(i)The documents and other things required to be delivered pursuant to Section
5.02 shall be modified to provide for the delivery of the customary analogous
document or other thing (if any) required to be delivered by Persons organized
under the law of such jurisdiction.


(ii)The Assumption Agreement required to be delivered by such Borrowing
Subsidiary pursuant to Section 5.02 may be modified to incorporate provisions
customary for such agreements (and reasonably satisfactory to the Administrative
Agent) in the jurisdiction of such Borrowing Subsidiary.








49
    



--------------------------------------------------------------------------------




(iii)For any Lender that became a Lender by an assignment made after the date on
which such Borrowing Subsidiary became a Borrowing Subsidiary, in no event shall
such Borrowing Subsidiary be obligated to gross up payments made by it for the
account of such Lender for Taxes pursuant to Section 3.01(b) at a rate in excess
of the applicable withholding tax rate on payments made by such Borrowing
Subsidiary to the applicable assignor Lender as in effect on the effective date
of the applicable assignment.


(iv)The documents required to be supplied pursuant to Section 2.08(l) shall
include any forms reasonably necessary to reduce or eliminate any withholding of
Taxes imposed with respect to payments made by Persons organized or doing
business in such jurisdiction.


Section 2.10.    Regulation D Compensation.


Each Lender may require each Borrower to pay, contemporaneously with each
payment of interest on its Eurocurrency Rate Loans, additional interest on the
related Eurocurrency Rate Loan of such Lender at a rate per annum determined by
such Lender up to but not exceeding the excess of (i) (A) the Eurocurrency Base
Rate then in effect for such Loan divided by (B) one minus the Reserve
Requirement applicable to such Lender over (ii) such Eurocurrency Base Rate. Any
Lender wishing to require payment of such additional interest (x) shall so
notify the applicable Borrower and the Administrative Agent, in which case such
additional interest on the Eurocurrency Rate Loans of such Lender to such
Borrower shall be payable to such Lender at the place indicated in such notice
with respect to each Interest Period commencing at least three Business Days
after the giving of such notice and (y) shall notify such Borrower at least five
Business Days prior to each date on which interest is payable on its
Eurocurrency Rate Loans of the amount then due such Lender under this Section.


Section 2.11.    Cash Collateral.




At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Lender
(with a copy to the Administrative Agent) Whirlpool shall Cash Collateralize the
Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.12(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.


(a)    Grant of Security Interest. Whirlpool, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LOC
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lenders
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, Whirlpool will, promptly upon demand






50
    



--------------------------------------------------------------------------------




by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).


(b)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under this Section 2.11 or Section
2.12 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LOC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral and shall be returned to the
Person that provided such Cash Collateral pursuant to this Section 2.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral (in which case any Cash Collateral provided by any
Borrower shall be returned prior to the return of any Cash Collateral to any
Defaulting Lender); provided that, subject to Section 2.12 the Person providing
Cash Collateral and each Issuing Lender may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations.


Section 2.12.    Defaulting Lenders.




(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.01 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.11; fourth, as the Borrowers may
request (so long as no Default or Unmatured Default exists), to the funding of
any Advance in respect of which such Defaulting Lender






51
    



--------------------------------------------------------------------------------




has failed to fund its portion thereof as required by this Credit Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Advances under this Credit Agreement
and (y) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Credit Agreement, in accordance with Section 2.11; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the Issuing Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Credit Agreement; and eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or
Participation Interests in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.03 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Participation Interests owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
Participation Interests owed to, such Defaulting Lender until such time as all
Advances and funded and unfunded participations in LOC Obligations are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.12(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.12(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Unused Commitment Fee for any period during which that Lender is a Defaulting
Lender (and Whirlpool shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.07(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Ratable Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.11.


(C)    With respect to any Unused Commitment Fee or fees payable under Section
2.07(c)(i) not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-






52
    



--------------------------------------------------------------------------------




Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LOC
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of the Participation Interests of such Defaulting Lender in the LOC
Obligations shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Ratable Shares but only to the extent (x) the sum of all
non-Defaulting Lenders’ outstanding Advances and Participation Interests LOC
Obligations plus such Defaulting Lender’s Participation Interest LOC Obligations
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 5.03 are satisfied at such time (and, unless
Whirlpool shall have otherwise notified the Administrative Agent at such time,
Whirlpool shall be deemed to have represented and warranted that such conditions
are satisfied at such time). Subject to Section 10.14, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, within
one Business Day following notice by the Administrative Agent, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.11.


(b)    Defaulting Lender Cure. If Whirlpool, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to Section
2.12(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.






53
    



--------------------------------------------------------------------------------






(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lenders shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the Non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrowers in accordance with Section 2.11, and Participation
Interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.12(a)(iv) (and Defaulting Lenders shall not participate therein).


Section 2.13.    Extension of Termination Date.


(a)    Requests for Extension. Whirlpool may at any time (but not more than once
in any twelve month period and not more than twice), by notice to the
Administrative Agent (who shall promptly notify the Lenders) on a Business Day
(the “Request Date”), request that each Lender extend such Lender’s Termination
Date as of the date specified by Whirlpool in such notice (the “Extension Date”)
for an additional one year from the Termination Date then in effect (the
“Existing Termination Date”); provided that such extended Termination Date shall
not be a date later than the fifth anniversary of the Extension Date.


(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than the Request Date and not later than the date that is twenty days
after the Request Date or, if such date is not a Business Day, on the next
preceding Business Day (the “Notice Date”), advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Termination Date (a “Non‑Extending Lender”)
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non‑Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.


(c)    Notification by Administrative Agent. The Administrative Agent shall
notify Whirlpool of each Lender’s determination under this Section on or on the
Business Day next following the date that is 25 days after the Request Date.


(d)    Additional Commitment Lenders. Whirlpool shall have the right on or
before the Extension Date to replace each Non‑Extending Lender with, and add as
“Lenders” under this Credit Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) with the approval of the
Administrative Agent and the Issuing Lenders (which approvals shall not be
unreasonably withheld, conditioned or delayed), each of which Additional
Commitment Lenders shall have entered into an agreement in form and substance
satisfactory to Whirlpool and the Administrative Agent pursuant to which such
Additional Commitment Lender shall, effective as of the Extension Date,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date).








54
    



--------------------------------------------------------------------------------




(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Termination Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Extension Date, then, effective
as of the Extension Date, the Termination Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling one year
after the Existing Termination Date (except that, if such date is not a Business
Day, such Termination Date as so extended shall be the next preceding Business
Day) and each Additional Commitment Lender shall thereupon become a “Lender” for
all purposes of this Credit Agreement.


(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless:


(x) no Default or Unmatured Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto; and
(y) the representations and warranties contained in this Credit Agreement are
true and correct in all material respects on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), except for (x) those
contained in Sections 6.04, 6.05 and 6.07 and (y) those contained in Sections
6.06 and 6.12 solely as such representations and warranties relate to any
Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) consummated within 30
days prior to such date.




ARTICLE 3

CHANGE IN CIRCUMSTANCES


Section 3.01.    Taxes.


(a)    Payments to be Free and Clear. Except as otherwise provided in
Section 3.01(c), all sums payable by each Borrower under the Loan Documents,
whether in respect of principal, interest, fees or otherwise, shall be paid
without deduction for any present and future taxes, levies, imposts, deductions,
charges or withholdings imposed by any government or any political subdivision
or taxing authority thereof (but excluding franchise taxes and any tax imposed
on or measured by the net income, receipts, profits or gains) and all interest,
penalties or similar liabilities with respect thereto (collectively, “Taxes”),
which amounts shall be paid by the applicable Borrower as provided in
Section 3.01(b) below.








55
    



--------------------------------------------------------------------------------




(b)    Grossing-up of Payments. Except as otherwise provided in Section 3.01(c),
if any Borrower or any other Person is required by law to make any deduction or
withholding on account of any Taxes from any sum paid or expressed to be payable
by such Borrower to any Lender under this Credit Agreement:


(A)    the applicable party shall notify the Administrative Agent and, if such
party is not the applicable Borrower, the Administrative Agent will notify the
applicable Borrower of any such requirement or any change in any such
requirement as soon as such party becomes aware of it;


(B)    the applicable Borrower shall pay all Taxes before the date on which
penalties attached thereto become due and payable, such payment to be made (if
the liability to pay is imposed on such Borrower) for its own account or (if
that liability is imposed on any other party to this Credit Agreement) on behalf
of and in the name of that party;


(C)    the sum payable by the applicable Borrower in respect of which the
relevant deduction, withholding or payment is required shall (except, in the
case of any such payment, to the extent that the amount thereof is not
ascertainable when that sum is paid) be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, that
party receives on the due date and retains (free from any liability in respect
of any such deduction, withholding or payment of Taxes) a sum equal to that
which it would have received and so retained had no such deduction, withholding
or payment of Taxes been required or made; and


(D)    within thirty days after payment of any sum from which the applicable
Borrower is required by law to make any deduction or withholding of Taxes, and
within thirty days after the due date of payment of any Tax or other amount
which it is required to pay pursuant to the foregoing subsection (B) of this
Section 3.01(b), the applicable Borrower shall, to the extent it is legally
entitled to do so, deliver to the Administrative Agent all such certified
documents and other evidence as to the making of such deduction, withholding or
payment as (x) are reasonably satisfactory to the affected parties as proof of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority, and (y) are required by any such party to
enable it to claim a tax credit with respect to such deduction, withholding or
payment.


(c)    Conditions to Gross-up. Notwithstanding any provision of this Section
3.01 to the contrary, no Borrower shall have any obligation to pay any Taxes
pursuant to this Section 3.01, or to pay any amount to the Administrative Agent,
any Lender or any Issuing Lender pursuant to this Section 3.01, to the extent
that they are or result from (i) United States withholding taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment






56
    



--------------------------------------------------------------------------------




(other than pursuant to an assignment request by the Borrower under Section
3.06) or (ii) such Lender changes its lending office (other than pursuant to
Section 3.06), except in each case to the extent that, pursuant to Section
3.01(b), amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (ii) the failure of any
Lender, any Issuing Lender or the Administrative Agent to comply with its
obligations pursuant to Section 2.08(l) or Section 13.05, (iii) any Taxes
imposed under FATCA; or (iv) United Kingdom withholding Taxes imposed on amounts
payable to or for the account of a Lender with respect to an applicable interest
in an Advance or Commitment if on the date any such payment falls due: (A) the
payment could have been made to such Lender without deduction or withholding for
or on account of United Kingdom Taxes if such Lender had been a Qualifying
Lender, but on that date, such Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
party to this Credit Agreement in (or in the interpretation, administration or
application of) any law or Treaty or any published practice or published
concession of any relevant taxing authority; or (B) such Lender is a Qualifying
Lender solely by virtue of paragraph (i)(B) of the definition of Qualifying
Lender; and: (1) an officer of HM Revenue & Customs has given (and not revoked)
a direction (a “Direction”) under s931 ITA which relates to the applicable
payment and such Lender has received from the UK Borrower making the payment a
certified copy of that Direction; and (2) such payment could have been made to
such Lender without any deduction or withholding for or on account of United
Kingdom Taxes if such Direction had not been made; or (C) such Lender is a
Qualifying Lender solely by virtue of paragraph (i)(B) of the definition of
Qualifying Lender and: (1) such Lender has not given a Tax Confirmation to the
relevant UK Borrower; and (2) the payment could have been made to such Lender
without any deduction or withholding for or on account of United Kingdom Taxes
if such Lender had given a Tax Confirmation to the relevant UK Borrower, on the
basis that the Tax Confirmation would have enabled the relevant UK Borrower to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of s930 ITA; or (D) such Lender is a Treaty Lender and the UK
Borrower making the payment is able to demonstrate that the payment could have
been made to such Lender without any deduction or withholding for or on account
of United Kingdom Taxes had such Lender complied with its obligations under
Section 2.08(l). In addition, a Transferee (or a Lender acting through a
different Facility Office) shall not be entitled to receive any greater payment
under this Section 3.01 in respect of United Kingdom Taxes with respect to
payments made by a UK Borrower than its transferor Lender (or the Lender acting
through its previous Facility Office, as applicable) would have received under
this Section 3.01 if the transfer or change of Facility Office had not occurred,
except to the extent such entitlement to receive a greater payment results from
a change in applicable law or a Treaty that occurs after the Transferee acquired
the applicable interest (or the Lender changed its Facility Office, as
applicable).


(d)    Refunds. If any Lender receives a refund in respect of Taxes paid by any
Borrower, it shall promptly pay such refund, together with any other amounts
paid by such Borrower pursuant to Section 3.01 in connection with such refunded
Taxes, to such Borrower, provided that such Borrower agrees to promptly return
such refund to the






57
    



--------------------------------------------------------------------------------




applicable Lender after it receives notice from the applicable Lender that the
applicable Lender is required by law to repay refund to the relevant Tax
authority. Nothing in this Section shall be deemed to require any Lender to
disclose confidential tax information.


(e)    Indemnification by Borrowers. Each Borrower shall, severally with respect
to such Borrower’s Loans, indemnify each Lender and the Administrative Agent, as
applicable, for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 3.01), subject to the
conditions set forth in Section 3.01(c), imposed on or paid by such Lender or
the Administrative Agent in respect of sums payable under this Credit Agreement
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto provided that if such Lender
or the Administrative Agent, as the case may be, fails to file notice to such
Borrower of the imposition of such Taxes within 120 days following the receipt
of actual written notice of the imposition of such Taxes, there will be no
obligation for such Borrower to pay interest or penalties attributable to the
period beginning after such 120th day and ending 7 days after such Borrower
receives notice from such Lender or the Administrative Agent, as the case may
be. This indemnification shall be made within 30 days from the date such Lender
or the Agent (as the case may be) makes written demand therefor.


(f)    FATCA Treatment of Amendment and Restatement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Credit Agreement, the Borrowers and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) this Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


Section 3.02.    Increased Costs.


If, at any time after the date of this Credit Agreement, the adoption of any
applicable law or the application of any applicable governmental or
quasi-governmental rule, regulation policy, guideline or directive (whether or
not having the force of law), or any Change (as defined in Section 3.03 below)
therein, or any change in the interpretation or administration thereof, or the
compliance of any Lender therewith,


(i)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than amounts paid pursuant to Section
2.10 and other than reserves and assessments taken into account in determining
the interest rate applicable to Eurocurrency Rate Advances),


(ii)    imposes any other condition (excluding Taxes, franchise taxes and any
tax imposed on or measured by the net income, receipts, profits or gains), or


(iii) subjects a Lender to any Taxes (other than (I) Taxes for which the
Borrower is required to pay additional amounts or indemnify the Lender under
Section 3.01(b) or 3.01(e),






58
    



--------------------------------------------------------------------------------




(II) Taxes described in Section 3.01(c) or (III) franchise taxes and any tax
imposed on or measured by the net income, receipts, profits or gains of the
Lender, in each case imposed as a result of a present or former connection
between such Lender and the jurisdiction imposing such tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document)) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto,


and the result of which is to increase the cost to any Lender or any applicable
Lending Installation of making, funding or maintaining Eurocurrency Rate Loans
or Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Eurocurrency Rate Loans or
Letters of Credit, or requires any Lender or any applicable Lending Installation
to make any payment calculated by reference to the amount of Eurocurrency Rate
Loans held or interest received by it, by an amount deemed material by such
Lender,


then, within 30 days of demand by such Lender, the applicable Borrower or
Whirlpool shall pay such Lender that portion of such increased expense incurred
or reduction in an amount received which such Lender determines is attributable
to making, funding and maintaining its Eurocurrency Rate Loans or Letters of
Credit and its Commitment to make Eurocurrency Rate Loans or issue or
participate in Letters of Credit, which determination shall be made in good
faith and substantially consistent with similarly situated customers of such
Person under agreements having provisions similar to this Section 3.02 after
consideration of such factors as such Person then reasonably determines to be
relevant; provided, however, that any amount payable pursuant to this
Section 3.02 shall be limited to the amount incurred from and after the date one
hundred fifty days prior to the date that such Lender makes such demand,
provided that if such change in or in the interpretation of any law or
regulation giving rise to such increased cost is retroactive, then the 150-day
period referred to in the preceding proviso shall be extended to include the
period of retroactive effect thereof; and provided, further, that any amount
payable pursuant to this Section 3.02 shall be paid by the applicable Borrower
to the extent that such amount is reasonably allocable to such Borrower and the
Advances made to it and shall otherwise be payable by Whirlpool.


Section 3.03.    Changes in Capital Adequacy Regulations.


If a Lender determines that the amount of capital or liquidity required or
expected to be maintained by such Lender, any Lending Installation of such
Lender or any corporation controlling such Lender in connection with this Credit
Agreement, its Loans, its Letters of Credit or its obligation to make Loans or
to issue or participate in Letters of Credit hereunder, is increased as a result
of a Change (as hereafter defined), then, within 30 days of demand by such
Lender (with a copy of such demand to the Administrative Agent), the applicable
Borrower or Whirlpool shall pay such Lender the amount which such Lender
reasonably determines is necessary to compensate it for any shortfall in the
rate of return on the portion of such increased capital which such Lender
determines is






59
    



--------------------------------------------------------------------------------




attributable to this Credit Agreement, its Loans, its Letters of Credit or its
obligation to make Loans or issue Letters of Credit hereunder (after taking into
account such Lender’s policies as to capital adequacy or liquidity), which
determination shall be made in good faith and substantially consistent with
similarly situated customers of such Person under agreements having provisions
similar to this Section 3.03 after consideration of such factors as such Person
then reasonably determines to be relevant; provided, however, that any amount
payable pursuant to this Section 3.03 shall be limited to the amount incurred
from and after the date one hundred fifty days prior to the date that such
Lender makes such demand; provided further, that if such change in or in the
interpretation of any law or regulation giving rise to such increased capital or
liquidity is retroactive, then the 150-day period referred to in the preceding
proviso shall be extended to include the period of retroactive effect thereof;
and provided, further, that any amount payable pursuant to this Section 3.02
shall be paid by the applicable Borrower to the extent that such amount is
reasonably allocable to such Borrower and the Advances made to it and shall
otherwise be payable by Whirlpool. “Change” means (i) any change after the date
of this Credit Agreement in the Risk-Based Capital Guidelines (as hereafter
defined), or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this Credit
Agreement which affects the amount of capital or liquidity required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender, provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change”, regardless of the date enacted, adopted or
issued. “Risk-Based Capital Guidelines” means (x) the risk-based capital
guidelines in effect in the United States on the date of this Credit Agreement,
including transition rules, and (y) the corresponding capital regulations
promulgated by regulatory authorities outside the United States in effect on the
date of this Credit Agreement, including transition rules.


Section 3.04.    Availability of Types and Currencies.


(a)    Illegality. If any Lender determines that maintenance at a suitable
Lending Installation of any Type of its Eurocurrency Rate Loans or any Letter of
Credit denominated in any Agreed Currency would violate any applicable law,
rule, regulation or directive, whether or not having the force of law, and
notifies the Borrowers and the Administrative Agent of such determination, then,
subject to Section 3.06, the affected currency shall cease to be an Agreed
Currency and the Administrative Agent shall suspend the availability of the
affected Type and currency of Advance and Letters of Credit and, if such Lender
determines that it is necessary, require that any Eurocurrency Rate Loan of the
affected Type and currency be repaid or any Letters of Credit denominated in the
affected currency be cash collateralized; provided, that if each Lender that
shall have delivered the foregoing notice (x) determines that the circumstances
causing such illegality have ceased to exist and that maintenance at a suitable
Lending Installation of such Type of its Eurocurrency Rate Loans denominated in
such Agreed Currency would no longer violate any applicable law, rule,
regulation or directive, whether or not having the force of law, and notifies
the






60
    



--------------------------------------------------------------------------------




Borrowers and the Administrative Agent of such determination, or (y) shall be
replaced pursuant to Section 3.06 or shall otherwise cease to be a Lender with a
Commitment hereunder, then such currency shall again be an Agreed Currency and
the affected Type and currency of Advance shall again be available. If the
Administrative Agent determines (or is advised by the Required Lenders) that the
combination of the interest rate applicable to Eurocurrency Rate Advances
denominated in any Agreed Currency and payments due pursuant to Sections 3.01
and 3.02 with respect to such Eurocurrency Rate Advances does not accurately
reflect the cost of making or maintaining Eurocurrency Rate Advances in the
affected currency, then, subject to Section 3.06, upon notice by the
Administrative Agent to the Borrowers’ Advances denominated in such Agreed
Currency shall bear interest based upon the Cost of Funds Rate.


(b)    Alternative Rate of Interest. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Base Rate (including because the LIBO Screen Rate is not available or published
on a current basis), and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (i) above have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a governmental authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
Whirlpool shall endeavor to establish an alternate rate of interest to the
Eurocurrency Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Credit
Agreement to reflect such alternate rate of interest and such other related
changes to this Credit Agreement as may be applicable (but for the avoidance of
doubt, such related changes shall not include a reduction of the Eurocurrency
Margin); provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Credit Agreement. Notwithstanding anything to the contrary in Section
9.03, such amendment shall become effective without any further action or
consent of any other party to this Credit Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 3.04(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any request to convert any Loan
to, or to continue any Loan as, a Eurocurrency Rate Loan shall be






61
    



--------------------------------------------------------------------------------




ineffective and (y) if any Borrowing Notice requests a Eurocurrency Rate Loan,
such Loan shall be made as a Floating Rate Loan.


Section 3.05.    Funding Indemnification.


In the event of (a) the payment of any principal of any Eurocurrency Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of a Default), (b) the conversion of any Eurocurrency Rate Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurocurrency Rate Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.08(b)(i) and is revoked in accordance
therewith), or (d) the assignment of any Eurocurrency Rate Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 3.06, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurocurrency Base Rate that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error.  The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.


Section 3.06.    Mitigation of Additional Costs or Adverse Circumstances;
Replacement of Lenders.


If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:


(i)    an increase in the liability of a Borrower to such Lender under
Section 3.01, 3.02 or 3.03;


(ii)    the unavailability of a Type or currency of Advance under
Section 3.04(a); or


(iii)    a Lender being unable to deliver the forms required by Section 2.08(l);


then, without in any way limiting, reducing or otherwise qualifying the
applicable Borrower’s obligations under any of the Sections referred to above in
this Section 3.06, such Lender shall promptly upon becoming aware of the same
notify the Administrative Agent thereof and shall,






62
    



--------------------------------------------------------------------------------




in consultation with the Administrative Agent and Whirlpool and to the extent
that it can do so without disadvantaging itself, take such reasonable steps as
may be reasonably open to it to mitigate the effects of such circumstances
(including, without limitation, the designation of an alternate Lending
Installation or the transfer of its Loans to another Lending Installation). If
and so long as a Lender has been unable to take, or has not taken, steps
acceptable to Whirlpool to mitigate the effect of the circumstances in question,
or if any Lender is a Defaulting Lender, a Non-Consenting Lender or a Protesting
Lender or shall have objected to the addition of any new Agreed Currency
pursuant to the definition of “Agreed Currency” or to the designation of any
Additional Borrowing Subsidiary, such Lender shall be obliged, at the request
and expense of Whirlpool, to assign all its rights and obligations hereunder to
another Lender (or an Affiliate of another Lender) or any other Person nominated
by Whirlpool with the approval of the Administrative Agent and each Issuing
Lender (each of which shall not be unreasonably withheld, conditioned or
delayed) and willing to participate in the facility in place of such Lender;
provided that (i) all obligations owed to such assigning Lender (including, if
such Lender is an Issuing Lender, the cancellation or replacement of or other
accommodation with respect to outstanding Letters of Credit in a manner
satisfactory to it) shall be paid in full and (ii) such Person satisfies all of
the requirements of this Credit Agreement including, but not limited to,
providing the forms required by Sections 2.08(l) and 13.03(b). Notwithstanding
any such assignment, the obligations of the Borrowers under Sections 3.01, 3.02,
3.03 and 10.06 shall survive any such assignment and be enforceable by such
Lender.


Section 3.07.    Lender Statements; Survival of Indemnity.


Each Lender shall deliver to the applicable Borrower and Whirlpool a written
statement of such Lender as to the amount due, if any, under Section 3.01, 3.02,
3.03 or 3.05. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the applicable Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Rate Loan shall be calculated as though each Lender funded its
Eurocurrency Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement shall be payable within 30 days after receipt by the applicable
Borrower and Whirlpool of the written statement. The obligations of any Borrower
under Sections 3.01, 3.02, 3.03 or 3.05 shall survive payment of any other of
such Borrower’s Obligations and the termination of this Credit Agreement.




ARTICLE 4

GUARANTY


Section 4.01.    Guaranty.


For valuable consideration, the receipt of which is hereby acknowledged, and to
induce the Lenders to make Loans and issue or participate in Letters of Credit
to each of the Borrowing Subsidiaries, Whirlpool hereby irrevocably, absolutely
and unconditionally guarantees prompt






63
    



--------------------------------------------------------------------------------




payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of any and all existing and future obligations of
each of the Borrowing Subsidiaries to the Administrative Agent and the Lenders,
or any of them, under or with respect to the Loan Documents, whether for
principal, interest (including, without limitation, all interest accruing
subsequent to the commencement of any case, proceeding or other action relating
to any Borrowing Subsidiary under the Bankruptcy Code or any similar law with
respect to the bankruptcy, insolvency or reorganization of any Borrowing
Subsidiary, and all interest which, but for any such case, proceeding or other
action would otherwise accrue), fees, expenses or otherwise (collectively, the
“Guaranteed Obligations”). Whirlpool also agrees that all payments under this
guaranty shall be made in the same currency and manner as provided herein for
the Guaranteed Obligations.
    
Section 4.02.    Waivers.


Whirlpool waives notice of the acceptance of this guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Whirlpool
further waives presentment, protest, notice of notices delivered or demand made
on any Borrowing Subsidiary or action or delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require the
Administrative Agent and the Lenders to sue any Borrowing Subsidiary, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof.


Section 4.03.    Guaranty Absolute.


This guaranty is a guaranty of payment and not of collection, it is a primary
obligation of Whirlpool and not one of surety, and the validity and
enforceability of this guaranty shall be absolute and unconditional irrespective
of, and shall not be impaired or affected by, any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
any collateral; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral,
any other guaranties with respect to the Guaranteed Obligations or any part
thereof, or any other obligation of any Person with respect to the Guaranteed
Obligations or any part thereof; (e) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
guaranty; (g) any change in the ownership of any Borrowing Subsidiary or the
insolvency, bankruptcy or any other change in the legal status of any Borrowing
Subsidiary; (h) the change in or the imposition of any law, decree, regulation
or other governmental act which does or might






64
    



--------------------------------------------------------------------------------




impair, delay or in any way affect the validity, enforceability or payment when
due of the Guaranteed Obligations; (i) the failure of Whirlpool or any Borrowing
Subsidiary to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this guaranty, or to
take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this guaranty; (j) the
existence of any claim, setoff or other rights which Whirlpool may have at any
time against any Borrowing Subsidiary, or any other Person in connection
herewith or an unrelated transaction; or (k) any other circumstances, whether or
not similar to any of the foregoing, which could constitute a defense to a
guarantor; all whether or not Whirlpool shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (j) of this
Section 4.03. It is agreed that Whirlpool’s liability hereunder is several and
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that
Whirlpool’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by any Borrowing Subsidiary of the Guaranteed Obligations in
the manner agreed upon between such Borrowing Subsidiary and the Administrative
Agent and the Lenders.


Section 4.04.    Continuing Guaranty.


The Lenders may make or continue Loans to and issue Letters of Credit for the
account of any of the Borrowing Subsidiaries from time to time without notice to
or authorization from Whirlpool regardless of the financial or other condition
of any Borrowing Subsidiary at the time any Loan is made or continued or any
Letter of Credit is issued, and no Lender shall have any obligation to disclose
or discuss with Whirlpool its assessment of the financial condition of any of
the Borrowing Subsidiaries. This guaranty shall continue in effect,
notwithstanding any extensions, modifications, renewals or indulgences with
respect to, or substitution for, the Guaranteed Obligations or any part thereof,
until all of the Guaranteed Obligations shall have been paid in full and all of
the Commitments shall have expired or been terminated.


Section 4.05.    Delay of Subrogation.


Until the Guaranteed Obligations have been paid in full, Whirlpool shall not
exercise any right of subrogation with respect to payments made by Whirlpool
pursuant to this guaranty.


Section 4.06.    Acceleration.


Whirlpool agrees that, as between Whirlpool on the one hand, and the Lenders and
the Administrative Agent, on the other hand, the obligations of any Borrowing
Subsidiary guaranteed under this Article 4 may be declared to be forthwith due
and payable, or may be deemed automatically to have been accelerated, as
provided in Section 9.01 for purposes of this Article 4, notwithstanding any
stay, injunction or other prohibition (whether in a bankruptcy proceeding
affecting such Borrowing Subsidiary or otherwise) preventing such declaration as
against such Borrowing Subsidiary and that, in the event of such declaration or
automatic acceleration, such






65
    



--------------------------------------------------------------------------------




obligations (whether or not due and payable by such Borrowing Subsidiary) shall
forthwith become due and payable by Whirlpool for purposes of this Article 4.


Section 4.07.    Reinstatement.


The obligations of Whirlpool under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Whirlpool agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.




ARTICLE 5

CONDITIONS PRECEDENT


Section 5.01.    Effectiveness.


This Credit Agreement shall not be effective and no Lender shall be required to
fund its portion of the initial Advance nor will any Issuing Lender be required
to issue Letters of Credit hereunder to any Borrower which is an original
signatory hereto (each, an “Original Borrower” and collectively, the “Original
Borrowers”) until a date (the “Amendment Effective Date”) upon which following
conditions have been satisfied:


(a)    The Original Borrowers have furnished or caused to be furnished to the
Administrative Agent the following:


(i)    A copy of the articles, certificate or charter of incorporation or
similar document or documents of each Original Borrower, certified by the
Secretary or Assistant Secretary or other Authorized Representative of each
Original Borrower or by the appropriate governmental officer in the jurisdiction
of incorporation or organization or other formation of each Original Borrower
within thirty days of the Amendment Effective Date;


(ii)    A certificate of good standing, to the extent applicable, for each
Original Borrower from its jurisdiction of incorporation dated within thirty
days of the Amendment Effective Date;


(iii)    A copy, certified as of the Amendment Effective Date by the Secretary
or Assistant Secretary or other Authorized Representative of each Original
Borrower of its by-laws or similar governing document;






66
    



--------------------------------------------------------------------------------






(iv)    A copy, certified as of the Amendment Effective Date by the Secretary or
Assistant Secretary or other Authorized Representative of each Original
Borrower, of the resolutions of its Board of Directors (and resolutions of other
bodies, if any are reasonably deemed necessary by counsel for any Lender)
authorizing the execution of this Credit Agreement and the other Loan Documents
to be executed by it;


(v)    An incumbency certificate, executed as of the Amendment Effective Date by
the Secretary or an Assistant Secretary of Whirlpool, which shall identify by
name and title and bear the signature of all Authorized Officers which shall be
authorized to execute Loan Documents on behalf of Whirlpool, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by Whirlpool;


(vi)    An incumbency certificate, executed as of the Amendment Effective Date
by the Secretary or an Assistant Secretary or other Authorized Representative of
each Original Borrower, which shall identify by name and title and bear the
signature of the officers of such Original Borrower authorized to sign this
Credit Agreement and the other Loan Documents to be executed by such Original
Borrower and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Original Borrower;


(vii)    A certificate, signed by an Authorized Officer stating that on the
Amendment Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article 6
are true and correct;


(viii)    Written opinions of counsel to each Original Borrower and, if
applicable, counsel to Whirlpool as guarantor of such Original Borrower under
Article 4 hereof, given upon the express instructions of each Original Borrower
and Whirlpool, each dated the Amendment Effective Date and addressed to the
Administrative Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent; and


(ix)    A certificate, signed by an Authorized Officer stating that since
December 31, 2018, except as disclosed in filings with the Securities Exchange
Commission prior to the Amendment Effective Date, there has been no development
or event relating to or affecting Whirlpool or any of its Subsidiaries that has
had or could be reasonably expected to have a Material Adverse Effect.


(b)    The Lenders, the Administrative Agent and their Affiliates shall have
received all fees required to be paid, and all expenses relating to the
negotiation, execution and delivery of this Credit Agreement and which are
required to be paid to such parties pursuant to the terms hereof for which
invoices have been presented by not later than the Business Day prior to the
proposed Amendment Effective Date.


(c)    All governmental and third party approvals necessary in connection with
the financing contemplated hereby shall have been obtained and be in full force
and effect.






67
    



--------------------------------------------------------------------------------






(d)    (i) The Lenders shall have received such documents and other information
as may be required for “know your customer” or similar requirements to the
extent requested at least ten days prior to the proposed Amendment Effective
Date and (ii) to the extent any Original Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Amendment Effective Date, any Lender that has requested, in a written notice
to such Borrower at least 10 days prior to the Amendment Effective Date, a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Credit
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied).


(e)    All amounts under the Existing Long-Term Credit Agreement shall have been
paid in full, including with the proceeds of Advances made hereunder on the
Amendment Effective Date.


(f)    All amounts under the Credit Agreement, dated as of July 10, 2015, among
Whirlpool, Whirlpool Europe, Whirlpool Finance B.V., the lenders parties thereto
and BNP Paribas Fortis SA/NV, as administrative agent for such lenders, shall
have been paid in full, including with the proceeds of Advances made hereunder
on the Amendment Effective Date.


Section 5.02.    Initial Advance to Each Additional Borrowing Subsidiary.


No Lender shall be required to fund its portion of an Advance nor shall any
Issuing Lender be required to issue Letters of Credit hereunder to an Additional
Borrowing Subsidiary unless such Additional Borrowing Subsidiary has furnished
or caused to be furnished (a) to the Administrative Agent the following:


(i)    An Assumption Agreement executed and delivered by such Additional
Borrowing Subsidiary and containing the written consent of Whirlpool at the foot
thereof, as contemplated by Section 2.09;


(ii)    A copy of the articles, certificate or charter of incorporation or other
similar document of such Additional Borrowing Subsidiary, to the extent
applicable in its jurisdiction of organization, certified (to the extent
customary in the jurisdiction of such Additional Borrowing Subsidiary) by the
appropriate governmental officer in the jurisdiction of incorporation of such
Additional Borrowing Subsidiary within thirty days of the date of delivery;


(iii)    A certificate of good standing, to the extent applicable, for such
Additional Borrowing Subsidiary from its jurisdiction of incorporation dated
within thirty days of the date of delivery;


(iv)    A copy, certified as of the date of delivery by the Secretary or, the
Assistant Secretary or an Authorized Representative of such Additional Borrowing
Subsidiary, of its






68
    



--------------------------------------------------------------------------------




by-laws or similar document, as applicable and to the extent applicable in its
jurisdiction of organization;


(v)    A copy, certified as of the date of delivery by the Secretary, the
Assistant Secretary or an Authorized Representative of such Additional Borrowing
Subsidiary, of the resolutions of its Board of Directors (and resolutions of
other bodies, if any are reasonably deemed necessary by counsel for any Lender)
authorizing the execution of its Assumption Agreement and the other Loan
Documents to be executed by it;


(vi)    An incumbency certificate, executed as of the date of delivery by the
Secretary, the Assistant Secretary or an Authorized Representative of such
Additional Borrowing Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Additional Borrowing Subsidiary authorized
to sign its Assumption Agreement and the other Loan Documents to be executed by
such Additional Borrowing Subsidiary and to receive extensions of credit
hereunder, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by such Additional
Borrowing Subsidiary;


(vii)    Written opinions of counsel to such Additional Borrowing Subsidiary
given upon the express instructions of each Additional Borrowing Subsidiary,
each dated the date of delivery and addressed to the Administrative Agent and
each of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent; and


(viii)    Documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender at least five Business Days in advance of the
initial Advance to or issuance of a Letter of Credit on behalf of such
Additional Borrowing Subsidiary in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations;


and (b) to the extent such Additional Borrowing Subsidiary qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five days
prior to the expected initial Advance to or issuance of a Letter of Credit for
the account of such Additional Borrowing Subsidiary, any Lender that has
requested, in a written notice to such Additional Borrowing Subsidiary at least
10 days prior to such date, a Beneficial Ownership Certification in relation to
such Additional Borrowing Subsidiary shall have received such Beneficial
Ownership Certification.
    
Section 5.03.    Each Extension of Credit.


No Lender shall be required to fund its portion of any Advance (including,
without limitation, the initial Advance hereunder) nor shall any Issuing Lender
be required to issue any Letter of Credit, unless on the applicable Borrowing
Date:








69
    



--------------------------------------------------------------------------------




(i)    Prior to and after giving effect to such Advance or issuance of such
Letter of Credit there exists no Default or Unmatured Default;


(ii)    The representations and warranties contained in Article 6 are true and
correct in all material respects as of such Borrowing Date or date of issuance
of any Letter of Credit (except for (x) the representations and warranties set
forth in Sections 6.04, 6.05 and 6.07, which representations and warranties
shall be true and correct as of the respective dates specified therein, and (y)
the representations and warranties set forth in Sections 6.06 and 6.12 solely as
such representations and warranties relate to any Subsidiary acquired in
connection with a Material Acquisition (including any Subsidiary of the target
of such Material Acquisition) consummated within 30 days prior to the applicable
Borrowing Date, which representations and warranties shall not be required to be
true and correct pursuant to this condition); and


(iii)    The applicable Borrower shall have delivered the applicable notices
described in Section 2.03(a) or 2.04(b).


Each request for extension of credit hereunder shall constitute a representation
and warranty by the applicable Borrower that the conditions contained in
Sections 5.03(i) and (ii) have been satisfied.




ARTICLE 6

REPRESENTATIONS AND WARRANTIES


Each of the Borrowers represents and warrants to the Lenders that:


Section 6.01.    Existence and Standing.


It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization or other
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in the case of its good
standing (other than with respect to Whirlpool or any other Borrower) as would
not reasonably be expected to result in a Material Adverse Effect.


Section 6.02.    Authorization and Validity.


It has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. Its
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other proceedings, and the Loan Documents to which it is a party
constitute its legal, valid and binding obligations enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws






70
    



--------------------------------------------------------------------------------




affecting the enforcement of creditors’ rights generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of money) contained herein or therein may be limited by equitable
principles generally and by principles of good faith and fair dealing.


Section 6.03.    No Conflict; Government Consent.


Neither its execution and delivery of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor its
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Subsidiaries or the articles, certificate or charter of incorporation or by-laws
or other organizational or constitutional documents of it or any of its
Subsidiaries or the provisions of any indenture, instrument or agreement to
which it or any of its Subsidiaries is a party or is subject, or by which it or
its Property is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of it
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, in any such case which violation, conflict, default,
creation or imposition has not had or could not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, its execution,
delivery and performance of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party other than
those the absence of which has not had or could not reasonably be expected to
have a Material Adverse Effect.


Section 6.04.    Financial Statements.


The December 31, 2018 financial statements of Whirlpool and its Consolidated
Subsidiaries were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of Whirlpool and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.


Section 6.05.    Material Adverse Change.


As of the Amendment Effective Date, except as disclosed in filings with the
Securities and Exchange Commission as of such date, there has been no material
adverse change since December 31, 2018 in the business, Property, financial
condition or results of operations of Whirlpool and its Consolidated
Subsidiaries.


Section 6.06.    Taxes.


Whirlpool and its Subsidiaries have filed all United States federal income tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Whirlpool or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves are being
maintained and except to the extent that any such failure to make such filings
or payments would






71
    



--------------------------------------------------------------------------------




not reasonably be expected to result in a Material Adverse Effect. No tax liens
have been filed and no claims are being asserted with respect to any such taxes
other than any such liens or claims that would not reasonably be expected to
result in a Material Adverse Effect.


Section 6.07.    Litigation.


As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
its knowledge, threatened against or affecting it or any of its Subsidiaries
which has had or would reasonably be expected to have a Material Adverse Effect.


Section 6.08.    ERISA.


Each Plan complies with all applicable requirements of law and regulations, no
Reportable Event has occurred with respect to any Plan, no member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to terminate any Plan, except, in each case, to the extent
that any of the events described in this sentence, together with all other such
events, which shall have occurred, taken in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


Section 6.09.    Accuracy of Information.


(a)    No information or report furnished by it to the Administrative Agent or
the Lenders in connection with the negotiation of, or compliance with, the Loan
Documents contains any material misstatement of fact or omits to state a
material fact necessary to make the statements contained therein not misleading.


(b)    With respect to each Original Borrower, as of the Amendment Effective
Date, to the best knowledge of such Original Borrower, the information included
in the Beneficial Ownership Certification, if any, provided by it on or prior to
the Amendment Effective Date to any Lender in connection with this Credit
Agreement is true and correct in all respects. With respect to each Additional
Borrowing Subsidiary, as of the effective date of the applicable Assumption
Agreement, to the best knowledge of such Additional Borrowing Subsidiary, the
information included in the Beneficial Ownership Certification, if any, provided
by it on or prior to the effective date of the applicable Assumption Agreement
to any Lender in connection with this Credit Agreement is true and correct in
all respects.


Section 6.10.    Reserved.




Section 6.11.    Compliance with Laws.


It and its Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof,






72
    



--------------------------------------------------------------------------------




having jurisdiction over the conduct of their respective businesses or the
ownership of their respective Property, except where non-compliance with any
such statute, rule, regulation, order or restriction cannot reasonably be
expected to have a Material Adverse Effect.


Section 6.12.    AML Laws, Anti-Corruption Laws and Sanctions.


Whirlpool has implemented and maintains in effect policies and procedures
designed to ensure compliance by Whirlpool, its Subsidiaries, and by their
respective directors, officers, employees and agents in connection with such
individual’s actions on behalf of Whirlpool or the applicable Subsidiary, with
applicable Anti-Corruption Laws, applicable AML Laws and applicable Sanctions,
and Whirlpool, each other Borrower and, to Whirlpool’s actual knowledge, its
other Subsidiaries and their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws, applicable AML Laws and
applicable Sanctions in all material respects. None of (a) Whirlpool, any
Subsidiary or, to the actual knowledge of Whirlpool, any of their respective
directors, officers or employees, or (b) to the actual knowledge of Whirlpool,
any agent of Whirlpool or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. The borrowing by any Borrower of any Advance, the request by
any Borrower for the issuance of any Letter of Credit and the use of proceeds
thereof by any Borrower will not cause a violation of any applicable
Anti-Corruption Law, applicable AML Law or Sanctions applicable to any party
hereto.


Section 6.13.    Investment Company Act.


Neither Whirlpool nor any of its Subsidiaries is an “investment company” or an
“affiliated person” thereof or an “affiliated person” of such affiliated person
as such terms are defined in the Investment Company Act of 1940, as amended.


Section 6.14.    Environmental Matters.


In the ordinary course of its business, Whirlpool conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
Whirlpool and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or hazardous substances, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, Whirlpool has concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, would not reasonably be expected to have a Material Adverse
Effect.


Section 6.15    [Reserved].
    






73
    



--------------------------------------------------------------------------------






Section 6.16    Representations of Dutch Borrowers.


Each Dutch Borrower is in compliance with the applicable provisions of the Dutch
Financial Supervision Act.


Section 6.17.    EEA Financial Institution.


No Borrower is an EEA Financial Institution (as defined in Section 10.14).




ARTICLE 7

COVENANTS


During the term of this Credit Agreement, unless the Required Lenders shall
otherwise consent in writing:


Section 7.01.    Financial Reporting.


The Borrowers will maintain, for Whirlpool and each of its Subsidiaries, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Administrative Agent, for
distribution to the Lenders:


(i)    Within 90 days after the close of each of Whirlpool’s fiscal years, an
unqualified audit report certified by independent certified public accountants
of recognized national standing selected by Whirlpool, prepared in accordance
with generally accepted accounting principles on a consolidated basis for
Whirlpool and its Consolidated Subsidiaries, including a consolidated balance
sheet as of the end of such period and related consolidated statements of
earnings and cash flows, provided that Whirlpool shall not be required to
furnish separately any such financial statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein;


(ii)    Within 60 days after the close of each of the first three quarterly
periods of each of Whirlpool’s fiscal years, for Whirlpool and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of such
period and a consolidated statement of earnings and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all
certified, subject to year-end audit adjustments, by an Authorized Officer;
provided that Whirlpool shall not be required to furnish separately any such
financial statements that are filed electronically with the Securities and
Exchange Commission by Whirlpool at the times specified herein;


(iii)    Together with the financial statements required pursuant to clauses (i)
and (ii) above, a compliance certificate in substantially the form of Exhibit D
hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this






74
    



--------------------------------------------------------------------------------




Credit Agreement and stating that no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof;


(iv)    Promptly upon the furnishing thereof to the shareholders of Whirlpool,
copies of all financial statements, reports and proxy statements so furnished,
provided that Whirlpool shall not be required to furnish separately any such
financial statements, reports and proxy statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein;


(v)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which Whirlpool or any
of its Subsidiaries files with the Securities and Exchange Commission; provided
that documents that are required to be delivered pursuant to this clause (v)
shall be deemed to be delivered on the date on which Whirlpool or any of its
Subsidiaries files such documents with the Securities and Exchanges Commission
and provides written notification of such filing to the Administrative Agent;


(vi)    [Reserved];


(vii)    Within a reasonable time after receipt of a request therefor, which
time shall in any event be not less than two days nor more than thirty days,
such other information (including non-financial information and information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation) as the Administrative Agent or any Lender may from time to
time reasonably request; and


(viii)    Promptly after a Borrower has notified the Administrative Agent of any
intention by such Borrower to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form.


Section 7.02.    Use of Proceeds.


Each of the Borrowers will use the proceeds of the Advances and the issuance of
Letters of Credit only for general corporate purposes (including the financing
of Acquisitions) and to repay outstanding Advances or replace existing Letters
of Credit issued for the account of any Borrower. No Borrower will, and no
Borrower will permit any of its Subsidiaries to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U) or
in contravention of Regulation X. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, or permit its Subsidiaries and its
or their respective directors, officers, employees and agents to use, the
proceeds of any Advance or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws or applicable AML Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction






75
    



--------------------------------------------------------------------------------




of or with any Sanctioned Person, or in any Sanctioned Country, except to the
extent such activities, business or transaction would be permissible under
existing Sanctions laws or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
    
Section 7.03.    Notice of Default.


Promptly after any Authorized Officer referenced in clauses (i), (ii) or (iii)
of the definition of Authorized Officer or any assistant treasurer becomes aware
of the occurrence of any Default or Unmatured Default, Whirlpool will give
notice in writing to the Administrative Agent for distribution to the Lenders of
the occurrence of such Default or Unmatured Default.


Section 7.04.    Existence.


Each of the Borrowers will, and will cause each of its Subsidiaries to, do all
things necessary to remain duly incorporated or otherwise organized, validly
existing and (to the extent applicable) in good standing in its jurisdiction of
incorporation or organization and maintain all requisite authority to conduct
its business in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
failure to maintain such authority has resulted or could result in a Material
Adverse Effect; provided, however, that the existence of any Subsidiary which is
not a Borrower may be terminated and any right, franchise or license of any
Subsidiary which is not a Borrower may be terminated or abandoned if in the good
faith judgment of the appropriate officer or officers of Whirlpool, such
termination or abandonment is in its best interest and is not materially
disadvantageous to the Lenders.


Section 7.05.    Taxes.


Each of the Borrowers will, and will cause each of its Subsidiaries to, pay when
due all material taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings diligently conducted (or, in the case of
any such tax, those the payment of which can be delayed without penalty) and
with respect to which adequate reserves have been set aside or those the
nonpayment of which would not reasonably be expected to result in a Material
Adverse Effect.


Section 7.06.    Insurance.


Each of the Borrowers will, and will cause each of its Subsidiaries to (either
in the name of Whirlpool or any Subsidiary of Whirlpool which is a parent
company of such Subsidiary or in such Subsidiary’s own name), maintain with
financially sound and reputable insurance companies, or by way of such
self-insurance as Whirlpool considers appropriate, insurance on its Property in
such amounts and covering such risks of loss of a character usually insured by
corporations of comparable size and financial strength and with comparable
risks.


Section 7.07.    Compliance with Laws.






76
    



--------------------------------------------------------------------------------






Each of the Borrowers will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including, without limitation, all
laws, rules or regulations under ERISA and all environmental laws and
regulations) which, if violated, would reasonably be expected to have a Material
Adverse Effect. Whirlpool will maintain in effect and enforce policies and
procedures designed to ensure compliance by Whirlpool and its Subsidiaries and
by their respective directors, officers, employees and agents in connection with
such individuals’ actions on behalf of Whirlpool or the applicable Subsidiary,
with applicable Anti-Corruption Laws, applicable AML Laws and applicable
Sanctions.


Section 7.08.    Inspection.


Each of the Borrowers will, and will cause each of its Subsidiaries to, permit
the Lenders, by their respective representatives and agents, to inspect at all
reasonable times, and at the risk and expense of the inspecting party, any of
the Properties, corporate books and financial records of such Borrower and each
of its Subsidiaries, to examine and make copies (subject to any confidentiality
agreement reasonably acceptable to the applicable Borrower and the inspecting
party, copyright laws and similar reasonable requirements) of the books of
accounts and other financial records of such Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of such Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate; provided, however, that unless a Default exists the Administrative
Agent and the Lenders (or any of their respective representatives or independent
contractors), taken as a whole, may only exercise its inspection rights
hereunder twice per fiscal year; provided  further, that representatives of the
Company may be present during such inspections and discussions at all times
unless a Default shall have occurred and be continuing.


Section 7.09.    Consolidations, Mergers, Dissolution and Sale of Assets.


Whirlpool will not, nor will it permit any Borrowing Subsidiary to, sell, lease,
transfer or otherwise dispose of all or substantially all of its assets (whether
by a single transaction or a number of related transactions and whether at one
time or over a period of time) or to dissolve or to consolidate with or merge
into any Person or permit any Person to merge into it, except that (i) Whirlpool
or such Borrowing Subsidiary may consolidate with or merge into, any other
Person, or permit another Person to merge into it so long as (a) if such
transaction involves Whirlpool, Whirlpool shall be the continuing or surviving
Person, (b) subject to clause (a), if such transaction involves a Borrowing
Subsidiary, a Borrowing Subsidiary shall be the continuing or surviving Person
and (c) immediately after such merger or consolidation or sale, there shall not
exist any Default or Unmatured Default and (ii) a Borrowing Subsidiary may sell
all or substantially all of its assets to Whirlpool.


Section 7.10.    Liens.


No Borrower will, nor will any Borrower permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien in or on any of its Property,
except:








77
    



--------------------------------------------------------------------------------




(i)    Liens existing on the date of this Credit Agreement securing Indebtedness
outstanding on the date of this Credit Agreement or any Indebtedness which
refinances or replaces such Indebtedness (without increase in the amount thereof
in excess of the amount of any fees, expenses or premiums payable in connection
with such refinancing or replacement);


(ii)    Liens for taxes not delinquent and Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted and
in respect to which such Borrower or such Subsidiary, as the case may be, shall
have set aside on its books an adequate reserve;


(iii)    purchase money Liens (including those incurred in connection with
synthetic leases) on fixed assets or other physical Properties hereafter
acquired and not theretofore owned by any Borrower or any Subsidiary of a
Borrower (provided such Liens are created at the time of acquisition or within
180 days thereafter), and Liens existing on the date of acquisition on fixed
assets or other physical Properties acquired by any Borrower or any Subsidiary
of a Borrower after the date hereof and not theretofore owned by any Borrower or
any Subsidiary of a Borrower, if in each such case, such fixed assets or
physical Properties are not or shall not thereby become encumbered in an amount
in excess of the fair market value thereof at the time such Lien was or will be
created (as determined in good faith by the Board of Directors of such Borrower
or such Subsidiary, as the case may be) plus any amount in excess of such fair
market value which shall have been applied to Section 7.10(xix) below, and
refundings or extensions of the foregoing Liens for amounts not exceeding the
principal amounts so refunded or extended and applying only to the same fixed
assets or physical Property theretofore subject to such Lien and fixtures and
building improvements thereon;


(iv)    (A) any deposit or pledge as security for the performance of any
contract or understanding not directly or indirectly in connection with the
borrowing of money or the security of Indebtedness, if made and continuing in
the ordinary course of business, (B) any deposit or pledge with any governmental
agency required or permitted to qualify any Borrower or any Subsidiary of a
Borrower to conduct business, to maintain self-insurance or to obtain the
benefits of any law pertaining to workmen’s compensation, unemployment
insurance, old age pensions, social security or similar matters, or to obtain
any stay or discharge in any legal or administrative proceedings, (C) deposits
or pledges made in the ordinary course of business to obtain the release of
mechanics’, workmen’s, repairmen’s or warehousemen’s Liens or the release of
property in the possession of a common carrier, (D) easements, licenses,
franchises or minor encumbrances on or over any real property which do not
materially detract from the value of such real property or its use in the
business of the applicable Borrower or Subsidiary, or (E) other deposits or
pledges similar to those referred to in clauses (B) and (C) of this
Section 7.10(iv), if made and continuing in the ordinary course of business;


(v)    Liens of carriers, warehousemen, mechanics, laborers and materialmen for
sums not yet due or being contested in good faith and by appropriate proceedings
diligently






78
    



--------------------------------------------------------------------------------




conducted, if such reserve or other appropriate provision, if any, as shall be
required by generally accepted accounting principles shall have been made
therefor;


(vi)    Liens on Property of any Subsidiary of a Borrower exclusively in favor
of one or more of the Borrowers or other Subsidiaries of a Borrower;


(vii)    mortgages, pledges, Liens or charges existing on Property acquired by
any Borrower or any Subsidiary of a Borrower through the exercise of rights
arising out of defaults on receivables of any Borrower or any Subsidiary of a
Borrower;


(viii)    any banker’s Lien or right of offset on moneys of any Borrower or any
Subsidiary of a Borrower in favor of any lender or holder of its commercial
paper deposited with such lender or holder in the ordinary course of business;


(ix)    Liens securing Indebtedness in respect of lease obligations which with
respect to any Borrower or any Subsidiary of a Borrower constitute Non-Recourse
Obligations;


(x)    interests of lessees in Property owned by any Borrower or any Subsidiary
of a Borrower where such interests are created in the ordinary course of their
respective leasing activities and are not created directly or indirectly in
connection with the borrowing of money or the securing of Indebtedness by any
Borrower or any Subsidiary of a Borrower;


(xi)    Liens incidental to the conduct of the business of any Borrower or any
Subsidiary of a Borrower or the ownership of their respective Properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
the value of their Properties or materially impair the use thereof in the
operation of their businesses;


(xii)    Judgment liens which are not a Default under Section 8.08;


(xiii)    Liens in favor of customs and revenue authorities arising as a matter
of law or regulation to secure the payment of customs duties in connection with
the importation of goods and deposits made to secure statutory obligations in
the form of excise taxes;


(xiv)    Statutory liens of depository or collecting banks on items in
collection and any accompanying documents or the proceeds thereof;


(xv)    Liens arising from precautionary UCC financing statement filings
regarding operating leases;


(xvi)    Liens on assets located outside of the United States of America arising
by operation of law;








79
    



--------------------------------------------------------------------------------




(xvii)    Liens securing (x) Indebtedness of Subsidiaries of Whirlpool permitted
in accordance with Section 7.11 and (y) Off-Balance Sheet Obligations of
Whirlpool and its Subsidiaries;


(xviii)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with Whirlpool or any Subsidiary of
Whirlpool or becomes a Subsidiary of Whirlpool; provided that such Liens were
not created by or at the direction of Whirlpool or any of its Subsidiaries
(other than any such Subsidiary that was not a Subsidiary at the time of such
creation or direction) in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with Whirlpool or such Subsidiary or acquired by
Whirlpool or such Subsidiary; and


(xix)    Liens in addition to the Liens permitted by Sections 7.10(i) through
(xviii), inclusive; provided that such Liens may not exist if:  (a) the value of
all assets subject to such Liens at any time exceeds an amount equal to 10% of
the value of all assets of Whirlpool and its Consolidated Subsidiaries, as shown
on its most recent audited consolidated balance sheet and as determined in
accordance with generally accepted accounting principles or (b) the incurrence
of any Indebtedness to be secured by such Liens would cause a violation of
Section 7.11.


Section 7.11.    Subsidiary Indebtedness.


Whirlpool will not permit its Subsidiaries to, contract, create, incur, assume
or permit to exist Indebtedness if the sum of: (i) the aggregate amount of all
Indebtedness contracted, created, incurred, assumed or permitted by a Subsidiary
of Whirlpool (other than Indebtedness incurred by a Borrowing Subsidiary under
this Credit Agreement) plus (ii) without duplication, the amount of all
Indebtedness of Whirlpool and its Subsidiaries subject to a Lien (other than
Liens permitted by Sections 7.10(i) through (xvi) inclusive, Section
7.10(xvii)(y) or Section 7.10 (xviii)) exceeds 17.5% of the value of all assets
of Whirlpool and its Consolidated Subsidiaries, as shown on its most recent
audited consolidated balance sheet and as determined in accordance with
generally accepted accounting principles. For the avoidance of doubt, this
Section 7.11 shall not restrict the ability of any Subsidiary of Whirlpool to
contract, create, incur, assume or permit to exist Off-Balance Sheet
Obligations.


Section 7.12.    Debt to Capitalization Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, a Debt to Capitalization Ratio of less than or equal to 0.65 to 1.00.


Section 7.13.    Interest Coverage Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, an Interest Coverage Ratio of greater than or equal to 3.00 to 1.00.








80
    



--------------------------------------------------------------------------------




Section 7.14.    Ownership of Borrowing Subsidiaries.


Each Borrowing Subsidiary shall at all times be a wholly-owned Subsidiary of
Whirlpool.






ARTICLE 8

DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


Section 8.01.    Representations and Warranties.


Any representation or warranty made or deemed made by or on behalf of any
Borrower to the Lenders, the Issuing Lenders or the Administrative Agent under
or in connection with this Credit Agreement or in any certificate or other
information delivered in connection with this Credit Agreement or any other Loan
Document shall be materially false on the date as of which made or deemed made;
provided that to the extent any representation or warranty set forth in Section
6.06 or 6.12 shall have been false on the date made or deemed made in relation
to the actions or status of any Subsidiary acquired in connection with a
Material Acquisition (including any Subsidiary of the target of such Material
Acquisition) and made or existing during the period of 30 days following the
consummation of such Material Acquisition, a Default shall not result.


Section 8.02.    Payment.


(i)    Nonpayment of principal under the Loan Documents or reimbursement
obligations arising from drawings under Letters of Credit when due, or


(ii)    nonpayment of interest or of any unused commitment fee, letter of credit
fee, fronting fee or any other obligations under any of the Loan Documents
within five Business Days after the same becomes due.


Section 8.03.    Covenants.


(a)    The breach by any Borrower of any of the terms or provisions of
Section 7.02, 7.04 (as to existence of the Borrowers), 7.09, 7.10, 7.11, 7.12,
7.13 or 7.14.


(b)    The breach by any Borrower of any of the terms or provisions of
Section 7.03 and such breach shall continue unremedied for a period of five or
more Business Days.


(c)    The breach by any Borrower (other than a breach which constitutes a
Default under Section 8.01, 8.02, 8.03(a) or 8.03(b)) of any of the terms or
provisions of this Credit Agreement and such breach shall continue unremedied
for a period of thirty or more days after the earlier of (i) receipt of written
notice from the Administrative Agent or any Lender






81
    



--------------------------------------------------------------------------------




as to such breach or (ii) the date on which an Authorized Representative of a
Borrower became aware of such breach; provided that a breach by a Borrower of
the terms or provisions of Section 7.05, 7.06, 7.07 or 7.08 as a result of any
action, omission or failure by any Subsidiary acquired in connection with a
Material Acquisition (including any Subsidiary of the target of such Material
Acquisition) occurring during the period of 30 days following the consummation
of such Material Acquisition shall not be an Unmatured Default.


Section 8.04.    Other Indebtedness.


Failure of any Borrower or Subsidiary of a Borrower to pay when due Indebtedness
(other than the Obligations) in an aggregate amount greater than $100,000,000
(or the Dollar Amount of Indebtedness denominated in a currency other than
Dollars); or the default by any Borrower or any Subsidiary of a Borrower in the
performance of any term, provision or condition contained in any agreement under
which any Indebtedness (other than the Obligations) in an aggregate amount
greater than $100,000,000 (or the Dollar Amount of Indebtedness denominated in a
currency other than Dollars) was created or is governed, the effect of which is
to cause, or to permit the holder or holders of any Indebtedness to cause,
Indebtedness in an aggregate amount greater than $100,000,000 (or the Dollar
Amount of Indebtedness denominated in a currency other than Dollars) to become
due prior to its stated maturity; or Indebtedness (other than the Obligations)
in an aggregate amount greater than $100,000,000 (or the Dollar Amount of
Indebtedness denominated in a currency other than Dollars) shall be declared to
be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the stated maturity thereof.


Section 8.05.    Bankruptcy.


Any Borrower or any Material Subsidiary of a Borrower shall (i) have an order
for relief entered with respect to it under the Bankruptcy Code or any other
bankruptcy, insolvency or other similar law as now or hereafter in effect,
(ii) make a general assignment for the benefit of creditors, (iii) fail to pay,
or admit in writing its inability to pay, its debts generally as they become
due, (iv) apply for, seek, consent to, or acquiesce in the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (v) institute any proceeding seeking an
order for relief under the Bankruptcy Code or any other bankruptcy, insolvency
or other similar law as now or hereafter in effect or seeking to adjudicate it
as bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
the Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or
(vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 8.05.


Section 8.06.    Receivership, Etc.


Without the application, approval or consent of any Borrower or any Material
Subsidiary of a Borrower, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Borrower or any Material Subsidiary of a
Borrower or any Substantial Portion of the Property of any such Person, or a
proceeding described in Section 8.05(v) shall be instituted against any






82
    



--------------------------------------------------------------------------------




Borrower or any Material Subsidiary of a Borrower and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 90 consecutive days.


Section 8.07.    Judgments.


Any Borrower or any Subsidiary of a Borrower shall fail within sixty days to
pay, bond or otherwise discharge or settle any judgment or order for the payment
of money in excess of $100,000,000 which is not stayed on appeal or otherwise
being appropriately contested in good faith.


Section 8.08.    ERISA.


A contribution failure occurs with respect to any Plan sufficient to give rise
to a lien under Section 303(k) of ERISA, or any notice of intent to terminate a
Plan shall be filed by a member of the Controlled Group and/or any Plan
administrator, or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan,
or a condition shall exist which would entitle the PBGC to obtain a decree
adjudicating that any such Plan must be terminated, in each case which would
reasonably be expected to result in a Material Adverse Effect.


Section 8.09.    Guaranty.


Whirlpool’s guaranty of the Guaranteed Obligations pursuant to Article 4 shall
cease to be in full force and effect as a legal, valid, binding and enforceable
obligation of Whirlpool or Whirlpool shall disaffirm or seek to disaffirm any of
its obligations under or with respect to its guaranty of the Guaranteed
Obligations pursuant to Article 4.


Section 8.10.    Change of Control.


Any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
common stock of Whirlpool; or, during any period of 12 consecutive calendar
months, individuals who were directors of Whirlpool on the first day of such
period (together with any new directors whose election or nomination to the
Board of Directors of Whirlpool was approved by a vote of at least a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease for any reason other than retirement, death, or disability
to constitute a majority of the board of directors of Whirlpool.




ARTICLE 9

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES






83
    



--------------------------------------------------------------------------------






Section 9.01.    Acceleration; Allocation of Payments after Acceleration.


(a)    If any Default described in Section 8.05 or 8.06 occurs, the obligations
of the Lenders to make Loans and issue Letters of Credit hereunder shall
automatically terminate and the Obligations of the Borrowers (which shall
include, without limitation, the delivery to the Administrative Agent of
additional cash, to be held by the Administrative Agent, for the benefit of the
Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credit then outstanding) shall immediately become due and
payable without presentment, demand, protest or notice of any kind (all of which
each Borrower hereby expressly waives) or any other election or action on the
part of the Administrative Agent or any Lender. If any other Default occurs, the
Required Lenders may (i) terminate or suspend the obligations of the Lenders to
make Loans and issue Letters of Credit hereunder, (ii) declare the Obligations
of the Borrowers to be due and payable, or both, or (iii) direct the Borrowers
to pay to the Administrative Agent additional cash, to be held by the
Administrative Agent, for the benefit of the Lenders, in a cash collateral
account as additional security for the LOC Obligations in respect of subsequent
drawings under all then outstanding Letters of Credit in an amount equal to the
maximum aggregate amount which may be drawn under all Letters of Credit then
outstanding, in each case upon written notice to the Borrowers, whereupon such
obligations shall terminate or be suspended, as the case may be, and/or the
Obligations shall become immediately due and payable, without presentment,
demand, protest or further notice of any kind, all of which each Borrower hereby
expressly waives.


(b)    Notwithstanding any other provisions of this Credit Agreement, after
acceleration of the Obligations, all amounts collected or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Loan Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Loan Documents;


SECOND, to payment of any fees owed to the Administrative Agent, any Issuing
Lender or any Lender;


THIRD, to the payment of all accrued interest payable to the Lenders hereunder;


FOURTH, to the payment of the outstanding principal amount of the Advances and
to the payment or cash collateralization of the outstanding LOC Obligations, pro
rata, as set forth below;


FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and






84
    



--------------------------------------------------------------------------------






SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Advances and LOC Obligations) of amounts available to be applied pursuant to
clauses “FIRST”, “THIRD,” “FOURTH” and “FIFTH” above; and (c) to the extent that
any amounts available for distribution pursuant to clause “FOURTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (x) first, to reimburse the Issuing Lenders from time to
time for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section 9.01.


Section 9.02.    Judgment Currency.


(i)    The Borrowers’ obligations under the Credit Documents to make payments in
an applicable Agreed Currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under the Credit Documents. If, for the purpose of obtaining or enforcing
judgment against any Borrower in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Dollar Amount, determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).


(ii)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, such amount payable by the applicable Borrower shall be reduced or
increased, as applicable, such that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Each Borrower agrees to pay any additional amounts payable by it under
this subsection (ii) as a separate obligation notwithstanding any such judgment
or judicial award.


Section 9.03.    Amendments.






85
    



--------------------------------------------------------------------------------






Subject to the provisions of this Article 9, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default or Unmatured Default hereunder; provided, however, that no such
supplemental agreement shall without the consent of each Lender directly
affected thereby:


(i)    Extend the maturity of any Loan or reduce the principal amount thereof,
or reduce the rate or extend the time of payment of any interest thereon or
extend the time of payment of any reimbursement obligation under a Letter of
Credit;


(ii)    Reduce the rate or extend any fixed date of payment of any fees due
hereunder;


(iii)    Change the order of application of funds under Section 9.01(b) in a
manner that would alter the pro rata sharing contemplated thereby;


(iv)    Change the percentages specified in the definition of Required Lenders;


(v)    Extend the Termination Date or increase the amount of the Commitment of
any Lender hereunder, or permit any Borrower to assign its rights or obligations
under this Credit Agreement;


(vi)    Amend or modify, or waive any requirement under, this Section 9.03; or


(vii)    Release Whirlpool from its Guaranteed Obligations.


No amendment of any provision of this Credit Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. No amendment to Section 2.04 or any other provision hereof
relating to any Issuing Lender shall be effective without the written consent of
such Issuing Lender. The Administrative Agent may waive payment of the fee
required under Section 13.03(b) without obtaining the consent of any of the
Lenders.


Section 9.04.    Preservation of Rights.


No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or Unmatured Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or Unmatured Default
or the inability of any Borrower to satisfy the conditions precedent to such
Loan or Letter of Credit shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders or the
Required Lenders, as applicable, pursuant to Section 9.03, and then only to the
extent






86
    



--------------------------------------------------------------------------------




in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Lenders until the Obligations have been paid in
full.




ARTICLE 10

GENERAL PROVISIONS


Section 10.01.    Survival of Representations.


All representations and warranties of the Borrowers contained in this Credit
Agreement shall survive the making of the Loans and issuance of the Letters of
Credit herein contemplated.


Section 10.02.    Governmental Regulation.


Anything contained in this Credit Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to any Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.


Section 10.03.    Headings.


Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


Section 10.04.    Entire Agreement.


The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent and the Lenders and supersede all prior
agreements and understandings among the Borrowers, the Administrative Agent and
the Lenders relating to the subject matter thereof except as contemplated in
Section 2.07(b).


Section 10.05.    Several Obligations.


The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. No Lender shall have any
liability for the failure of any other Lender to perform its obligations
hereunder. This Credit Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Credit
Agreement, each Indemnified Person and their respective successors and assigns.


Section 10.06.    Expenses; Indemnification.






87
    



--------------------------------------------------------------------------------






Whirlpool shall reimburse the Administrative Agent for any reasonable and
documented costs, internal charges and out-of-pocket expenses (including
reasonable and documented attorneys’ fees, but only for a single outside counsel
and any necessary local counsel) paid or incurred by the Administrative Agent in
connection with the preparation, negotiation review, execution, delivery,
amendment, modification and administration of the Loan Documents. Whirlpool also
agrees to reimburse the Administrative Agent and the Lenders for any reasonable
and documented costs, internal charges and out-of-pocket expenses (including
reasonable and documented attorneys’ fees but only for a single outside counsel
(and, in the case that there is a conflict between the Administrative Agent and
any Lender, or between any of the Lenders, of one counsel for each conflicting
Lender) and any necessary local counsel) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents. Whirlpool further agrees to indemnify the Administrative Agent,
each Arranger, each Issuing Lender and each Lender and each of their respective
directors, officers, affiliates, agents and employees (each an “Indemnified
Person”), excluding Taxes which shall be governed by Section 3.01 of this Credit
Agreement, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Administrative Agent, an
Issuing Lender, a Lender or any other Indemnified Person is a party thereto)
which any of them may pay or incur arising out of or relating to the Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit (including any refusal by an Issuing Lender to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit)
hereunder; provided, however, that Whirlpool shall not be liable to any
Indemnified Person for any such loss, claim, damage, penalty, judgment,
liability or expense (x) resulting from such Indemnified Person’s (or any of its
Related Parties’) gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment, (ii) resulting from a successful claim brought by any of the Borrowers
against an Indemnified Person or any of its Related Parties for breach in bad
faith of such Indemnified Person’s (or such Related Party’s) obligations
hereunder or under any other Loan Document or (iii) resulting from a dispute
among Indemnified Persons not involving any action on the part of a Borrower
(other than a claim against the Administrative Agent in its capacity as such).
This Section 10.06 shall not apply with respect to taxes other than any taxes
that represent losses, claims, damages, etc. arising from any non-tax claim. The
obligations of Whirlpool under this Section 10.06 shall survive the termination
of this Credit Agreement.


Section 10.07.    Severability of Provisions.


Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.


Section 10.08.    Nonliability of Lenders.






88
    



--------------------------------------------------------------------------------






The Administrative Agent, each Lender and their Affiliates may have economic
interests that conflict with those of the Borrowers. The relationship between
the Borrowers and the Lenders and the Administrative Agent shall be solely that
of borrower and lender. Neither the Administrative Agent nor any Lender shall
have any fiduciary responsibilities to any Borrower. Neither the Administrative
Agent nor any Lender undertakes any responsibility to the Borrowers to review or
inform any of the Borrowers of any matter in connection with any phase of the
business or operations of any of the Borrowers.


Section 10.09.    CHOICE OF LAW.


This Credit Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Credit Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.


Section 10.10.     CONSENT TO JURISDICTION.




(a)    Each party hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto, or any Related Party of the foregoing in any way
relating to this Credit Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Credit Agreement or any other Loan Document in any court
referred to above. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.


(b)    Each Borrowing Subsidiary domiciled outside of the United States (a
“Foreign Borrower”) hereby irrevocably appoints Whirlpool as its true and lawful
attorney-in-fact (the “Service of Process Agent”) in its name, place and stead
to accept service of any and all writs, summons and other legal process and any
such enforcement proceeding brought in the State of New York and agrees that
service by the mailing, of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Schedule IV, such
service to become effective






89
    



--------------------------------------------------------------------------------




30 days after such mailing, of any enforcement proceeding may be made upon such
Service of Process Agent and that it will take such action as necessary to
continue such appointment in full force and effect or to appoint another such
Service of Process Agent satisfactory to the Administrative Agent for service of
process. Whirlpool hereby irrevocably accepts such appointment and agrees to
serve in the capacity of Service of Process Agent.


(c)    With respect to each Foreign Borrower:


(i)    Without limiting the generality of subsections (a) and (b) of this
Section 10.10, such Foreign Borrower agrees that any controversy or claim with
respect to it arising out of or relating to this Credit Agreement or the other
Loan Documents may, at the sole option of the Administrative Agent with the
consent of all of the Lenders, be settled immediately by submitting the same to
binding arbitration in the City of New York, New York (or such other place as
the parties may agree) in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. Upon the request and submission of any
controversy or claim for arbitration hereunder, the Administrative Agent shall
give such Foreign Borrower not less than 45 days written notice of the request
for arbitration, the nature of the controversy or claim, and the time and place
set for arbitration. Such Foreign Borrower agrees that such notice is reasonable
to enable it sufficient time to prepare and present its case before the
arbitration panel. Judgment on the award rendered by the arbitration panel may
be entered in any court including, without limitation, any court of the State of
New York or any federal court sitting in the State of New York. The expenses of
arbitration shall be paid by such Foreign Borrower.


(ii)    The provisions of subsection (i) above are intended to comply with the
requirements of the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (the “Convention”). To the extent that any provisions of such
subsection (i) are not consistent with or fail to conform to the requirements
set out in the Convention, such subsection (i) shall be deemed amended to
conform to the requirements of the Convention.


(iii)    Such Foreign Borrower hereby specifically consents and submits to the
jurisdiction of the courts of the State of New York and courts of the United
States located in the State of New York for purposes of entry of a judgment or
arbitration award entered by the arbitration panel.


Section 10.11.    WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.


AS AN INDUCEMENT TO ENTER INTO THIS CREDIT AGREEMENT, EACH BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER. Each party
hereto agrees not to assert any claim against any other party hereto, any of
their Affiliates,






90
    



--------------------------------------------------------------------------------




or any of their respective directors, officers, employees, attorneys or agents,
or any theory of liability for special, indirect, consequential or punitive
damages arising out of or otherwise relating to any transactions contemplated
therein.


Section 10.12.    Binding Effect; Termination.


(i)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.01 have been satisfied or shall have been
waived in accordance with Section 9.03 and it shall have been executed by the
Original Borrowers and the Administrative Agent, and the Administrative Agent
shall have received copies hereof (telefaxed or otherwise) which, when taken
together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and each Lender and their respective successors and
assigns.


(ii)    This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, LOC Obligations, interest, fees and
other Obligations have been paid in full and all Commitments and Letters of
Credit have been terminated. Upon termination, the Borrowers shall have no
further obligations (other than the indemnification provisions that survive)
under the Loan Documents; provided that should any payment, in whole or in part,
of the Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Loan
Documents shall automatically be reinstated and all amounts required to be
restored or returned and all costs and expenses incurred by the Administrative
Agent or a Lender in connection therewith shall be deemed included as part of
the Obligations.


Section 10.13.    Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority or self-regulatory body; (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; (d) to any other
party to this Credit Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.13, to
(i) any Purchaser of or Participant in, or any prospective Purchaser of or
Participant in, any of its rights or obligations under this Credit Agreement
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to the Obligations or
(iii) to any credit insurance provider relating to any Borrower and the
Obligations; (g) with the consent of Whirlpool; (h) to the extent such
Information (i) becomes publicly available other than






91
    



--------------------------------------------------------------------------------




as a result of a breach of this Section 10.13 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Whirlpool and its Subsidiaries; or (i) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to
Whirlpool and its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Whirlpool and its Subsidiaries and
other than information pertaining to this Credit Agreement routinely provided by
the Arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section 10.13 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


SECTION 10.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in this Credit Agreement, any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
As used in this Credit Agreement:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.






92
    



--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


ARTICLE 11

THE ADMINISTRATIVE AGENT


Section 11.01.    Appointment and Authority.


Each of the Lenders and the Issuing Lenders hereby irrevocably appoints JPMorgan
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and no Borrower shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.






93
    



--------------------------------------------------------------------------------






Section 11.02.    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, any Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.


Section 11.03.    Exculpatory Provisions.


(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 9.03), or (ii) in the absence






94
    



--------------------------------------------------------------------------------




of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Unmatured Default
unless and until notice describing such Default or Unmatured Default is given to
the Administrative Agent in writing by a Borrower, a Lender or an Issuing
Lender.


(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


Section 11.04.    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon, provided that the Administrative Agent shall not rely on any oral or
telephonic communication of any Borrowing Notice (which shall be in writing and
otherwise in compliance with Section 2.03(e)) or any other communication
directing the transfer of funds to the account of any Borrower. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


Section 11.05.    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and






95
    



--------------------------------------------------------------------------------




to the Related Parties of the Administrative Agent and any such sub‑agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.


Section 11.06.    Resignation of Administrative Agent.


(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and Whirlpool. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, subject, so long as
no Default is continuing, to the consent (not to be unreasonably withheld,
conditioned or delayed) of Whirlpool, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, and which in any event shall not be a Defaulting
Lender. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
meeting the qualifications set forth above (including that such successor be
consented to by Whirlpool so long as no Default is continuing and that such
successor shall not be a Defaulting Lender). Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Whirlpool and
such Person remove such Person as Administrative Agent and, in consultation with
Whirlpool, appoint a successor meeting the qualifications set forth in clause
(a) above (including that such successor be consented to by Whirlpool so long as
no Default is continuing and that such successor shall not be a Defaulting
Lender). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.


(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder,






96
    



--------------------------------------------------------------------------------




such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Whirlpool
and such successor. After the resignation or removal of the Administrative Agent
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Credit Agreement. Each Lender and Issuing Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Arranger or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Credit Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.


Section 11.08.     Reimbursement and Indemnification.


The Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments for (i) any amounts not reimbursed by
the Borrowers for which the Administrative Agent (acting as such) is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses not reimbursed by the Borrowers incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever and not
reimbursed by the Borrowers which may be imposed on, incurred by or asserted
against the Administrative Agent (acting as such) in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agent as determined by a
court of competent jurisdiction by final and nonappealable judgment.


Section 11.09.    No Other Duties, etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent or documentation agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except






97
    



--------------------------------------------------------------------------------




in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder. No bookrunner, arranger, syndication agent or
documentation agent shall have or be deemed to have any fiduciary relationship
with any Lender.


Section 11.10. Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that at least one of the following
is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Credit Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Credit Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.








98
    



--------------------------------------------------------------------------------




(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Credit Agreement, any Loan Document or any documents related hereto or thereto).


As used in this Section 11.10:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.




ARTICLE 12

SETOFF; RATABLE PAYMENTS


Section 12.01.    Setoff.


In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by any Lender to
or for the credit or account of any Borrower may be offset and applied toward
the payment of the Obligations of such Borrower (or in the case of any Setoff of
amounts owning to or for the credit or account of Whirlpool, toward the payment
of the Obligations of any other Borrower) owing to such Lender, whether or not
the Obligations, or any part thereof, shall then be due, matured or unmatured,
contingent or non-contingent; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the






99
    



--------------------------------------------------------------------------------




Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender may have. Each
Lender agrees to notify the applicable Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


Section 12.02.    Ratable Payments.


If, after the occurrence of a Default, any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance or LOC
Obligations (other than payments received pursuant to Article 3) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans comprising such Advance held by
the other Lenders or to purchase a Participation Interest in such LOC
Obligations so that after such purchase each Lender will hold its ratable
proportion of Loans comprising such Advance or Participation Interests in such
LOC Obligations. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrowers agree that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan, LOC Obligation or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon if paid within two Business Days of
the date when such amount is due at a per annum rate equal to the Federal Funds
Effective Rate and thereafter at a per annum rate equal to the Alternate Base
Rate until the date such amount is paid to the Administrative Agent or such
other Lender. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 12.02 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 12.02 to share in the benefits of any
recovery on such secured claim.




ARTICLE 13

BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS


Section 13.01.    Successors and Assigns.






100
    



--------------------------------------------------------------------------------






The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrowers, the Lenders, the Issuing Lenders and the
Administrative Agent and their respective successors and assigns, except that
(i) no Borrower shall have the right to assign its rights or obligations under
the Loan Documents without the consent of all of the Lenders, and (ii) any
assignment by any Lender must be made in compliance with Section 13.03. The
Administrative Agent may treat the payee of any Note as the owner thereof for
all purposes hereof unless and until such payee complies with Section 13.03 in
the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Administrative Agent. Any
assignee or transferee of a Lender’s rights or obligations hereunder agrees by
acceptance thereof to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the holder of any
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.


Section 13.02.    Participations.


(a)    Permitted Participations; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in all
or a portion of its rights, obligations or rights and obligations under the Loan
Documents, provided that in the case of a participation in a Loan made to a
Dutch Borrower (x) to the extent the participation concerns an amount of less
than euro 100,000 (or its equivalent in any other currency) or such greater
amount as may be required pursuant to the Dutch Financial Supervision Act as
amended from time to time, the Participant is a “Professional Market Party”
within the meaning of the Dutch Financial Supervision Act or (y) as soon as the
competent authority publishes its interpretation of the term “public” (as
referred to in article 4.1(1) of the Capital Requirements Regulation
(EU/575/2013)) and irrespective of the amount of the participation, the
Participant is not considered to be part of the public on the basis of such
interpretation. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, all amounts payable by
the Borrowers under this Credit Agreement shall be determined as if such Lender
had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.


(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan, Letter of Credit or Commitment,
postpones any date fixed for any regularly-scheduled payment of principal of, or
interest or fees on, any such Loan, Letter of Credit or Commitment, releases any
guarantor of any such Loan or releases any substantial portion of collateral, if
any, securing any such Loan.








101
    



--------------------------------------------------------------------------------




(c)    Benefit of Setoff. The Borrowers agree that each Participant shall be
deemed to have the right of setoff provided in Section 12.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.01 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.02 as if each Participant were a Lender.


(d)    Effect of Participation. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.02 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
2.08(l) (it being understood that the documentation required under Section
2.08(l) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.03; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.06 as if it were an assignee under Section 13.03; and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.02, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.01 as though it were a
Lender; provided that such Participant agrees to be subject to Section 12.02 as
though it were a Lender.
 
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.


Section 13.03.    Assignments.






102
    



--------------------------------------------------------------------------------






(a)    Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (but not to Whirlpool or any of Whirlpool’s
Affiliates or to a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person)
(“Purchasers”) any part of its rights and obligations under the Loan Documents;
provided that, (i) unless otherwise provided herein, no assignment may be made
without the prior written consent of Whirlpool and the Administrative Agent
(such consents not to be unreasonably withheld, conditioned or delayed) unless
the proposed Purchaser is a Lender or an Affiliate thereof and (ii) unless
Whirlpool and the Administrative Agent shall otherwise consent (each in their
sole discretion), (x) such assigning Lender shall retain after giving effect to
such assignment a Commitment which is not less than $15,000,000 (unless such
Lender is assigning all of its Commitment), (y)  such assignment shall be in an
amount which is not less than $25,000,000 (or, if less, the remaining amount of
the assigning Lender’s Commitment) and in integral multiples of $1,000,000 in
excess thereof and (z) such assigning Lender has provided Whirlpool with notice
of such assignment at least three Business Days prior to the effective date
thereof (which effective date, for the avoidance of doubt, shall be subject to
the consents referred to in clause (i) above), including such information
regarding the Purchaser as Whirlpool may reasonably request; provided, however,
that if a Default under Section 8.02 or (solely with respect to Whirlpool or any
other Borrower) 8.05 or 8.06 has occurred and is continuing, the consent of
Whirlpool shall not be required; and provided further, however, that (x) in the
case of assignment of a Loan to a Dutch Borrower to the extent the assignment
concerns an amount of less than euro 100,000 (or its equivalent in any other
currency) or such greater amount as may be required pursuant to the Dutch
Financial Supervision Act as amended from time to time, the Purchaser is a
“Professional Market Party” within the meaning of the Dutch Financial
Supervision Act or (y) as soon as the competent authority publishes its
interpretation of the term “public” (as referred to in article 4.1(1) of the
Capital Requirements Regulation (EU/575/2013)) and irrespective of the amount of
the assignment, the Purchaser is not considered to be part of the public on the
basis of such interpretation. Each such assignment shall be substantially in the
form of Exhibit C hereto or in such other form as may be agreed to by the
parties thereto. The consent of each Issuing Lender shall be required prior to
any assignment becoming effective.


(b)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement substantially in the form attached as Exhibit C hereto
(an “Assignment”), together with any consent required by Section 13.03(a),
(ii) payment of a $3,500 processing fee to the Administrative Agent for
processing such assignment and (iii) recordation of such assignment in the
Register as required by Section 13.03(c), such assignment shall become effective
on the effective date specified in such Assignment. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Credit Agreement and any other Loan Document executed by the Lenders and
shall have all the rights and obligations of a Lender under the Loan Documents,
to the same extent as if it were an original party hereto, and no further
consent or action by the Borrowers, the Lenders or the Administrative Agent
shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment, Loans and Participation Interests
assigned to such Purchaser.








103
    



--------------------------------------------------------------------------------




(c)    Register. The Borrowers hereby designate the Administrative Agent to
serve as the Borrowers’ non-fiduciary agent, solely for the purpose of this
paragraph, to maintain a register (the “Register”) on which the Administrative
Agent will record each Lender’s Commitment, the Loans made by each Lender, and
each repayment in respect of the principal amount of the Loans of each Lender
and annexed to which the Administrative Agent shall retain a copy of each
Assignment delivered to the Administrative Agent pursuant to Section 13.03(b).
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person in whose name a Loan is registered as the owner thereof for all
purposes of this Credit Agreement, notwithstanding notice or any provisions
herein to the contrary. A Lender’s Commitment and the Loans made pursuant
thereto may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s Commitment or the Loans made pursuant thereto shall be
registered in the Register only upon delivery to the Administrative Agent of an
Assignment duly executed by the assignor thereof. No assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be effective unless
such assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(d)    No Assignment to Certain Persons. No assignment shall be made to (i)
Whirlpool or any of Whirlpool’s Affiliates, (ii) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof or (iii) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person).


Section 13.04.    Dissemination of Information.


Each Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in such Lender’s possession concerning the creditworthiness of the Borrowers and
their Subsidiaries.


Section 13.05.    Tax Treatment.


If any interest in any Loan Document is transferred to any Transferee, the
transferor Lender shall cause such Transferee, as a condition to such transfer,
to comply with the provisions of Section 2.08(l).


Section 13.06.    SPCs.


Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all






104
    



--------------------------------------------------------------------------------




or any part of such Advance, the Granting Lender shall be obligated to fund such
Advance pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 9.03 (all such voting rights shall be retained by the
Granting Lenders), (iv) with respect to notices, payments and other matters
hereunder, the Borrowers, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender, (v) in the case
of an Advance to a Dutch Borrower (x) to the extent the funding by an SPC
concerns an amount of less than euro 100,000 (or its equivalent in any other
currency) or such greater amount as may be required pursuant to the Dutch
Financial Supervision Act as amended from time to time, such SPC is a
“Professional Market Party” within the meaning of the Dutch Financial
Supervision Act or (y) as soon as the competent authority publishes its
interpretation of the term “public” (as referred to in article 4.1(1) of the
Capital Requirements Regulation (EU/575/2013)) and irrespective of the amount of
the Advance, the SPC is not considered to be part of the public on the basis of
such interpretation and (vi) the Granting Lender has provided Whirlpool with
three Business Days prior notice of such assignment, including such information
regarding the SPC as Whirlpool may reasonably request. The funding of an Advance
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent that, and as if, such Advance were funded by such Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPC. This Section may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advance is being funded by an SPC at
the time of such amendment.


Section 13.07.    Pledges.


    Notwithstanding any other provision set forth in this Credit Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Credit Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that, no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender party hereto.


ARTICLE 14

NOTICES






105
    



--------------------------------------------------------------------------------






Section 14.01.    Giving Notice.


(a) Except as otherwise permitted by Section 2.08(g) or as provided in
subsection (b) below, all notices and other communications provided to any party
hereto under this Credit Agreement or any other Loan Document shall be in
writing or by telecopy (and promptly confirmed) and addressed or delivered to,
in the case of any Borrower or the Administrative Agent, at its address set
forth on Schedule IV hereto and in the case of any Lender, to its address
provided in its Administrative Questionnaire, or at such other address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid, or sent overnight delivery via a
reputable carrier, shall be deemed given when received; any notice, if
transmitted by telecopy, shall be deemed given when transmitted.


(b)    So long as JPMorgan or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 7.01(i), (ii), (iii),
(iv) and (v) shall be delivered to the Administrative Agent in an electronic or
other acceptable medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at 12012443500@tls.ldsprod.com or if by another medium to
the address of the Administrative Agent. In the event such materials are
transmitted to such e-mail address such transmission shall satisfy the
Borrowers’ obligation to deliver such materials. The Borrowers agree that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the
Borrowers, any of their Subsidiaries or any other materials or matters relating
to this Credit Agreement, the Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrowers acknowledge that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.


(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Credit Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this Credit
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.






106
    



--------------------------------------------------------------------------------






Section 14.02.    Change of Address.


Subject to Section 10.10(b), each Borrower, the Administrative Agent and each
Lender may change the address for service of notice upon it by a notice in
writing to the other parties hereto.




ARTICLE 15

COUNTERPARTS


This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Credit Agreement by signing any such counterpart. This
Credit Agreement shall be effective when it has been executed by the Borrowers,
the Administrative Agent and the Lenders and the Administrative Agent has either
received such executed counterparts or has been notified, by telecopy, that such
party has executed its counterparts. Delivery of an executed counterpart by
facsimile shall be effective as an original executed counterpart and shall be
deemed a representation that an original executed counterpart will be delivered.


ARTICLE 16

PATRIOT ACT NOTICE


Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each borrower, guarantor or grantor (the “Loan
Parties”), which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Act. Each Borrower shall, reasonably promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.








107
    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and the Lenders have
caused this Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.
WHIRLPOOL CORPORATION




By: /s/ Jennifer L. Powers
Jennifer L. Powers
    
Title:     Vice President & Treasurer
2000 North M-63
Benton Harbor, Michigan 49022
Email: bh_treasury_backoffice@whirlpool.com    






WHIRLPOOL EUROPE B.V.




By: /s/ Jennifer L. Powers
Jennifer L. Powers


Title:     Attorney-in-Fact
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Email: bh_treasury_backoffice@whirlpool.com






WHIRLPOOL GLOBAL B.V.


By: /s/ Jennifer L. Powers
Jennifer L. Powers


Title:     Attorney-in-Fact
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Email: bh_treasury_backoffice@whirlpool.com






WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------








WHIRLPOOL CANADA HOLDING CO.






By: /s/ Jennifer L. Powers
Jennifer L. Powers


Title:     Treasurer
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Email: bh_treasury_backoffice@whirlpool.com






WHIRLPOOL UK APPLIANCES LIMITED


By: /s/ Jennifer L. Powers
Jennifer L. Powers


Title:     Authorized Signatory
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Email: bh_treasury_backoffice@whirlpool.com










WHIRLPOOL CORPORATION – LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and a Lender




By: /s/ Cristina Caviness
Name: Cristina Caviness
Title: Vice President


DTTP Number: 13//M/0268710/DTTP






WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------







CITIBANK, N.A., as Issuing Lender and a Lender




By: /s/ Maureen P. Maroney
Name: Maureen P. Maroney
Title: Vice President


DTTP Number: 13/C/62301/DTTP






WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------





BNP PARIBAS, as Issuing Lender and a Lender




By: /s/ Todd Grossnickle
Name: Todd Grossnickle
Title: Director




By: /s/ Nader Tannous
Name: Nader Tannous
Title: Managing Director


DTTP Number: 5/B/255139/DTTP






WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as Issuing Lender and a Lender




By: /s/ Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory


DTTP Number: 43/M/274822/DTTP


WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and a Lender




By: /s/ Pete Martinets
Name: Pete Martinets
Title: Managing Director


DTTP Number: 13/W/61173/DTTP








WHIRLPOOL CORPORATION – LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender




By: /s/ J. Casey Cosgrove
Name: J. Casey Cosgrove
Title: Director


DTTP Number: 13/B/7418/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory


DTTP Number: 13/G/0351779/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






HSBC BANK USA, N.A., as a Lender




By: /s/ Patricia DelGrande
Name: Patricia DelGrande
Title: Managing Director


DTTP Number: 13/H/314375/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






ING BANK N.V. DUBLIN BRANCH, as a Lender




By: /s/ Sean Hassett
Name: Sean Hassett
Title: Director


By: /s/ Graham Fitzell
Name: Graham Fitzell
Title: Vice President


DTTP Number: 12/I/371270/DTTP (Through our affiliate lender ING (Ireland) DAC)




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






MUFG BANK, LTD., as a Lender




By: /s/ Reema Sharma
Name: Reema Sharma
Title: Director


DTTP Number: 43/M/322072/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Lender




By: /s/ Rita Walz-Cuccioli
Name: Rita Walz-Cuccioli
Title: Executive Director


By: /s/ Terence Corcoran
Name: Terence Corcoran
Title: Executive Director


DTTP Number: 9/S/267974/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender




By: /s/ Douglas Riahi
Name: Douglas Riahi
Title: Managing Director


By: /s/ Thomas Petz
Name: Thomas Petz
Title: Director


DTTP Number: 7/U/237605/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






BANK OF CHINA, CHICAGO BRANCH, as a Lender




By: /s/ Zhidan Liu
Name: Zhidan Liu
Title: SVP & Branch Manager


DTTP Number: 23/B/368424/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director


By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President


DTTP Number: 07/D/70006/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






The Bank of Nova Scotia, as a Lender




By: /s/ Winston Lua
Name: Winston Lua
Title: Director


DTTP Number: 003/T/0366714/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Ciara Bochenck
Name: Ciara Bochenck
Title: Vice President


DTTP Number: 13/U/62184/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






CREDIT INDUSTRIEL ET COMMERICAL, NEW YORK BRANCH, as a Lender




By: /s/ Edwige Sucher
Name: Edwige Sucher
Title: Vice President


By: /s/ Eugene Kenny
Name: Eugene Kenny
Title: Vice President


DTTP Number: 5/S/357424/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






CREDIT SUISSE SWITZERLAND LTD., as a Lender




By: /s/ Christophe Muller
Name: Christophe Muller
Title: Managing Director


By: /s/ Lorenz Meler
Name: Lorenz Meler
Title: Vice President


DTTP Number: Credit Suisse (Switzerland) Ltd. has no HMRC DT Treaty Passport
scheme reference number.




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






ITAU UNIBANCO S.A. – NEW YORK BRANCH, as a Lender




By: /s/ Rita Correia de Campos
Name: Rita Correia de Campos
Title: Authorized Signatory


By: /s/ Nuno Guerra
Name: Nuno Guerra
Title: Authorized Signatory


DTTP Number: None




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender




By: /s/ Wicks Barkhausen
Name: Wicks Barkhausen
Title: Senior Vice President


DTTP Number: 13/N/60122/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






SOCIETE GENERALE, as a Lender




By: /s/ John Hogan
Name: John Hogan
Title: Director


DTTP Number: 5/S/70085/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ Michael Maguire
Name: Michael Maguire
Title: Executive Director


DTTP Number: 43/S/274647/DTTP




WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






UBI BANCA, as a Lender




By: /s/ Andrea Calo
Name: Andrea Calo
Title: Director


DTTP Number: 41/U/366978/DTTP


WHIRLPOOL CORPORATION –LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A
(to Credit Agreement)


NOTE


______________


[Whirlpool Corporation, a Delaware corporation] [Whirlpool Europe B.V., a
Netherlands corporation having its corporate seat in Breda, The Netherlands]
[Whirlpool Canada Holding Co., a Nova Scotia unlimited company] [Whirlpool
Global B.V., a Netherlands corporation having its corporate seat in Breda, The
Netherlands] [Whirlpool UK Appliances Limited, a private limited company
registered in England under company number 00106725] (the “Borrower”), promises
to pay to the order of _________________ (the “Lender”) the unpaid principal
amount of each Loan made by the Lender to the Borrower pursuant to the Fourth
Amended and Restated Long Term Credit Agreement dated as of August 6, 2019 among
Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Canada Holding Co.,
Whirlpool Global B.V., Whirlpool UK Appliances Limited, the other borrowers from
time to time party thereto, the lenders (including, without limitation, the
Lender) from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for such lenders, Citibank, N.A., as Syndication Agent, and
BNP Paribas, Mizuho Bank, Ltd. and Wells Fargo Bank, National Association, as
Documentation Agents (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), on the dates, in the currency and funds, and
at the place determined pursuant to the terms of the Credit Agreement, together
with interest, in like currency and funds, on the unpaid principal amount hereof
at the rates and on the dates determined pursuant to the Credit Agreement.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount, currency and maturity of each Loan and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s obligations under any Loan Document.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which reference is hereby made for a
settlement of the terms and conditions under which this Note may be prepaid or
its maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement. This Note shall be governed by the laws of the State of New York.


[WHIRLPOOL CORPORATION]
[WHIRLPOOL EUROPE B.V.]
[WHIRLPOOL CANADA HOLDING CO.]
[WHIRLPOOL GLOBAL B.V.]
[WHIRLPOOL UK APPLIANCES LIMITED]


By:_______________________________
Title:











--------------------------------------------------------------------------------





SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL










Date
Principal
Amount and Currency of Loan


Maturity of Loan
Principal Amount Paid




Unpaid Balance












--------------------------------------------------------------------------------






EXHIBIT B
(to Credit Agreement)


ASSUMPTION AGREEMENT


____________, 20__






To the Lenders party to the
Credit Agreement referred
to below




Ladies and Gentlemen:


Reference is made to the Fourth Amended and Restated Long Term Credit Agreement
dated as of August 6, 2019 among Whirlpool Corporation, Whirlpool Europe B.V.,
Whirlpool Canada Holding Co., Whirlpool Global B.V., Whirlpool UK Appliances
Limited, the other borrowers from time to time party thereto, the lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
for such lenders, Citibank, N.A., as Syndication Agent, and BNP Paribas, Mizuho
Bank, Ltd. and Wells Fargo Bank, National Association, as Documentation Agents
(as amended, supplemented or otherwise modified from time to time through the
date hereof, the “Credit Agreement”). Terms defined in the Credit Agreement and
used herein are used herein as defined therein.


The undersigned, _________, a _________ corporation, wishes to become a
“Borrower” under the Credit Agreement and, accordingly, hereby agrees that
(i) from the date hereof it shall be a “Borrower” under the Credit Agreement,
and (ii) from the date hereof and until the payment in full of the principal of
and interest on all Advances made to it under the Credit Agreement and
performance of all of its other Obligations thereunder, and until termination
thereunder of its status as a “Borrower” as provided below, it shall perform,
comply with and be bound by each of the provisions of the Credit Agreement which
is stated to apply to any “Borrower” to the same extent as if it had originally
signed the Credit Agreement as a “Borrower” party thereto. Without limiting the
generality of the foregoing, the undersigned hereby (i) confirms, represents and
warrants that it has heretofore received a true and correct copy of the Credit
Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the date hereof, and (ii) confirms, reaffirms and
restates, as of the date hereof, the representations and warranties set forth in
Article 6 of the Credit Agreement provided that such representations and
warranties shall be and hereby are deemed amended so that each reference therein
to “this Credit Agreement”, including, without limitation, each such reference
included in the term “Loan Documents”, shall be deemed to be a collective
reference to this Assumption Agreement, the Credit Agreement and the Credit
Agreement as supplemented by this Assumption Agreement.


So long as the principal of and interest on all Advances made to the undersigned
under the Credit Agreement shall have been paid in full and all other
obligations of the undersigned under






Exhibit B, Page 1



--------------------------------------------------------------------------------





the Credit Agreement shall have been fully performed, Whirlpool may by not less
than five Business Days’ prior notice to the Lenders terminate the undersigned’s
status as a “Borrower” under the Credit Agreement.


THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Assumption Agreement as of the date and year first above written.


[Name of Additional Borrowing Subsidiary]


By: _________________________________


Title: ________________________________
Address for Notices under
the Credit Agreement:        __________________________
__________________________
__________________________    


By its signature, Whirlpool hereby consents to _________ becoming an Additional
Borrowing Subsidiary and acknowledges that _____________ shall also be a
Borrowing Subsidiary whose obligations shall be guaranteed by Whirlpool pursuant
to Article 4 of the Credit Agreement:


WHIRLPOOL CORPORATION


By: _____________________________________


Title: ____________________________________












Exhibit B, Page 2



--------------------------------------------------------------------------------


CUSIP Number:___________________


EXHIBIT C
(the Credit Agreement)


ASSIGNMENT AGREEMENT




This Assignment Agreement (this “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [the][each]1 Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each]2
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor


_________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single     
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the
second bracketed language.


2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single     
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second     
bracketed language.


3 Select as appropriate.


4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.









--------------------------------------------------------------------------------

-2-






and, except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________


2.
Assignee[s]:        ______________________________



______________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool
Canada Holding Co., Whirlpool Global B.V. and Whirlpool UK Appliances Limited



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Fourth Amended and Restated Long-Term Credit Agreement
dated as of August 6, 2019 among Whirlpool Corporation, Whirlpool Europe B.V.,
Whirlpool Canada Holding Co., Whirlpool Global B.V., Whirlpool UK Appliances
Limited, each other Borrower party thereto, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Facility Assigned7
Aggregate Amount of Commitment/Loans for all Lenders8
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]10 
__________________
5 List each Assignor, as appropriate.


6 List each Assignee, as appropriate.


7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are     being assigned     
under this Assignment (e.g., “Revolving Credit Commitment,” “Term Loan
Commitment,” etc.)


8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the     
Trade Date and the Effective Date.


9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be     
determined as of the Trade Date.





--------------------------------------------------------------------------------

-3-




[Page break]





--------------------------------------------------------------------------------

-4-






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment are hereby agreed to:


ASSIGNOR[S]11 
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]12 
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and]13 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By: _________________________________
Title:


_______________
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).


12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).


13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.









--------------------------------------------------------------------------------

-5-












[Consented to:]14 


[NAME OF RELEVANT PARTY]


By: ________________________________
Title:
























































































________________________________ 
14 To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.





--------------------------------------------------------------------------------






ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 13.03 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder) [and,
irrespective of the amount of the assignment, it confirms that it is not
considered to be part of the public as referred to in article 4.1(1) of the
Capital Requirements Regulation (EU/575/2013)]******, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and to purchase [the][such] Assigned
Interest, and (vii) if it is a Lender that is not incorporated under the laws of
the United States of America or a state thereof attached to the Assignment is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative
________________
****** On the basis of the interpretation to be published by the competent
authority.






Exhibit C, Page 1

--------------------------------------------------------------------------------





Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


1.2A.    Confirmation by the Dutch Borrowers. The Dutch Borrowers confirm that,
irrespective of the amount of the assignment, [the][each] Assignee is not
considered to be part of the public as referred to in article 4.1(1) of the
Capital Requirements Regulation (EU/575/2013).] ]****** 


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of New York.




































________________
****** On the basis of the interpretation to be published by the competent
authority.






Exhibit C, Page 2

--------------------------------------------------------------------------------






EXHIBIT D
(to Credit Agreement)


COMPLIANCE CERTIFICATE


To:     The Lenders party to the
Fourth Amended and Restated Long Term Credit Agreement described below


This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Long Term Credit Agreement dated as of August 6, 2019 among
Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Canada Holding Co.,
Whirlpool Global B.V., Whirlpool UK Appliances Limited, the other borrowers from
time to time party thereto, the lenders from time to time party thereto, ,
JPMorgan Chase Bank, N.A., as Administrative Agent for such lenders, Citibank,
N.A., as Syndication Agent, and BNP Paribas, Mizuho Bank, Ltd. and Wells Fargo
Bank, National Association, as Documentation Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected _____________ of Whirlpool;


2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Whirlpool and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;


3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below];


4.    Whirlpool and its Subsidiaries are in compliance with (a) the limitations
on Liens set forth in Section 7.10(xix) of the Credit Agreement and (b) the
limitations on Indebtedness set forth in Section 7.11 of the Credit Agreement;
and


5.    Schedule 1 attached hereto sets forth financial data and computations
evidencing Whirlpool’s compliance with Sections 7.12 and 7.13 of the Credit
Agreement, all of which data and computations are true, complete and correct.


6.    [Described below are the exceptions, if any, to paragraph 3 above:]


[list, in detail, the nature of each condition or event, the period during which
it has existed and the action which the Borrowers have taken, are taking, or
propose to take with respect to each such condition or event]






Exhibit D, Page 1



--------------------------------------------------------------------------------







The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of ___________, 20__.


__________________________






Exhibit D, Page 2



--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of ______, 20 __ with
Sections 7.12 and 7.13 of the Credit Agreement




A.    Compliance with Section 7.12: Debt to Capitalization Ratio


1.    Consolidated Covenant Indebtedness on the                $        
date of calculation


2.    Consolidated Shareholders’ Equity on the date of calculation    $        


3.    Debt to Capitalization Ratio
(Line A2/Line A1)                                :1.0


Maximum allowed:
Line A3 shall be less than or equal to 0.65 to 1.00.





B.    Compliance with Section 7.13: Interest Coverage Ratio
    
1.    Consolidated EBITDA for the twelve month period ending on the    $        
date of calculation (see Schedule A attached)


2.    Consolidated Interest Expense for the twelve month period
        $        
ending on the date of calculation


3.    Interest Coverage Ratio
(Line B1 ÷ Line B2)                                :1.0


Minimum required:
Line B3 shall be greater than or equal to 3.00 to 1.00.







Exhibit D, Page 3



--------------------------------------------------------------------------------





EXHIBIT A TO
SCHEDULE I TO COMPLIANCE CERTIFICATE


Calculation of Consolidated EBITDA*


1.    Consolidated net income of Whirlpool and its Consolidated
Subsidiaries (as determined in accordance with GAAP)            $        


2.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,


(A)    Consolidated Interest Expense                    $        


(1)    Per financial statements:            $_____________
(2)    Pro forma from Material Acquisitions (positive) and/or
Material Dispositions (negative):        $__________:




(B)    Taxes in respect of, or measured by, income or excess profits
of Whirlpool and its Consolidated Subsidiaries            $        


(C)    Identifiable and verifiable non-recurring restructuring charges
taken by Whirlpool**                            $        


(D)    Depreciation and amortization expense                $        


(E)    Non-cash charges, losses and fees                $        


(F)    Non-recurring, extraordinary or unusual charges, losses and expenses
$        


(G)    Pro forma Material Acquisition (positive) or Disposition
(negative) EBITDA                            $___________


3.    Sum of Lines 2(A) through 2(G)                        $        


4.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,    


(A)    losses (or income) from discontinued operations***            $        


(B)    losses (or gains) from the effects of accounting
changes***        $        


5.    Sum of Lines 4(A) and 4(B)                            $        






Exhibit D, Page 4



--------------------------------------------------------------------------------







6.    To the extent such amounts were not deducted in the determination of
consolidated net income for the applicable period, cash charges and
expense and fees related to class action or other lawsuits, arbitrations or
disputes, product recalls, regulatory proceedings and governmental
investigations****                                $        


7.    Consolidated EBITDA (Line 1 + Line 3 + Line 5 – Line
6)            $                
_____


*For the purpose of calculating Consolidated EBITDA for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period, as determined in good
faith by Whirlpool.


**Restructuring charges described in Line 2(C) shall not exceed $100,000,000 in
any twelve month period.


***Income or gains described in Lines 4(A) and 4(B) shall be recorded as
negative numbers.
    
****For the avoidance of doubt, to the extent that any amounts in respect of
such charges, expenses and fees described in Line 6 have been reserved for and
have reduced Consolidated EBITDA during any prior period, such amounts shall not
be subtracted in calculating Consolidated EBITDA for any subsequent period even
if such previously reserved amounts are paid in cash during such subsequent
period.








Exhibit D, Page 5



--------------------------------------------------------------------------------






EXHIBIT E
(to Credit Agreement)


BORROWING NOTICE


________, 20__










To:
JPMorgan Chase Bank, N.A.

as administrative agent (the “Administrative Agent”)


From:         __________[applicable Borrower]






Re:
Fourth Amended and Restated Long Term Credit Agreement dated as of August 6,
2019 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Canada
Holding Co., Whirlpool Global B.V., Whirlpool UK Appliances Limited, the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for such lenders,
Citibank, N.A., as Syndication Agent, and BNP Paribas, Mizuho Bank, Ltd. and
Wells Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”).





1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(e) of the Credit Agreement
that we request the following [Floating Rate Advance] [Eurocurrency Rate
Advance]:


Borrowing Date: _______, 20__


Principal Amount*
Agreed Currency**
Interest Period***
 
 
 
 
 
 
 
 
 
 
 
 



Account of [applicable Borrower] to be credited*****:








Exhibit E, Page 1

--------------------------------------------------------------------------------





3.    The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct in all
material respects as of such Borrowing Date (except for (x) the representations
and warranties set forth in Sections 6.04, 6.05 and 6.07 of the Credit
Agreement, which representations and warranties shall be true and correct as of
the respective dates specified therein, and (y) the representations and
warranties set forth in Sections 6.06 and 6.12 of the Credit Agreement solely as
such representations and warranties relate to any Subsidiary acquired in
connection with a Material Acquisition (including any Subsidiary of the target
of such Material Acquisition) consummated within 30 days prior to the applicable
Borrowing Date, which representations and warranties shall not required to be
true and correct pursuant to this condition).


4.    Prior to and after giving effect to such Advance, no Default or Unmatured
Default exists.


    










________________________________
[Name of applicable Borrower]






By: ___________________________


Title: __________________________


______________________

* Amount must be $5,000,000 or a larger multiple of $1,000,000; provided,
however, that any Floating Rate Advance may be in the aggregate amount of the
unused Aggregate Commitment.
** With respect to Eurocurrency Rate Advances, Dollars, Sterling or euros, or
other currencies meeting the requirements of the definition of Agreed Currency.
*** With respect to Eurocurrency Rate Advances, one or two weeks or one, two,
three or six months (or, with the consent of each Lender, such other period of
up to twelve months), subject to the provisions of the definition of Interest
Period.
**** Applicable Borrower to insert all relevant account information, i.e. name
of account, account number, routing number, etc.










Exhibit E, Page 2

--------------------------------------------------------------------------------








EXHIBIT F
(to Credit Agreement)


DOLLAR CONTINUATION/CONVERSION NOTICE


________, 200_




To:
JPMorgan Chase Bank, N.A.

as administrative agent (the “Administrative Agent”)


From:         __________[applicable Borrower]




Re:
Fourth Amended and Restated Long Term Credit Agreement dated as of August 6,
2019 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Canada
Holding Co., Whirlpool Global B.V., Whirlpool UK Appliances Limited, the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for such lenders,
Citibank, N.A., as Syndication Agent, and BNP Paribas, Mizuho Bank, Ltd. and
Wells Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”)



1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(f) of the Credit Agreement
that we request a continuation or conversion of the following Dollar-denominated
[Floating Rate Advance] [Eurocurrency Rate Advance] according to the terms
below:


(A)    Date of continuation or conversion
(which is the last day of the
the applicable Interest Period)            _______________________


(B)    Principal amount of
continuation or conversion*            _______________________


(C)    Type of Advance                    _______________________


(D)    Interest Period and the last day thereof    **    _______________________




    








Exhibit F, Page 1

--------------------------------------------------------------------------------













________________________________
[Name of applicable Borrower]






By: ___________________________


Title: __________________________


______________________

* Amount must be $5,000,000 or a larger multiple of $1,000,000.
** With respect to Eurocurrency Rate Advances, one or two weeks or one, two,
three or six months (or, with the consent of each Lender, such other period of
up to twelve months), subject to the provisions of the definition of Interest
Period.






Exhibit F, Page 2

--------------------------------------------------------------------------------








EXHIBIT G
(to Credit Agreement)


NON-DOLLAR CONTINUATION/CONVERSION NOTICE




________, 20__






To:
JPMorgan Chase Bank, N.A.

as administrative agent (the “Administrative Agent”)


From:         __________ [applicable Borrower]




Re:
Fourth Amended and Restated Long Term Credit Agreement dated as of August 6,
2019 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Canada
Holding Co., Whirlpool Global B.V., Whirlpool UK Appliances Limited, the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for such lenders,
Citibank, N.A., as Syndication Agent, and BNP Paribas, Mizuho Bank, Ltd. and
Wells Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”)



1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(g) of the Credit Agreement
that we request a continuation or conversion of the following
non-Dollar-denominated Eurocurrency Rate Advance according to the terms below:


(A)    Date of continuation or conversion
(which is the last day of the
the applicable Interest Period)            _______________________


(B)    Principal amount of
continuation or conversion*            _______________________


(C)    Agreed Currency of Advance**            _______________________


(D)    Interest Period and the last day
thereof    ***    _______________________










Exhibit G, Page 1

--------------------------------------------------------------------------------





    










________________________________
[Name of applicable Borrower]






By: ___________________________


Title: __________________________


______________________

* Amount must be $5,000,000 or a larger multiple of $1,000,000.
** Sterling or euros, or other currencies meeting the requirements of the
definition of Agreed Currency.
*** One or two weeks or one, two, three or six months or, with the consent of
each Lender, such other period of up to twelve months), subject to the
provisions of the definition of Interest Period.






Exhibit G, Page 2

--------------------------------------------------------------------------------








SCHEDULE I
(to Credit Agreement)
COMMITMENTS


Lender
Commitment
JPMorgan Chase Bank, N.A.


$270,000,000.00


Citibank, N.A.


$270,000,000.00


BNP Paribas


$270,000,000.00


Mizuho Bank, Ltd.


$270,000,000.00


Wells Fargo Bank, National Association


$270,000,000.00


Bank of America, N.A.


$185,000,000.00


Goldman Sachs Bank USA


$185,000,000.00


HSBC Bank USA, N.A.


$185,000,000.00


ING Bank N.V. Dublin Branch


$185,000,000.00


MUFG Bank, Ltd.


$185,000,000.00


Banco Santander, S.A., New York Branch


$185,000,000.00


Unicredit Bank AG, New York Branch


$185,000,000.00


Bank of China, Chicago Branch


$100,000,000.00


Deutsche Bank AG New York Branch


$100,000,000.00


The Bank of Nova Scotia


$100,000,000.00


U.S. Bank National Association


$100,000,000.00


Credit Industriel et Commercial


$65,000,000.00


Credit Suisse (Switzerland) Ltd.


$65,000,000.00


Itau Unibanco S.A.


$65,000,000.00


The Northern Trust Company


$65,000,000.00


Societe Generale


$65,000,000.00


Sumitomo Mitsui Banking Corporation


$65,000,000.00


UBI Banca


$65,000,000.00


TOTAL


$3,500,000,000.00









 





--------------------------------------------------------------------------------





SCHEDULE I
(to Credit Agreement)
LOC COMMITMENTS
Lender
LOC Commitment
Percentage
JPMorgan Chase Bank, N.A.
$30,000,000
20
%
Citibank, N.A.
$30,000,000
20
%
BNP Paribas
$30,000,000
20
%
Mizuho Bank, Ltd.
$30,000,000
20
%
Wells Fargo Bank, National Association
$30,000,000
20
%
Total:
$150,000,000
100.00
%





    


Schedule I

--------------------------------------------------------------------------------






SCHEDULE II
(to Credit Agreement)
EUROCURRENCY PAYMENT OFFICES
OF THE ADMINISTRATIVE AGENT15 


Currency
Eurocurrency Payment Office
Dollars
To: JPMorgan Chase Bank, N.A.
 
For JPMorgan Chase Bank, N.A.
Euros
To: JPMorgan Chase Bank, N.A.
 
For: JPMorgan Chase Bank, N.A.































_______________
15 Accounts to be provided before payments made.




    


Schedule II

--------------------------------------------------------------------------------






SCHEDULE III
(to Credit Agreement)
PRICING SCHEDULE (PART I)
Each of “Unused Commitment Fee Rate”, “Eurocurrency Margin” and “Alternate Base
Rate Margin” means, for any day, the rate set forth below, in basis points per
annum, in the row opposite such term and in the column corresponding to the
Pricing Level that applies for such day:
Pricing Level
Level I
Level II
Level III
Level IV
Level V
Unused Commitment Fee Rate
7.0
9.0
10.0
12.5
17.5
Eurocurrency Margin
87.5
100.0
112.5
125.0
137.5
Alternate Base Rate Margin
0.0
0.0
12.5
25.0
37.5



For purposes of this Schedule, the following terms have the following meanings:
“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated A or higher by S&P or A2 or higher by Moody’s.
Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s
and (ii) Level I Pricing does not apply.
“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.
“Level IV Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing or Level III Pricing
applies.
“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.
“Moody’s” means Moody’s Investors Service, Inc.
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V applies at any date.
“S&P” means S&P Global Ratings.


    


Schedule III

--------------------------------------------------------------------------------





The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.
The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the higher of the two ratings will apply
(e.g. BBB+/Baa2 results in Level III Pricing). If Whirlpool is split-rated and
the ratings differential is more than one level, the level immediately below the
highest rating shall be used (e.g. BBB+/Baa3 results in Level IV Pricing).




    


Schedule III

--------------------------------------------------------------------------------






SCHEDULE IV
(to Credit Agreement)
NOTICES
Borrowers:
Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Telephone:    (269) 923-****
Email: bh_treasury_backoffice@whirlpool.com
Whirlpool Europe B.V.
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Telephone:    (269) 923-****
Email: bh_treasury_backoffice@whirlpool.com
Whirlpool Canada Holding Co.
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Telephone:    (269) 923-****
Email: bh_treasury_backoffice@whirlpool.com
Whirlpool Global B.V.
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Telephone:    (269) 923-****
Email: bh_treasury_backoffice@whirlpool.com
Whirlpool UK Appliances Limited
c/o Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Telephone:    (269) 923-****
Email: bh_treasury_backoffice@whirlpool.com    
                        

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







Agent:

--------------------------------------------------------------------------------

For USD:
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, DE 19713
Attention: Pranay Tyagi
Facsimile: 302-634-8459
Email: Pranay.tyagi@jpmorgan.com


For Multicurrency:


JPMorgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Facsimile: +442077772360
E-mail: loan_and_agency_london@jpmorgan.com

--------------------------------------------------------------------------------











Schedule IV